Exhibit 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is entered in to as of July 10, 2020 (the “Amendment Date”) among
COLUMBIA SPORTSWEAR COMPANY, a Oregon corporation (the “Borrower”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (in its role as
Administrative Agent for the Lenders, the “Administrative Agent”) and as a
Lender, and BANK OF AMERICA, N.A., as a Lender (each, a “Lender” and
collectively, the “Lenders”).
RECITALS
The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of April 15, 2020
(as amended, restated or otherwise modified from time to time, the “Credit
Agreement”) and desire to amend the Credit Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the meaning attributed to
them in the Credit Agreement,
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:
1.Amendments to Credit Agreement.
(a)Effective as of the Amendment Date, the portion of the Credit Agreement from
the cover page through and including Section 11.24 thereof is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto. The parties hereto agree that the effect of the
amendments set forth in Exhibit A will have the result that the portion of the
Credit Agreement from the cover page through and including Section 11.24
thereof, as so amended, will read as set forth in Exhibit B attached hereto.
(b)New Schedule 1.1. Schedule 1.1 attached hereto is hereby added to the Credit
Agreement as Schedule 1.1 thereto.
(c)New Exhibit K. Exhibit K attached hereto is hereby added to the Credit
Agreement as Exhibit K thereto.
2.Conditions Precedent. This Amendment shall only be effective upon the
satisfaction of each of the following conditions in a manner reasonably
satisfactory to the Administrative Agent:
(a)the Administrative Agent shall have received counterparts of this Agreement,
duly authorized, executed and delivered by Borrower, Guarantor and the Lenders;
(b)the Administrative Agent shall have received counterparts of the Amended and
Restated Collateral Agreement, duly authorized, executed and delivered by the
Borrower, the Guarantor and the Administrative Agent;
(c)the Administrative Agent shall have received counterparts of Pledge
Agreements duly executed by each of the Borrower and the Guarantor,
respectively;
(d)the Administrative Agent shall have received all other documents, instruments
and information which Administrative Agent may request; and
Columbia – First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



(e)the Administrative Agent shall have received a fully-earned and
non-refundable amendment fee, for the ratable benefit of the Lenders in the
amount of $393,750.
3.Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Lenders as follows, which representations and
warranties are continuing and shall survive the execution and delivery hereof,
the truth and accuracy of, or compliance with each, together with the
representations and warranties in the other Loan Documents, being a condition of
the effectiveness of this Amendment:
(a)This Amendment and all other agreements, documents and instruments executed
or delivered by Borrower in connection herewith (together with this Amendment,
the “Amendment Documents”) has been duly executed and delivered by such Person,
and is a legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)The execution, delivery and performance by Borrower of this Amendment and
each other Amendment Document to which it is a party has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (i) contravene the terms of any of Borrower’s Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (A) any
material contract or material indebtedness to which Borrower is a party or
affecting Borrower or the properties of Borrower or any of its Subsidiaries or
(B) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which Borrower or its property is subject; (iii) result in or
require the creation of any Lien upon any asset of Borrower; or (iv) violate any
Law.
(c)The representations and warranties of contained in Article IV of the Credit
Amendment or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection therewith, are true and correct in
all respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, it shall
be true and correct as of such earlier date.
(d)No Default or Event of Default shall exist or have occurred and be continuing
as of the date of this Amendment and immediately after giving effect thereto.
4.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of Borrower, Administrative Agent and the Lenders, and their respective
successors and assigns.
5.Further Assurances. Borrower shall execute and deliver to Administrative Agent
all agreements, documents and instruments that Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to
Administrative Agent, to fully consummate all of the transactions contemplated
under this Amendment and the other Amendment Documents.
6.Governing Law. The validity, interpretation and enforcement of this Amendment
and the other Amendment Documents and any dispute arising out of the
relationship between the parties hereto or thereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of
Oregon, but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of Oregon.
7. Jury Trial Waiver. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
Columbia – First Amendment to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY ARISING OUT OF OR
RELATING TO THIS AMENDMENT, ANY OTHER OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED HEREBY OR
THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THE CREDIT AGREEMENT AND/OR ANY OTHER OF THE LOAN DOCUMENTS. A
COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY COURT.
8.Binding Effect. This Amendment and the other Amendment Documents shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.
9.Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.
10.Entire Amendment. This Amendment and the other Amendment Documents represent
the entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof and thereof, whether oral or written.
11.Effect of this Amendment. Except as expressly provided herein, no other
changes or modifications to the Loan Documents are intended or implied, and the
Credit Agreement and the other Loan Documents, as specifically amended or
supplemented hereby, are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects. To the extent any conflict
exists between the terms of this Amendment and the other Loan Documents, the
terms of this Amendment shall control.
12.Counterparts, etc. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission (including by e-mail pdf transmission) shall have the same force
and effect as delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission shall also deliver an original
executed counterpart of this Amendment, but the failure to do so shall not
affect the validity, enforceability, and binding effect of this Amendment.
13.OREGON STATUTORY NOTICE.
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.


[SIGNATURE PAGES FOLLOW]
Columbia – First Amendment to Second Amended and Restated Credit Agreement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


BORROWER: COLUMBIA SPORTSWEAR COMPANY
By: /s/ JIM A. SWANSON
Name: Jim A. Swanson
Title: Senior Vice President, Chief Financial Officer


Columbia – Signature Page to First Amendment to Second Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT, SWING
LINE LENDER, ARRANGER, ISSUING
LENDER AND
LENDER:
WELLS FARGO BANK, NATIONAL
ASSOCIATION


By: /s/ DAWN MACE MOORE
Name: Dawn Mace Moore
Title: Senior Vice President


Columbia – Signature Page to First Amendment to Second Amended and Restated
Credit Agreement

--------------------------------------------------------------------------------



LENDER:
BANK OF AMERICA, N.A.


By: /s/ MICHAEL SNOOK
Name: Michael Snook
Title: Senior Vice President




Columbia – Signature Page to First Amendment to Second Amended and Restated
Credit Agreement


--------------------------------------------------------------------------------



GUARANTOR’S CONSENT AND REAFFIRMATION




        The undersigned guarantor of all indebtedness of COLUMBIA SPORTSWEAR
COMPANY to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
as a Lender, and BANK OF AMERICA, N.A., as a Lender, hereby: (i) consents to the
foregoing First Amendment to Second Amended and Restated Credit Agreement; (ii)
reaffirms its obligations under its Guaranty; (iii) reaffirms its waivers of
each and every one of the defenses to such obligations as set forth in its
Guaranty; (iv) reaffirms that its obligations under its Guaranty are separate
and distinct from the obligations of any other party under said Second Amended
and Restated Credit Agreement and the other Loan Documents described therein,
and (v) affirms all corporate and limited liability company action necessary to
guaranty such indebtedness and execute this Consent and Reaffirmation has been
taken.




GUARANTOR:


COLUMBIA BRANDS USA, LLC
By: /s/ JIM A. SWANSON
Name: Jim A. Swanson
Title: Senior Vice President, Chief Financial Officer








--------------------------------------------------------------------------------

EXHIBIT A




Published CUSIP Number: 19851JAC2
Revolving A Loan CUSIP Number: 19851JAD0
Revolving B Loan CUSIP Number: 19851JAE8




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


among




COLUMBIA SPORTSWEAR COMPANY
as Borrower,




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Joint Syndication Agent, Swing Line Lender,
and a Lender,




BANK OF AMERICA, N.A.,
as Joint Syndication Agent
and a Lender,




WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Joint Bookrunner




and


BOFA SECURITIES, INC.,
as Joint Lead Arranger and Joint Bookrunner




TOTAL COMMITMENT -- $525,000,000




April 15, 2020








--------------------------------------------------------------------------------



SCHEDULES


I Lenders
IA Commitments
II Pricing Schedule
III Disclosure Schedule
1.1 Existing Letters of Credit




EXHIBITS


A-1 Master Revolving A Loan Promissory Note
A-2 Master Revolving B Loan Promissory Note
B Form of Notice of Borrowing
C Form of Notice of Conversion or Continuation
D Form of Notice of Authorized Representatives
E Form of Certificate of Responsible Officer
F Form of Assignment and Assumption Agreement
G Guaranty Agreement
H1-4  Foreign Lender Status and Tax Compliance Certificates
I Borrower’s Existing Investment Policy
J Form of Officer’s Certificate
K Form of Covenant Compliance Certificate






SECOND AMENDED AND RESTATED CREDIT AGREEMENT PAGE i
Columbia – Second Amended and Restated Credit Agreement






--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April
15, 2020 by and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation
(“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Administrative Agent for the Lenders (in such capacity, “Administrative Agent”),
and as a Lender, and BANK OF AMERICA, N.A., as a Lender.
RECITALS
WHEREAS, Borrower, Lenders, and Administrative Agent entered into that certain
Amended and Restated Credit Agreement (as amended from time to time, the “Prior
Credit Agreement”) dated as of April 17, 2019; and
WHEREAS, Borrower has requested that Lenders and Administrative Agent consent to
amend and restate the Prior Credit Agreement, without a novation of the
indebtedness thereunder;
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Administrative Agent, Lenders and Borrower hereby
agree as follows:
ARTICLE I.
DEFINITIONS
1.1DEFINED TERMS
All terms defined above shall have the meanings set forth above. The following
terms shall have the meanings set forth below (with all such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Administrative Agent’s Office” means (i) initially, Administrative Agent’s
office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such, from time to time, in writing by Administrative
Agent to Lenders and Borrower.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Without limiting the
generality of the foregoing, in determining whether a Person is Controlled by a
Loan Party, such Person shall be deemed to be Controlled by a Loan Party if such
Loan Party possesses, directly or indirectly, power to vote fifty percent (50%)
or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
“Agent-Related Person” means Administrative Agent (including any successor
administrative agent), together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT1
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.
“Applicable Lending Office” means, with respect to each Lender (i) initially,
its office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such from time to time in writing by such Lender to
Administrative Agent.
“Applicable Margin” means the Base Rate Margin or the LIBOR Margin, as
applicable.
“Applicable Maturity Date” means, (i) with respect to Revolving A Loans and
Swing Loans, the Revolving A Loan Maturity Date and (ii) with respect to
Revolving B Loans, the Revolving B Loan Maturity Date.
“Applicable Rate” means, at any date, the lesser of (a) the Highest Lawful Rate
or (b) the following: (i) with respect to each Base Rate Loan, a per annum rate
equal to the Base Rate in effect on such date; and (ii) with respect to each
LIBOR Loan, a per annum rate equal to the sum of (A) the greater of LIBOR or (1)
in the case of Revolving A Loans, three-quarters of one percent (0.75%) and (2)
in the case of Revolving B Loans, one percent (1.00%)LIBOR, plus (B) the
applicable LIBOR Margin, as determined on the second Business Day prior to the
first day of the applicable Interest Period.
“Arranger” means, collectively, Wells Fargo Securities, LLC and BofA Securities,
Inc., in their capacities as joint lead arrangers and joint book managers.
“Asset Coverage Ratio” defined as the quotient of (i) the sum of (A) 65% of
Borrower’s net book value of accounts receivable, plus (B) 35% of the value of
Borrower’s inventory (before the netting of liquidation reserves), with all
collateral values reasonably determined by Administrative Agent based upon
Borrower’s fiscal quarter end financial statements (and supplemental information
regarding inventory liquidation reserves) delivered to Administrative Agent as
required hereunder, divided by (ii) Borrower’s obligations for borrowed money
and obligations evidenced by bonds, debentures, notes, bills or other similar
instruments (excluding trade payables with payment terms of up to 12 months)the
sum of the outstanding principal balance of principal and interest under the
Loans and L/C Obligations.
“Authorized Representative” means a person designated as such by Borrower in a
Notice of Authorized Representatives delivered to Administrative Agent.
“Available Revolving A Loan Credit” means, at any time, the amount by which (a)
the total of the Revolving A Loan Commitments is greater than (b) the total of
the outstanding principal amount of the Revolving A Loans and the Swing Loans.
“Available Revolving B Loan Credit” means, at any time, the amount by which (a)
the total of the Revolving B Loan Commitments is greater than (b) the total of
the outstanding principal amount of the Revolving B Loans.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT2
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, including (unless the context
otherwise requires) any rules or regulations promulgated thereunder.
“Base Rate Margin” means the number of basis points determined for the
applicable Revolving Loan in accordance with Schedule II.
“Base Rate” means, for any day, an interest rate per annum equal to the rate
determined by Administrative Agent to be equal to (a) the LIBOR Margin plus the
greater of(b) Daily One Month LIBOR or (a) in the case of Revolving A Loans,
three-quarters of one percent (0.75%) and (b) in the case of Revolving B Loans,
one percent (1.00%); provided that if any circumstance described in Section 3.2
or Section 3.3 exists, “Base Rate” means an interest rate per annum equal to the
Base Rate Margin plus the higher of (a) the rate of interest most recently
announced by Wells Fargo at its principal office as its prime rate, with any
change in the prime rate to be effective as of the day such change is announced
by Wells Fargo and with the understanding that the prime rate is one of Wells
Fargo’s base rates used to price some loans and may not be the lowest rate at
which Wells Fargo makes any loan, and is evidenced by the recording thereof in
such internal publication or publications as Wells Fargo may designate or (b)
the Federal Funds Rate plus 150 basis points.
“Base Rate Loan” means any Revolving Loan or portion thereof that does not
bearbears interest with reference to LIBORthe Base Rate (or a Benchmark
Replacement determined in accordance with Section 3.8) and any Swing Loan.
“Base Rate Margin” means the number of basis points determined for the
applicable Revolving Loan in accordance with Schedule II.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than (1) in the case of Revolving A Loans,
three-quartersone-half of one percent (0.750%), the Benchmark Replacement will
be deemed to be three-quartersone-half of one percent (0.750%) for the purposes
of this Agreement and (2) in the case of Revolving B Loans,
SECOND AMENDED AND RESTATED CREDIT AGREEMENT3
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



one-half of one percent (1.0.50%), the Benchmark Replacement will be deemed to
be one-half of one percent (1.0.50%) for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and the Borrower giving due consideration
to (a) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with
SECOND AMENDED AND RESTATED CREDIT AGREEMENT4
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to the Borrower,
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended from
time to time.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such person.
“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks are authorized or required to be closed in Portland, Oregon, Minneapolis,
Minnesota or New York, New York, and (b) with respect to all notices,
determinations, fundings and payments in connection with any LIBOR interest
selection or LIBOR Loan, any day that is a Business Day described in clause (a)
SECOND AMENDED AND RESTATED CREDIT AGREEMENT5
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



above and that also is a day for trading by and between banks in U.S. Dollar
deposits in the London interbank eurocurrency market.
“Capital Lease” means, as to any Person, and subject to Section 1.2(b), any
lease of property by such Person as lessee that would be capitalized on a
balance sheet of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, as to any Person, the capitalized amount of
all obligations of such Person and its subsidiaries under Capital Leases, as
determined on a consolidated basis in accordance with GAAP.
“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act.
“Cash Collateralize” means, to pledge and deposit with, or deliver to
Administrative Agent, or directly to the Issuing Lender (with notice thereof to
the Administrative Agent), for the benefit of one or more ofthe Issuing Lender,
the Swing Line Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swing Loans, cash or deposit account balances or, if the Administrative Agent
and the Issuing Lender and the Swing Line Lender shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, the Issuing
Lender and the Swing Line Lender, as applicable. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States, in each case maturing within one (1) year from the date of acquisition
thereof, (b) commercial paper maturing no more than two hundred seventy (270)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s (or, if at any time either S&P or Moody’s
are not rating such fund, an equivalent rating from another nationally
recognized statistical rating agency), (c) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within one hundred
eighty (180) days from the date of acquisition thereof issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000 and having a long-term debt
rating of “A” or better by S&P or “A2” or better from Moody’s (or, if at any
time either S&P or Moody’s are not rating such fund, an equivalent rating from
another nationally recognized statistical rating agency) and (d) shares of any
money market mutual fund that has (i) substantially all of its assets invested
in the types of investments referred to in clauses (a) through (c) above, (ii)
net assets of not less than $250,000,000 and (iii) a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time either S&P or Moody’s are
not rating such fund, an equivalent rating from another nationally recognized
statistical rating agency).
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card
SECOND AMENDED AND RESTATED CREDIT AGREEMENT6
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



electronic payables and purchasing cards), electronic funds transfer and other
cash management arrangements.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Governmental Rule,
(b) any change in any Governmental Rule or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the regulations adopted by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), other than Timothy P.
Boyle, or a group that either of them is a member of, of issued and outstanding
Stock of Borrower representing 30% of the aggregate ordinary voting power
represented by the issued and outstanding Stock of Borrower, or (b) the
occupation of a majority of the seats (other than vacant seats) of the board of
directors of Borrower by Persons who were neither (i) nominated by Borrower’s
board of directors nor (ii) appointed by directors so nominated.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving A Loan, Swing Loan or a Revolving B Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving A Loan Commitment or a
Revolving B Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means that certain Amended and Restated Collateral
Agreement dated as of AprilJuly 150, 2020 by Borrower in favor of Administrative
Agent.
“Commitment” means any obligation of a Lender to extend credit or any other
financial accommodation under any of the Loan Documents.
“Commitment Fees” means, collectively, Revolving A Loan Commitment Fees and
Revolving B Loan Commitment Fees.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT7
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Commitment Percentage” means, as to any Revolving A Lender, such Lender’s
Revolving A Loan Commitment Percentage and, as to any Revolving B Lender, such
Lender’s Revolving B Loan Commitment Percentage, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste or other substance regulated or forming the basis of liability
under any Environmental Law.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement, undertaking, contract, license, lease, indenture, mortgage, deed of
trust or other instrument to which such Person is a party or by which it or any
of its property is bound or to which any of its property is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Compliance Certificate” means a certificate of the chief financial
officer of the Borrower substantially in the form attached as Exhibit K.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 11.246.
“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT8
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Default” means (i) an Event of Default, (ii) an event or condition that with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, or (iii) the filing against Borrower of a petition commencing an
involuntary case under the Bankruptcy Code.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 3.7, any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit or Swing Loans within two Business Days of the date such Loans,
Letters of Credit or Swing Loans were required to be funded hereunder unless
such Lender notifies Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrower,
Administrative Agent, Issuing Lender or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent or the Borrower, to confirm in writing to Administrative
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.7(c)) upon delivery of written notice of such
determination to the Borrower, eachthe Issuing Lender, the Swing Line Lender and
each Lender.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT9
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Disregarded Foreign Subsidiary” means any Foreign Subsidiary (a) the separate
existence of which is disregarded for United States federal tax purposes under
Treas. Reg. Section 301.7701-3 and (b) the tax owner of which for United States
federal tax purposes is either Borrower or a Domestic Subsidiary.“Disclosure
Schedule” means the disclosure schedule attached hereto as Schedule III, as
amended from time to time with the consent of the Required Lenders.
“Disregarded Foreign Subsidiary” means any Foreign Subsidiary (a) the separate
existence of which is disregarded for United States federal tax purposes under
Treas. Reg. Section 301.7701-3 and (b) the tax owner of which for United States
federal tax purposes is either Borrower or a Domestic Subsidiary.
“Divided Delaware LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by Administrative Agent or (ii) a notification by the
Required Lenders to Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.8(c) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and
(b)(i) the election by Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to the
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Administrative Agent.
“EBITDA” means, as of the end of a quarter, Borrower’s consolidated net income
after taxes for the twelve months ending with such quarter plus (i) the sum of
the amounts for such twelve month period deducted in determining such net income
of (A) interest expense, (B) income tax expense, (C) depreciation expense, (D)
amortization expense, and (D) unusual non-cash charges, extraordinary non-cash
losses and other non-recurring non-cash charges; (ii) plus, for purposes of
determining Borrower’s compliance with the financial covenants set forth in
Article VIII (and not for determining Applicable Rate), and solely to the extent
deducted in the calculation of Borrower’s net income, Restructuring Expenses,
less (iii) the sum of the amounts for such twelve month period included in
determining such net income of (A) gains on sales of assets (excluding sales of
inventory in the ordinary course of business), and (B) unusual non-cash gains,
extraordinary non-cash gains and other non-recurring non-cash gains.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT10
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Law” means all applicable federal, state and local laws,
statutes, ordinances and regulations, and any applicable judicial or
administrative interpretation, order, consent decree or judgment, relating to
the regulation and protection of the environment. Environmental Laws include but
are not limited to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. § 180 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); and the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.), and their state and
local counterparts or equivalents and any applicable transfer of ownership
notification or approval statutes.
“Environmental Liabilities and Costs” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all fees, disbursements and expenses of counsel, experts and consultants and
costs of investigation and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any other Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, including any thereof arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
and which relate to any violation or alleged violation of an Environmental Law
or a Permit, or a Release or threatened Release.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
SECOND AMENDED AND RESTATED CREDIT AGREEMENT11
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure by Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules with
respect to plan years ending after the effective date of the Pension Act; (c)
the incurrence by Borrower or any ERISA Affiliate of any liability pursuant to
Section 4063 or 4064 of ERISA or a cessation of operations by Borrower or any
ERISA Affiliate that is treated as a withdrawal under Section 4062(e) of ERISA
with respect to any Pension Plan that is subject to such sections of ERISA; (d)
a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA); (e) the filing of a notice of
intent to terminate a Pension Plan under, or the treatment of a Pension Plan
amendment as a termination under, Section 4041 of ERISA; (f) the institution by
the PBGC of proceedings to terminate a Pension Plan; (g) any event or condition
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (h) the
determination that any Pension Plan is in at-risk status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) or that a Multiemployer Plan is
in endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (i) the imposition or incurrence of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate; (j) the
engagement by Borrower or any ERISA Affiliate in a transaction that is subject
to Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon
Borrower pursuant to Section 430(k) of the Code or Section 303(k) of ERISA; or
(l) the making of an amendment to a Pension Plan that would result in the
posting of bond or security under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 9.1.
“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between Borrower and Administrative Agent.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office
SECOND AMENDED AND RESTATED CREDIT AGREEMENT12
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 3.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.1 and
(d) any United States federal withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” has the meaning set forth in Section 4.19(b).
“Federal Funds Rate” means, for any day, the greater of (a) the rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers for the immediately preceding day, as published by the Federal
Reserve Bank of New York; provided that if no such rate is so published on any
day, then the Federal Funds Rate for such day shall be the rate most recently
published and (b) 0%.
“Fee Percentage” means the means the number of basis points determined in
accordance with Schedule II under the heading “Commitment Fee” for the
respective Loan.
“First Amendment Date” means July 10, 2020.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving A Loan
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof
SECOND AMENDED AND RESTATED CREDIT AGREEMENT13
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Revolving A Loan Commitment Percentage of outstanding Swing Loans other than
Swing Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
“Fundamental Change Transaction” has the meaning set forth in Section 7.4(a).
“Funded Debt Ratio” means, as of the end of a quarter, the ratio of (A)
Borrower’s consolidated obligations for borrowed money and obligations evidenced
by bonds, debentures, notes, bills or other similar instruments (excluding trade
payables with payment terms of up to 12 months), minus unrestricted and
unencumbered (other than pursuant to the Loan Documents) cash-on-hand and Cash
Equivalents of the Loan Parties maintained in accounts in the United States as
of such date, in an amount not to exceed $200,000,000 to (B) EBITDA. The Funded
Debt Ratio shall be calculated once every quarter based on the financial
information most recently reported by Borrower pursuant to Section 6.3 of the
Agreement; provided, however, that the Funded Debt Ratio shall not be computed
on the financial information most recently reported by Borrower until the later
of the first day of the month after receipt of such information or five Business
Days after the receipt thereof, and if the most recent report required pursuant
to Section 6.3 has not been delivered, or if Administrative Agent reasonably
objects to the accuracy of such report within five Business Days after the
receipt thereof, the next higher Level from the Level then in effect shall apply
until such time as the delinquent report is delivered or Administrative Agent’s
objections are resolved to Administrative Agent’s reasonable satisfaction.


“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.
“Governmental Authority” means any domestic or foreign national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, the European Union, the European
Central Bank, any other central bank or any comparable authority.
“Governmental Rule” means any applicable law, rule, regulation, ordinance,
order, code interpretation, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.
“Guarantor” means, individually and collectively, any Person providing a
Guaranty of all or any portion of the Obligations in favor of Administrative
Agent for the ratable benefit of Lenders.
“Guaranty” means a Guaranty Agreement substantially in the form of Exhibit G
attached hereto.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index
SECOND AMENDED AND RESTATED CREDIT AGREEMENT14
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include any Lender).
“Highest Lawful Rate” means, at the particular time in question, the maximum
rate of interest which, under applicable law, Lenders are then permitted to
charge Borrower on the applicable Loan, and if the maximum rate changes at any
time, the Highest Lawful Rate shall increase or decrease, as the case may be, as
of the effective time of each such change, without notice to Borrower.
“Increase Effective Date” has the meaning assigned thereto in Section 3.9(c).
“Incremental Amendment” has the meaning assigned thereto in Section 3.9(f).
“Incremental Facilities Limit” means $100,000,000.
“Incremental Increase” has the meaning assigned thereto in Section 3.9(a).
“Incremental Lender” has the meaning assigned thereto in Section 3.9(b).
“Indebtedness” of any Person (the “Target Person”) means, at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of the
Target Person for borrowed money and all obligations of the Target Person
evidenced by bonds, debentures, notes, loan agreements, bills or other similar
instruments; (b) all obligations, contingent or otherwise, relative to the face
amount of all standby letters of credit, whether or not drawn, issued for the
Target Person’s account, including any Reimbursement Obligation and banker’s
acceptances issued for the account of the Target Person; (c) all Capital Lease
Obligations and the principal component or equivalent of obligations under Other
Leases of the Target Person; (d) all obligations of any Person secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property owned by the Target
Person, even though the Target Person has not assumed or become liable for the
payment of such obligations or such obligations
SECOND AMENDED AND RESTATED CREDIT AGREEMENT15
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



are limited in recourse limited in recourse; (e) all obligations of the Target
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by the Target Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property); and (f)
all obligations of a Person, other than the Target Person, of the type described
above that are secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property owned by the Target Person, even though the Target Person has not
assumed or become liable for the payment of such obligations.
“Indemnitees” has the meaning set forth in Section 11.3(a).
“Indemnified Liabilities” has the meaning set forth in Section 11.3(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.3(a).
“Interest Coverage Ratio” means the aggregate of EBITDA, divided by the
aggregate, for such prior 4-quarter period, of Borrower’s consolidated interest
expense.
“Interest Period” means a period of one, two, three or six months; provided that
(i) if the last day of an Interest Period is not a Business Day, such period
shall be extended to the next succeeding Business Day, or if the next succeeding
Business Day falls in another calendar month, such period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Applicable Maturity Date.
“IRS” means the United States Internal Revenue Service.
“Issuing Lender” means Wells Fargo Bank, National Association, in its capacity
as issuer of the Letters of Credit.
“L/C Commitment” means, as to the Issuing Lender, the obligation of the Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to the L/C Sublimit.
“L/C Facility” means the letter of credit facility established pursuant to
Section 2.1C.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 2.1C.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT16
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving A Lenders other than the Issuing Lender.
“L/C Sublimit” means the lesser of (a) $3,000,000.00 and (b) the aggregate
amount of the Revolving A Loan Commitments.
“Lenders” means, collectively, each of the financial institutions from time to
time listed on Schedule I, and Swing Line Lender, and “Lender” means any one of
the Lenders.
“Letter of Credit Application” means an application requesting the Issuing
Lender to issue a Letter of Credit in the form specified by the Issuing Lender
from time to time.
“Letter of Credit Documents” means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the Issuing Lender and relating to such Letter of Credit, in each
case in the form specified by the Issuing Lender from time to time.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 2.1C and the Existing Letters of Credit.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.8, for each Interest Period, the rate per annum and
determined pursuant to the following formula:
LIBOR =    Base LIBOR   
            100% - LIBOR Reserve Percentage
As used herein, (a) “Base LIBOR” means the average of the rates per annum at
which U.S. Dollar deposits are offered to Wells Fargo in the London interbank
eurocurrency market on the second Business Day prior to the commencement of an
Interest Period at or about 11:00 A.M. (London time), for delivery on the first
day of such Interest Period, for a term comparable to the number of days in such
Interest Period and in an amount approximately equal to the principal amount to
which such Interest Period shall apply and (b) “LIBOR Reserve Percentage” means,
for any day, the aggregate (without duplication) of the maximum rates (expressed
as a decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Rate with respect thereto) be less than (A) 0.750%
with respect to Revolving A Loans and Swing Loans and (B) 1.0.50% with respect
to Revolving B Loans and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 3.8, in the event that a
Benchmark Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Benchmark Rate.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT17
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“LIBOR Loan” means any portion of the Revolving Loans that Borrower elects
(pursuant to Section 2.4) to have bear interest with reference to LIBOR.
“LIBOR Margin” means the number of basis points determined for the applicable
Revolving Loan in accordance with Schedule II.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement (other than depository accounts maintained in the ordinary
course of business with banks or other financial institutions), encumbrance,
lien (statutory or other), security interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement or the
interest of a lessor under a Capital Lease or an Other Lease.
“Liquidity” means, as of any date of determination, the sum of (a) the lesser of
(i) the sum of (x) the unused Revolving A Loan Commitments and (y) the unused
Revolving B Loan Commitments or (ii) the maximum amount which could be added to
the denominator of the definition of Asset Coverage Ratio, and not cause the
Borrower to then be in Default under Section 8.3 hereof on a pro forma basis, if
such covenant was calculated as of each calendar month end and (b) unrestricted
and unencumbered (other than pursuant to the Loan Documents) cash-on-hand and
Cash Equivalents of Borrower and its Subsidiaries as of such date.
“Loan” means any Revolving A Loan, Revolving B Loan or any Swing Loan.
“Loan Documents” means this Agreement, the Note, the Security Documents, the
Letter of Credit Documents, any Guaranty and each other agreement, note, notice,
document, contract or instrument to which Borrower or Guarantor now or hereafter
is a party and that is required by a Lender in connection with any of the
foregoing.
“Loan Party” means Borrower or any Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, prospects, operations, properties,
liabilities (actual or contingent), financial and other condition and
creditworthiness of Borrower and Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Loan Parties to perform the Obligations under
the Loan Documents taken as a whole; or (c) a material adverse effect upon the
enforceability against any Loan Party of any Loan Documents to which it is a
party, other than as a result of any act or omission of Administrative Agent.
“Material Subsidiary means a Domestic Subsidiary or a Disregarded Foreign
Subsidiary (in each case including, without limitation, a Subsidiary that is a
Divided Delaware LLC) owning assets in excess of ten percent (10%) of the
consolidated assets of Borrower, excluding for purposes of such calculation all
intercompany assets of a Subsidiary that are not included in Borrower’s
consolidated assets.
“Minimum Collateral Amount” means, at any time, anthe aggregate amount
determined by Administrative Agent and each of the applicable Lenders and the
Issuing Lender, that isare entitled to Cash Collateral hereunder at such time in
their sole discretion.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT18
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means the master promissory notes in the forms attached as Exhibits A-1
and A-2 executed by Borrower in favor of Administrative Agent for the ratable
benefit of Lenders evidencing the Revolving A Loans and Revolving B Loans,
respectively, and all allonges and other modifications and amendments thereto
and “Note” means each of the Notes, individually.
“Notice of Authorized Representatives” has the meaning set forth in Section 2.9
hereof.
“Notice of Borrowing” has the meaning set forth in Section 2.1A.
“Notice of Conversion or Continuation” has the meaning set forth in Section
2.4(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against Borrower or any Affiliate
thereof of any proceeding under any insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by Borrower under any Loan
Document , including under the Loans, the Swing Loans, the L/C Obligations and
Reimbursement Obligations and (b) the obligation of Borrower to reimburse any
amount in respect of any of the foregoing that Administrative Agent or any
Lender, in each case in its sole discretion, may elect to pay or advance on
behalf of Borrower.
“OFAC” has the meaning specified in Section 4.19(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
applicable Governmental Authority in the jurisdiction of its formation, in each
case as amended from time to time.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT19
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





“Other Lease” means any synthetic lease, tax retention operating lease,
financing lease or any other lease having substantially the same economic effect
as a conditional sale, title retention agreement or similar arrangement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Lease” means any synthetic lease, tax retention operating lease,
financing lease or any other lease having substantially the same economic effect
as a conditional sale, title retention agreement or similar arrangement.
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans, as set forth in Sections 412, 430, and 436 of
the Code and Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Governmental Rule.
“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the voting Stock of, or a business line or a division of, any
Person; provided that:
(i) the majority of the value of the Persons, assets, business lines or
divisions acquired, as reasonably determined by Borrower at the time of the
acquisition, shall be in
SECOND AMENDED AND RESTATED CREDIT AGREEMENT20
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



the type of businesses permitted to be engaged in by Borrower and its
Subsidiaries pursuant to Section 7.6;
(ii) no Default shall then exist or would exist after giving effect to such
acquisition;
(iii) as of the closing of any acquisition, such acquisition shall have been
approved by the board of directors or equivalent governing body of the Person to
be acquired or from which such assets, business line or division is to be
acquired;
(iv) Borrower shall demonstrate to the reasonable satisfaction of Administrative
Agent that, after giving effect to such acquisition, Borrower will be in pro
forma compliance with all of the terms and provisions of the financial covenants
set forth in Article VIII; provided that if the value of the Persons, assets,
business lines or divisions to be acquired is not at least equal to ten percent
(10%) of Borrower’s consolidated assets before such acquisition, Borrower shall
provide such pro forma compliance only if requested to do so by Administrative
Agent; and
(v) if such acquisition is structured as a merger, Borrower (or if such merger
is with any Subsidiary, then such Subsidiary) shall be the surviving Person
after giving effect to such merger.
“Permitted Liens” means (a) Liens arising by operation of law for taxes,
assessments or governmental charges not yet due; (b) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not past due; (c) nonconsensual Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (d) Liens for taxes
or statutory Liens of mechanics, materialmen, shippers, warehousemen, carriers
and other similar persons for services or materials that are due but are being
contested in good faith and by appropriate and lawful proceedings promptly
initiated and diligently conducted and for which reserves have been established
to the extent required by GAAP; (e) Liens listed on the Disclosure Schedule; (f)
Liens granted in the Loan Documents; (g) purchase money Liens upon or in any
property used in the ordinary course of business and Liens to secure Capital
Lease Obligations and Other Leases and any related payment and performance
obligations if the aggregate of such Indebtedness does not exceed $50,000,000 at
any time outstanding; provided, however, that (A) any such Lien is created
solely for the purpose of securing Indebtedness representing, or incurred to
finance, refinance or refund, the cost of the property subject thereto, (B) the
principal amount of the Indebtedness secured by such Lien does not exceed such
cost, and (C) such Lien does not extend to any other property other than such
item of property, any improvements on or replacements for such item, and the
proceeds from the disposition of such items; (h) zoning restrictions, easements,
rights of way, survey exceptions, encroachments, covenants, licenses,
reservations, leasehold interests, restrictions on the use of real property or
minor irregularities incident thereto which do not in the aggregate materially
detract from the value or use of the property or assets or impair, in any
material manner, the use of such property for the purposes for which such
property is held; (i) the interests of lessors or lessees of property leased
pursuant to leases permitted hereunder; (j) Liens of a depository institution
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff, or similar rights and remedies
SECOND AMENDED AND RESTATED CREDIT AGREEMENT21
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



as to deposit accounts or other funds maintained with such institution, provided
that such deposit account is not intended to provide collateral to the
depository institution; (k) judgment Liens to the extent the existence of such
Liens is not an Event of Default under Section 9.1(g); (1) any of the following
arising in the ordinary course of business: deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature; (m) any Lien existing on any specific item of real or personal property
or asset prior to the acquisition thereof, or of any Person owning such real or
personal property, by Borrower or any Domestic Subsidiary, securing Indebtedness
not to exceed $50,000,000 in the aggregate, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition and (B) such
Lien does not apply to any other property or assets of Borrower or any
Subsidiary; (n) Liens securing Indebtedness, the proceeds of which are used to
refinance Indebtedness secured by any Lien permitted hereunder, provided that
such Lien does not apply to any additional property or assets of Borrower or any
Subsidiary (other than the proceeds of the property or assets subject to such
Lien); and (o) any other Liens, so long as such Liens are not on accounts
receivable or inventory and the aggregate principal amount at any time
outstanding of all Indebtedness secured by all such other Liens does not exceed
$50,000,000.
“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness (including any unused
commitments thereunder) is not greater than the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement, except by an amount
equal to any original issue discount thereon and the amount of unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, extension or replacement, and by an amount equal to any existing
commitments thereunder that have not been utilized at the time of such
refinancing, refunding, renewal, extension or replacement; (b) the final stated
maturity and Weighted Average Life to Maturity of such Refinancing Indebtedness
shall not be prior to or shorter than that applicable to the Refinanced
Indebtedness and such Refinancing Indebtedness does not require any scheduled
payment of principal, mandatory repayment, redemption or repurchase that is more
favorable to the holders of the Refinancing Indebtedness than the corresponding
terms (if any) of the Refinanced Indebtedness (including by virtue of such
Refinancing Indebtedness participating on a greater basis in any mandatory
repayment, redemption or repurchase as compared to the Refinanced Indebtedness,
but excluding any scheduled payment of principal, mandatory repayment,
redemption or repurchase occurring on or after the date that is 91 days after
the latest scheduled maturity date of the Loans and Commitments); (c) such
Refinancing Indebtedness shall not be secured by (i) Liens on assets other than
assets securing the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement or (ii) Liens having a higher
priority than the Liens, if any, securing the Refinanced Indebtedness at the
time of such refinancing, refunding, renewal, extension or replacement; (d) such
Refinancing Indebtedness shall not be guaranteed by or otherwise recourse to any
Person other than the Person(s) to whom the Refinanced Indebtedness is recourse
or by whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement; (e) to the extent such Refinanced
Indebtedness is subordinated in right of payment
SECOND AMENDED AND RESTATED CREDIT AGREEMENT22
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



to the Obligations (or the Liens securing such Indebtedness were originally
contractually subordinated to the Liens securing the Collateral pursuant to the
Security Documents), such refinancing, refunding, renewal, extension or
replacement is subordinated in right of payment to the Obligations (or the Liens
securing such Indebtedness shall be subordinated to the Liens securing the
Collateral pursuant to the Security Documents) on terms at least as favorable to
the Lenders as those contained in the documentation governing such Refinanced
Indebtedness or otherwise reasonably acceptable to Administrative Agent; (f) the
covenants with respect to such Refinancing Indebtedness, when taken as a whole,
are not materially more restrictive to the Borrower and its Subsidiaries than
those in the Refinanced Indebtedness (taken as a whole); (g) in the event that
the Refinancing Indebtedness is unsecured Indebtedness (including unsecured
Subordinated Indebtedness) such Refinancing Indebtedness does not include
cross-defaults (but may include cross-payment defaults and cross-defaults at the
final stated maturity thereof and cross-acceleration), except to the extent the
Refinanced Indebtedness included such provisions; and (h) no Default or Event of
Default shall have occurred and be continuing at the time of, or would result
from, such refinancing, refunding, renewal, extension or replacement.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), that is sponsored, maintained or
contributed to by Borrower or any Subsidiary for the benefit of its employees,
or any such plan with respect to which Borrower has any liability.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
equity interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 11.26.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 11.24.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT23
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Rate Data” has the meaning set forth in Section 1.5.
“Recipient” means (a) Administrative Agent and (b) any Lender, as applicable.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.1C for amounts drawn under Letters of
Credit issued by the Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, as to any Person, any unpermitted spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration of a Contaminant into the environment, and any “release” as defined in
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. § 9601 et seq.).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Remedial Action” means all actions required to clean up, remove, prevent or
minimize a Release or threat of Release or to perform pre-remedial studies and
investigations and post-remedial monitoring and care.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Facility Lenders” means (a) for the Revolving A Loan Facility, the
Required Revolving A Lenders or (b) for the Revolving B Loan Facility, the
Required Revolving B Lenders, as applicable
“Required Lenders” means any Lender or Lenders (other than Defaulting Lenders)
having more than two-thirds of the Total Commitments, or both Lenders if there
are only two Lenders.
“Required Revolving A Lenders” means, at any time, Revolving A Lenders having
unused Revolving A Loan Commitments and Revolving A Credit Exposure representing
more than fifty percent (50%) of the aggregate unused Revolving A Loan
Commitments and Revolving A Credit Exposure of all Revolving A Lenders. The
unused Revolving A Loan Commitment of, and Revolving A Credit Exposure held or
deemed held by, any Defaulting Lender shall be disregarded in determining
Required Revolving A Lenders at any time.
“Required Revolving B Lenders” means, at any time, Revolving B Lenders having
unused Revolving B Loan Commitments and Revolving B Credit Exposure representing
more than fifty percent (50%) of the aggregate unused Revolving B Loan
Commitments and Revolving B Credit Exposure of all Revolving B Lenders. The
unused Revolving B Loan Commitment of, and Revolving B Credit Exposure held or
deemed held by, any Defaulting Lender shall be disregarded in determining
Required Revolving B Lenders at any time.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT24
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means any of the following officers of a Loan Party, or
any replacement officer(s) performing responsibilities customarily performed by
the following officers of Borrower: the President and Chief Executive Officer
and the Senior Vice-President, Chief Financial Officer and Treasurer. Any
document delivered hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.
“Restructuring Expenses” means all costs, expenses, losses and charges arising
out of or related to COVID-19, including, without limitation, costs, expenses
and losses relating to restructures, scaling of operations, modification of cost
structures, any cost, expenses and charges for terminations, severance,
furloughs, catastrophic paid leave, store closings, lease cancellations, and
contract modifications and terminations, in an aggregate amount not to exceed
$50,000,000, in each case to the extent paid prior to the Closing Date or within
twelve (12) months after the Closing Date and approved by Administrative Agent
in its reasonable discretion.
“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving A Loans
and such Revolving A Lender’s participation in L/C Obligations and Swing Loans
at such time.
“Revolving A Loan Commitment Fee” means the fees payable under Section 2.3(b) of
this Agreement.Credit Outstandings” means, the sum of (a) with respect to
Revolving Credit Loans and Swing Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving A Loans and Swing Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any other Letters of Credit or Loans to be made on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Revolving A Lender” means each Lender with a Revolving A Loan Commitment.
“Revolving A Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1A.
“Revolving A Loan Commitment” means (a) as to any Revolving A Lender, the
obligation of such Revolving A Lender to make Revolving A Loans to, and to
purchase participations in L/C Obligations and Swing Loans for the account of,
the Borrower hereunder in an aggregate principal amount at any time outstanding
not to exceed the amount set forth under such Revolving A Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Revolving A Lenders, the
aggregate commitment of all Revolving A Lenders to make Revolving A Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof. The aggregate
SECOND AMENDED AND RESTATED CREDIT AGREEMENT25
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Revolving A Loan Commitment of all the Revolving A Lenders on the Closing Date
shall be $125,000,000. The Revolving A Loan Commitment of each Revolving A
Lender on the Closing Date is set forth under the name of such Lender on
Schedule IA.
“Revolving A Loan Commitment Fee” means the fees payable under Section 2.3(b) of
this Agreement.
“Revolving A Loan Commitment Percentage” means, with respect to any Revolving A
Lender at any time, the percentage of the total Revolving A Loan Commitments of
all the Revolving A Lenders represented by such Revolving A Lender’s Revolving A
Loan Commitment. If the Revolving A Loan Commitments have terminated or expired,
the Revolving A Loan Commitment Percentages shall be determined based upon the
Revolving A Loan Commitments most recently in effect, giving effect to any
assignments. The Revolving A Loan Commitment Percentage of each Revolving A
Lender on the Closing Date is set forth under the name of such Lender on
Schedule IA.
“Revolving A Loan Maturity Date” means August 1, 2023.
“Revolving B Credit Exposure” means, as to any Revolving B Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving B
Loans.
“Revolving B Loan Commitment Fee” means the fees payable under Section 2.3(c) of
this Agreement.
“Revolving B Lender” means each Lender with a Revolving B Loan Commitment.
“Revolving B Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1 B.
“Revolving B Loan Commitment” means (a) as to any Revolving B Lender, the
obligation of such Revolving B Lender to make Revolving B Loans to the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth under such Revolving B Lender’s name on the Register, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including Section 3.9) and (b) as to all Revolving B Lenders, the
aggregate commitment of all Revolving B Lenders to make Revolving B Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including Section 3.9). The aggregate Revolving B Loan Commitment
of all the Revolving B Lenders on the Closing Date shall be $400,000,000. The
Revolving B Loan Commitment of each Revolving B Lender on the Closing Date is
set forth under the name of such Revolving B Lender on Schedule IA.
“Revolving B Loan Commitment Fee” means the fees payable under Section 2.3(c) of
this Agreement.
“Revolving B Loan Commitment Percentage” means, with respect to any Revolving B
Lender at any time, the percentage of the total Revolving B Loan Commitments of
all the Revolving B Lenders represented by such Revolving B Lender’s Revolving B
Loan Commitment. If the Revolving B Loan Commitments have terminated or expired,
the Revolving Loan B Commitment Percentages shall be determined based upon the
Revolving B Loan
SECOND AMENDED AND RESTATED CREDIT AGREEMENT26
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Commitments most recently in effect, giving effect to any assignments. The
Revolving B Loan Commitment Percentage of each Revolving B Lender on the Closing
Date is set forth under the name of such Lender on Schedule IA.
“Revolving B Loan Maturity Date” means April 13, 2021.
“Revolving Credit Commitments” means, collectively, the Revolving A Loan
Commitment and the Revolving B Loan Commitment.
“Revolving Loans” means, collectively, the Revolving A Loans and the Revolving B
Loans.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.
“Sanctions” has the meaning specified in Section 4.19(a).
“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Loan Party pledges or
grants a security interest in any personal Property or assets securing the
Secured Obligations.
“Secured Cash Management Agreement” means (a) any Cash Management Agreement in
effect on the Closing Date between or among any Loan Party and a counterparty
that is (i) a Lender, (ii) Administrative Agent or (iii) an Affiliate of a
Lender or Administrative Agent, in each case as determined as of the Closing
Date or (b) any Cash Management Agreement entered into after the Closing Date
between or among any Loan Party and a counterparty that is (i) a Lender, (ii)
Administrative Agent or (iii) an Affiliate of a Lender or Administrative Agent,
in each case as determined at the time such Cash Management Agreement is entered
into.
“Secured Cash Management Obligations” means all existing or future payment and
other obligations owing by any Loan Party under any Secured Cash Management
Agreement.
“Secured Hedge Agreement” means (a) any Hedge Agreement in effect on the Closing
Date between or among any Loan Party and a counterparty that is (i) a Lender,
(ii) Administrative Agent or (iii) an Affiliate of a Lender or Administrative
Agent, in each case as
SECOND AMENDED AND RESTATED CREDIT AGREEMENT27
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



determined as of the Closing Date or (b) any Hedge Agreement entered into after
the Closing Date between or among any Loan Party and a counterparty that is (i)
a Lender, (ii) Administrative Agent or (iii) an Affiliate of a Lender or
Administrative Agent, in each case as determined at the time such Hedge
Agreement is entered into.
“Secured Hedge Obligations” means all existing or future payment and other
obligations owing by any Loan Party under any Secured Hedge Agreement; provided
that the “Secured Hedge Obligations” of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.
“Secured Obligations” means, collectively, (a) the Obligations, (b) any Secured
Hedge Obligations and (c) any Secured Cash Management Obligations.
“Secured Parties” means, collectively, Administrative Agent, the Lenders, the
holders of any Secured Hedge Obligations, the holders of any Secured Cash
Management Obligations, each co-agent or sub-agent appointed by Administrative
Agent from time to time, any other holder from time to time of any of any
Secured Obligations and, in each case, their respective successors and permitted
assigns.
“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Loan Party pledges or
grants a security interest in any personal Property or assets securing the
Secured Obligations, including any pledge agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Stock” means shares of capital stock, membership interests, beneficial or
partnership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
other entity, whether voting or nonvoting, and includes common stock and
preferred stock.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” means any Person required by GAAP to be included in the
consolidated financial reporting of Borrower.
“Supported QFC” has the meaning assigned to such term in Section 11.246.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT28
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means Wells Fargo, when acting in its capacity as the lender
advancing credit under Section 2.2, or any successor swing line lender
hereunder.
“Swing Loan” means a Loan made by the Swing Line Lender to Borrower pursuant to
Section 2.2.
“Swing Loan Available Credit” means, at any time, the amount by which the
outstanding balance of the Swing Loans is less than the lesser of (i)
$25,000,000 or (ii) the Available Credit.
“Taxes” has the meaning set forth in Section 3.1.means all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, fines, additions to tax or penalties
applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Commitments” means the aggregate of (a) prior to the Revolving A Loan
Maturity Date, all Revolving A Loan Commitments and (b) prior to the Revolving B
Loan Maturity Date, all Revolving B Loan Commitments.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving A Credit Exposure and Revolving B Credit Exposure at such
time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT29
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 11.246.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2ACCOUNTING AND FINANCIAL DETERMINATIONS
(a) Any accounting term used in this Agreement that is not specifically defined
herein shall have the meaning given to it under GAAP, and all accounting
determinations and computations under any Loan Document shall be made, and all
financial statements required to be delivered under any Loan Document shall be
prepared, in accordance with GAAP applied in the preparation of the financial
statements referred to in Section 4.5. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein or therein
shall be construed, and all computations of amounts and ratios referred to
herein and therein shall be made, without giving effect to the Financial
Accounting Standards Board Accounting Standards
SECOND AMENDED AND RESTATED CREDIT AGREEMENT30
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Codification 842 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to the extent any lease
(or any similar arrangement conveying the right to use) would be required to be
treated as a capital lease thereunder where such lease (or similar arrangement)
would have been treated as an operating lease under GAAP as in effect
immediately prior to the effectiveness of the Financing Accounting Standards
Board Accounting Standards Codification 842 (or such other Accounting Standards
Codification having a similar result or effect).
(c)  If Borrower notifies Administrative Agent that Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if Administrative Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
1.3HEADINGS
Headings in this Agreement and each of the other Loan Documents are for
convenience of reference only and are not part of the substance hereof or
thereof.
1.4ADDITIONAL DEFINITION PROVISIONS
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof’
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
1.5RATES
The Rates, rate information, and data from which rates may be or are compiled
relating to LIBOR (individually and collectively the “Rate Data”) are supplied
by third parties. Wells Fargo
SECOND AMENDED AND RESTATED CREDIT AGREEMENT31
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



and its affiliates are not responsible or liable for the accuracy of Rate Data,
the means by which Rate Data is derived from time to time, the frequency with
which the Rate Data is published or updated, or delays or other irregularities
concerning Rate Data, in each instance irrespective of any negligence, gross
negligence or willful misconduct of the supplier(s) of Rate Data.
1.6UCC TERMS
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.7ROUNDING
Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.8REFERENCES TO AGREEMENT AND LAWS
Unless otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Governmental
Rule, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Governmental Rule.
1.9TIMES OF DAY
Unless otherwise specified, all references herein to times of day shall be
references to or Portland time (daylight or standard, as applicable).
1.10DIVISIONS
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT32
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



ARTICLE II.
THE CREDITS
2.1A REVOLVING A LOANS
(a) On the terms and subject to the conditions contained in this Agreement, each
Revolving A Lender severally agrees to make loans (each a “Revolving A Loan”) to
Borrower from time to time until the Maturity Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Revolving A Loan Commitment;
provided, however, that at no time shall any Revolving A Lender be obligated to
make a Revolving A Loan in excess of such, that (i) the Revolving A Credit
Outstandings shall not exceed the aggregate Revolving A Loan Commitments and
(ii) the Revolving A Credit Exposure of any Revolving A Lender shall not at any
time exceed such Revolving A Lender’s Revolving A Loan Commitment Percentage of
the Available Revolving A Loan Credit. Each advance of a Revolving A Loan that
is not made for the purpose of paying Obligations shall be deposited into
Borrower’s account no. xxxxxx-087 with Administrative Agent. With respect to
Revolving A Loans, Borrower may from time to time borrow, partially or wholly
repay its outstanding borrowings, and reborrow, subject to all the limitations,
terms and conditions contained herein. The Revolving A Loans shall be evidenced
by the Revolving A Note.


(b) If at any time the Available Revolving A Loan Credit is negative, Borrower,
without demand or notice, shall immediately repay that portion of the Revolving
A Loans necessary to cause the Available Revolving A Loan Credit to be zero.
Borrower shall repay the outstanding principal balance of the Revolving A Loans,
together with all accrued and unpaid interest and related fees, on the Revolving
A Loan Maturity Date.
(c) Borrower, through an Authorized Representative, shall request each advance
of a Revolving A Loan by giving Administrative Agent irrevocable (i) written
notice, (ii) notice by email or such other form of electronic transmission as is
acceptable to Administrative Agent or (iii) telephonic notice (confirmed
promptly by fax or email), containing the information in the form of Exhibit B
attached hereto (each, a “Notice of Borrowing”), which specifies, among other
things:
(i) the aggregate principal amount of the requested advances (which amount must
be a minimum of $500,000 and in integral multiples of $100,000 if a LIBOR Loan);
(ii) the proposed date of borrowing, which shall be a Business Day;
(iii) whether such advance is to be a Base Rate Loan or a LIBOR Loan; and
(iv) if such advance is to be a LIBOR Loan, the length of the Interest Period
applicable thereto.
Each such Notice of Borrowing must be received by Administrative Agent not later
than noon (Portland time) (x) on the date of borrowing if a Base Rate Loan or
(y) at least two Business Days prior to the date of borrowing if a LIBOR Loan.
Administrative Agent shall promptly notify each Revolving A Lender of the
contents of each Notice of Borrowing and of the amount of the advance to be made
by such Lender no later than 2:00 PM (Portland time) on the Business
SECOND AMENDED AND RESTATED CREDIT AGREEMENT33
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Day of receipt. At Administrative Agent’s election, in lieu of delivering a
written Notice of Borrowing, any Authorized Representative may give
Administrative Agent telephonic notice of a request for an advance by the
required time. In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the making of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request
(d) From time to time before noon (Portland time) on any Business Day Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Revolving A Loans; provided that if the Revolving A
Loans being prepaid are LIBOR Loans, (i) Borrower gives Administrative Agent
notice of such prepayment before 2:00 PM (Portland time) on the second Business
Day before the date of prepayment (which notice shall be irrevocable), (ii) each
voluntary partial prepayment must be a minimum of $500,000 and in integral
multiples of $100,000; and (iii) any prepayment shall be subject to the
provisions of Section 3.5.
(e) If at any time the Revolving A Credit Outstandings exceed the aggregate
Revolving A Loan Commitments, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving A Lenders, Revolving A extensions of credit in an
amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swing Loans, second to the principal amount of
outstanding Revolving A Loans and third, with respect to any Letters of Credit
then outstanding, a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Revolving A Lenders,
in an amount equal to such excess (such Cash Collateral to be applied in
accordance with Section 9.2(b)).
2.1B REVOLVING B LOANS
(a) On the terms and subject to the conditions contained in this Agreement, each
Revolving B Lender severally agrees to make loans (each a “Revolving B Loan”) to
Borrower from time to time until the Maturity Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Revolving B Loan Commitment;
provided, however, that at no time shall(i) the Revolving B Credit Outstandings
shall not exceed the aggregate Revolving B Loan Commitments and (ii) the
Revolving B Credit Exposure of any Revolving B Lender be obligated to make a
Revolving B Loan in excess of suchshall not at any time exceed such Revolving B
Lender’s Revolving BA Loan Commitment Percentage of the Available Revolving B
Loan Credit. Each advance of a Revolving B Loan that is not made for the purpose
of paying Obligations shall be deposited into Borrower’s account no. xxxxxx-087
with Administrative Agent. With respect to Revolving B Loans, Borrower may from
time to time borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all the limitations, terms and conditions contained herein.
The Revolving B Loans shall be evidenced by the Revolving B Note.
Notwithstanding anything to the contrary contained herein, no Revolving B Loans
may be made unless and until the Available Revolving A Loan Credit at such time
is $0. All requests for advances hereunder shall be first, for Revolving A
Loans, and if the Available Revolving A Loan Credit is $0, then for Revolving B
Loans.
(b) If at any time the Available Revolving B Loan Credit is negative, Borrower,
without demand or notice, shall immediately repay that portion of the Revolving
B Loans necessary to cause the Available Revolving B Loan Credit to be zero.
Borrower shall repay the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT34
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



outstanding principal balance of the Revolving B Loans, together with all
accrued and unpaid interest and related fees, on the Revolving B Loan Maturity
Date.
(c) Borrower, through an Authorized Representative, shall request each advance
of a Revolving B Loan by giving Administrative Agent irrevocable (i) written
notice, (ii) a Notice of Borrowing which specifies, among other things:
(i) the aggregate principal amount of the requested advances (which amount must
be a minimum of $500,000 and in integral multiples of $100,000 if a LIBOR Loan);
(ii) the proposed date of borrowing, which shall be a Business Day;
(iii) whether such advance is to be a Base Rate Loan or a LIBOR Loan; and
(iv) if such advance is to be a LIBOR Loan, the length of the Interest Period
applicable thereto.
Each such Notice of Borrowing must be received by Administrative Agent not later
than noon (Portland time) (x) on the date of borrowing if a Base Rate Loan or
(y) at least two Business Days prior to the date of borrowing if a LIBOR Loan.
Administrative Agent shall promptly notify each Revolving B Lender of the
contents of each Notice of Borrowing and of the amount of the advance to be made
by such Lender no later than 2:00 PM (Portland time) on the Business Day of
receipt. At Administrative Agent’s election, in lieu of delivering a written
Notice of Borrowing, any Authorized Representative may give Administrative Agent
telephonic notice of a request for an advance by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the making of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request
(d) From time to time before noon (Portland time) on any Business Day Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Revolving B Loans; provided that if the Revolving B
Loans being prepaid are LIBOR Loans, (i) Borrower gives Administrative Agent
notice of such prepayment before 2:00 PM (Portland time) on the second Business
Day before the date of prepayment (which notice shall be irrevocable), (ii) each
voluntary partial prepayment must be a minimum of $500,000 and in integral
multiples of $100,000; and (iii) any prepayment shall be subject to the
provisions of Section 3.5.
(e) If at any time the Revolving B Credit Outstandings exceed the aggregate
Revolving B Loan Commitments, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving B Lenders, Revolving B extensions of credit in an
amount equal to such excess
2.1C LETTER OF CREDIT FACILITY
(a) L/C Facility.
(i)Availability. Subject to the terms and conditions hereof, the Issuing Lender,
in reliance on the agreements of the Revolving A Lenders set forth in Section
2.1C(d), agrees to issue standby or commercial Letters of Credit in an aggregate
amount
SECOND AMENDED AND RESTATED CREDIT AGREEMENT35
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



not to exceed its L/C Commitment for the account of the Borrower. Letters of
Credit may be issued on any Business Day from the Closing Date to, but not
including the fifteenth (15th) Business Day prior to the Revolving A Loan
Maturity Date in such form as may be approved from time to time by the Issuing
Lender; provided, that Issuing Lender not shall issue any Letter of Credit if,
after giving effect to such issuance, (A) the L/C Obligations would exceed the
L/C Sublimit or (B) the Revolving A Credit Outstandings would exceed the
Revolving A Loan Commitment. Letters of Credit issued hereunder shall constitute
a utilization of the Revolving A Loan Commitments.
(ii)Terms of Letters of Credit. Each Letter of Credit shall (A) expire on a date
no more than twelve (12) months after the date of issuance or last renewal or
extension of such Letter of Credit (subject to automatic renewal or extension
for additional one (1) year periods (but not to a date later than the date set
forth below) pursuant to the terms of the Letter of Credit Documents or other
documentation acceptable to the Issuing Lender), which date shall be no later
than the fifth (5th) Business Day prior to the Revolving A Loan Maturity Date,
and (B) unless otherwise expressly agreed by the Issuing Lender and the Borrower
when a Letter of Credit is issued by it, be subject to the UCP, in the case of a
commercial Letter of Credit, or ISP, in the case of a standby Letter of Credit,
in each case as set forth in the Letter of Credit Documents or as determined by
the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of Oregon. The Issuing Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if (v) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any
applicable law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Issuing Lender as of the Closing Date and that the Issuing Lender in good
faith deems material to it, (w) the conditions set forth in Section 5.2 are not
satisfied, (x) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally, (y)
the proceeds of which would be made available to any Person (I) to fund any
activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (II) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (z) any Revolving A Lender is at that time a
Defaulting Lender, unless the Issuing Lender has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Lender
(in its sole discretion) with the Borrower or such Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 3.7) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT36
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



On and after the First Amendment Date, each of the Existing Letters of Credit
shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.
(iii)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Section 2.1C shall be subject to the terms and conditions of
Section 3.7 and Section 3.10.
(b)Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue, amend, renew or extend a Letter of
Credit by delivering to the Issuing Lender at its applicable office (with a copy
to the Administrative Agent at the Administrative Agent’s Office) a Letter of
Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other Letter of Credit
Documents and information as the Issuing Lender or the Administrative Agent may
request, not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Administrative Agent and the Issuing Lender may agree in
their sole discretion) prior to the proposed date of issuance, amendment,
renewal or extension, as the case may be. Such notice shall specify (i) the
requested date of issuance, amendment, renewal or extension (which shall be a
Business Day), (ii) the date on which such Letter of Credit is to expire (which
shall comply with Section 2.1C(a)(ii), (iii) the amount of such Letter of
Credit, (iv) the name and address of the beneficiary thereof, (v) the purpose
and nature of such Letter of Credit and (vi) such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. Upon receipt
of any Letter of Credit Application, the Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other Letter of
Credit Documents and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 2.1C(a)
and Article V, promptly issue, amend, renew or extend the Letter of Credit
requested thereby (subject to the timing requirements set forth in this Section
2.1C(b)) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender and the Borrower.
Additionally, the Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, renewal or extension,
including any Letter of Credit Documents, as the Issuing Lender or the
Administrative Agent may require. The Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
the related Letter of Credit Documents and the Administrative Agent shall
promptly notify each Revolving A Lender of the issuance and upon request by any
Revolving A Lender, furnish to such Revolving A Lender a copy of such Letter of
Credit and the amount of such Revolving A Lender’s participation therein.
(c)Commissions and Other Charges.
(i)Letter of Credit Commissions. Subject to Section 3.7, the Borrower shall pay
to the Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each standby Letter
of Credit in the amount equal to the greater of (x) $500 or (y) the daily amount
available to be drawn under such standby Letters of Credit times 0.875%
(determined on a per annum basis). Such commission shall be payable quarterly in
arears on the tenth day following each fiscal quarter of Borrower. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions
SECOND AMENDED AND RESTATED CREDIT AGREEMENT37
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



received pursuant to this Section 2.1C(c) in accordance with their respective
Revolving A Loan Commitment Percentages.
(ii)Issuance and Documentation Fees. The Borrower shall pay directly to the
Issuing Lender, for its own account, issuance and documentation fees with
respect to each commercial Letter of Credit issued by the Issuing Lender in such
amounts as agreed upon between the Issuing Lender and the Borrower. Such
issuance and documentation fees shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Revolving A Loan
Maturity Date and thereafter on demand of the Issuing Lender.
(iii)Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse the Issuing Lender for such
normal and customary fees, costs, charges and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it. Such customary fees,
costs, charges and expenses are due and payable on demand and are nonrefundable.
(d)L/C Participations.
(i)The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving A Loan
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit issued by the Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving A
Loan or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving A Loan Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.
(ii)Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 2.1C(d)(i) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, issued by it, the Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the Issuing Lender) of the amount and due date
of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay the Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to the Issuing
Lender after the date such payment is due, such L/C Participant shall pay to the
Administrative Agent, which in turn shall pay the Issuing Lender on demand, in
addition to such amount, the product of (A) such amount, times (B) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period
SECOND AMENDED AND RESTATED CREDIT AGREEMENT38
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



from and including the date such payment is due to the date on which such
payment is immediately available to the Issuing Lender, times (C) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360, plus any administrative, processing or similar fees
customarily charged by the Issuing Lender in connection with the foregoing. A
certificate of the Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to the Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (x)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (y) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(iii)Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving A Loan Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Administrative Agent or otherwise), or any
payment of interest on account thereof, the Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return to the
Administrative Agent, which shall in turn pay to the Issuing Lender, the portion
thereof previously distributed by the Issuing Lender to it.
(iv)Each L/C Participant’s obligation to make the Revolving A Loans referred to
in Section 2.1(d)(ii) and to purchase participating interests pursuant to
Section 2.1(d)(i) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Revolving A Lender or the Borrower may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article V, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, (D) any breach
of this Agreement or any other Loan Document by the Borrower, any other Loan
Party or any other Revolving A Lender or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.
(e)Reimbursement. In the event of any drawing under any Letter of Credit, the
Borrower agrees to reimburse (either with the proceeds of a Revolving A Loan as
provided for in this Section or with funds from other sources), in same day
funds, the Issuing Lender by paying to the Administrative Agent the amount of
such drawing not later than 12:00 noon on (i) the Business Day that the Borrower
receives notice of such drawing, if such notice is received by the Borrower
prior to 10:00 a.m., or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time, for the amount of (x) such draft so paid and (y) any amounts referred to
in Section 2.1C(c)(iii) incurred by the Issuing Lender in connection with such
payment. Unless the Borrower shall immediately notify the Administrative Agent
and the Issuing Lender that the Borrower intends to reimburse the Issuing Lender
for such drawing from other sources or funds, the Borrower shall be deemed to
have timely given a Notice of Borrowing to the Administrative Agent requesting
that the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT39
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Revolving A Lenders make a Revolving A Loan as a Base Rate Loan on the
applicable repayment date in the amount (without regard to the minimum and
multiples specified in Section 2.1B) of (i) such draft so paid and (ii) any
amounts referred to in Section 2.1C(c)(iii) incurred by the Issuing Lender in
connection with such payment, and the Revolving A Lenders shall make a Revolving
A Loan as a Base Rate Loan in such amount, the proceeds of which shall be
applied to reimburse the Issuing Lender for the amount of the related drawing
and such fees and expenses. Each Revolving A Lender acknowledges and agrees that
its obligation to fund a Revolving A Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including non-satisfaction of the conditions set forth
in Section 2.1B or Article V. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, or if the amount of such drawing is not fully
refunded through a Base Rate Loan as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
paid in full.
(f)Obligations Absolute.
(i)The Borrower’s obligations under this Section 2.1C (including the
Reimbursement Obligation) shall be absolute, unconditional and irrevocable under
any and all circumstances whatsoever (except as otherwise provided in Section
2.1C(f)(ii)), and shall be performed strictly in accordance with the terms of
this Agreement, and irrespective of:
(A)any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Document or this Agreement, or any term or provision therein or herein;
(B)the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have or have had against the Issuing Lender or any beneficiary
of a Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(C)the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent, forged or
insufficient in any respect or any statement in such draft or other document
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(D)any payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or
SECOND AMENDED AND RESTATED CREDIT AGREEMENT40
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(E)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.
(ii)The Borrower also agrees that the Issuing Lender and the L/C Participants
shall not be responsible for, and the Borrower’s Reimbursement Obligation under
Section 2.1C(e) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender, the L/C Participants and
their respective Related Parties shall not have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit, or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Lender’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Lender (as finally
determined by a court of competent jurisdiction), the Issuing Lender shall be
deemed to have exercised care in each such determination.
(iii)In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that (A) with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Issuing Lender may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, (B) the Issuing
Lender may act upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that such Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request and
(C) an Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such
SECOND AMENDED AND RESTATED CREDIT AGREEMENT41
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.
(g)Effect of Letter of Credit Documents. To the extent that any provision of any
Letter of Credit Document related to any Letter of Credit is inconsistent with
the provisions of this Section 2.1C, the provisions of this Section 2.1C shall
apply.
(h)Resignation of Issuing Lenders.
(i)The Issuing Lender may resign at any time by giving 30 days’ prior notice to
the Administrative Agent, the Revolving A Lenders and the Borrower. After the
resignation of an Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase the outstanding Letter of Credit.
(ii)Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including the
right to require the Revolving A Lenders to take such actions as are required
under Section 2.1C(d). Without limiting the foregoing, upon the resignation of a
Lender as an Issuing Lender hereunder, the Borrower may, or at the request of
such resigned Issuing Lender the Borrower shall, use commercially reasonable
efforts to, arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.
(i)Reporting of Letter of Credit Information and L/C Commitment. At any time
that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) no later than the fifth Business Day
following the last day of each calendar month, (b) on each date that a Letter of
Credit is amended, terminated or otherwise expires, (c) on each date that a
Letter of Credit is issued or the expiry date of a Letter of Credit is extended,
and (d) upon the request of the Administrative Agent, each Issuing Lender (or,
in the case of clauses (b), (c) or (d) of this Section, the Issuing Lender)
shall deliver to the Administrative Agent a report setting forth in form and
detail reasonably satisfactory to the Administrative Agent information
(including any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of the
Issuing Lender to provide such information pursuant to this Section 2.1C(i)
shall limit the obligations of the Borrower or any Revolving A Lender hereunder
with respect to its reimbursement and participation obligations hereunder.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT42
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(j)Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Documents therefor (at the time specified therefor in such applicable Letter of
Credit or Letter of Credit Documents and as such amount may be reduced by (i)
any permanent reduction of such Letter of Credit or (ii) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).
2.2SWING LOANS
(a) In lieu of making Revolving A Loans, the Swing Line Lender, in its sole
discretion, on the terms and subject to the conditions contained in this
Agreement, may make loans (each a “Swing Loan”) to Borrower from time to time
until the Revolving A Loan Maturity Date as provided herein in an aggregate
amount not to exceed at any time outstanding the Swing Loan Available Credit.
Each Swing Loan shall be made and repaid upon such notice as the Swing Line
Lender and Borrower shall agree, except that Swing Loans may be made
automatically (A) pursuant to certain cash management arrangements made from
time to time by Borrower with Administrative Agent and/or (B) for the purposes
described in Section 2.2(e). All Swing Loans shall be Base Rate Loans and may,
at Swing Line Lender’s option, be evidenced by a promissory note. Borrower shall
repay the outstanding principal balance of the Swing Loans, together with all
accrued and unpaid interest and related fees on the Revolving A Loan Maturity
Date. All interest due on the Swing Loans shall be payable to the Swing Line
Lender.
(b) On the first Business Day of each week, the Swing Loans outstanding as of
the end of the immediately preceding Business Day shall be converted to
Revolving A Loans, unless the amount outstanding was less than $10,000,000 (in
which event, such Swing Loans shall remain as Swing Loans). By 9:00 a.m.
(Pacific Time) on the first Business Day of each week in which such a conversion
is to occur, Administrative Agent shall notify each Lender of the principal
amount of such outstanding Swing Loans and each Lender’s Revolving A Loan
Commitment Percentage thereof. Each Lender shall, before 11:00 a.m. (Pacific
Time) on such Business Day, make available to Administrative Agent, in
immediately available funds, the amount of its Revolving A Loan Commitment
Percentage of such principal amount of such Swing Loans.
(c) At any time upon the request of the Swing Line Lender to Administrative
Agent that some or all of the Swing Loans be converted to Revolving A Loans,
then, on the next Business Day, Administrative Agent shall notify each Lender of
the principal amount of Swing Loans outstanding as of 9:00 a.m. (Pacific Time)
on such Business Day (or of the principal amount of the Swing Loans which Swing
Line Lender desires to be converted) and each Lender’s Revolving A Loan
Commitment Percentage thereof. Each Lender shall, before 9:00 a.m. (Pacific
Time) on the next Business Day, make available to Administrative Agent, in
immediately available funds, the amount of its Revolving A Loan Commitment
Percentage of such principal amount of such Swing Loans.
(d) Upon any payment by a Lender pursuant to Section 2.2(b) or (c), such Lender
shall be deemed to have made a Revolving A Loan as a Base Rate Loan to Borrower,
notwithstanding any failure by Borrower to satisfy the conditions contained in
Section 5.2 (without regard to the minimum amount of Base Rate Loans).
Administrative Agent shall use
SECOND AMENDED AND RESTATED CREDIT AGREEMENT43
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



such funds to repay the principal amount of Swing Loans to the Swing Line
Lender. With respect to the Swing Loans, after receipt of payment of principal
or interest thereon, Administrative Agent will promptly distribute the same to
the Swing Line Lender at its Applicable Lending Office.
(e) Lenders and Borrower agree that Swing Loans may be made to allow
Administrative Agent to pay each Lender its share of fees, interest and other
amounts due hereunder to the extent such fees, interest and other amounts are
then due and payable.
2.3INTEREST/FEES
(a) Interest. The outstanding principal balance of each Loan shall bear interest
at the Applicable Rate. The foregoing notwithstanding, the rate of interest
applicable at all times during the continuation of an Event of Default shall be
a fluctuating rate per annum equal to the Applicable Rate plus 200 basis points.
All fees, expenses and other amounts not paid when due shall bear interest (from
the date due until paid) at the highest rate described in the preceding
sentence. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Governmental Rule which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Governmental Rule and the Lenders shall
at Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or (ii)
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Aapplicable Llaw.
(b) Revolving A Loan Commitment Fees. Commencing on the Closing Date, Borrower
shall pay to Administrative Agent, for the ratable benefit of Revolving A
Lenders, a commitment fee equal to the Fee Percentage on the average daily
unused portion of the Revolving A Loan Commitment of the Revolving A Lenders
(other than the Defaulting Lenders, if any); provided, that the amount of
outstanding Swing Loans shall not be considered usage of the Revolving A Loan
Commitment for the purpose of calculating the Revolving A Loan Commitment Fee.
The Revolving A Loan Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing May 31, 2020 and ending on the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising under the
Revolving A Loan Facility shall have been indefeasibly and irrevocably paid and
satisfied in full and, the Revolving A Loan Commitment has been terminated and
all Letters of Credit have been terminated or have expired (or have been Cash
Collateralized). The Revolving A Loan Commitment Fee shall be distributed by
Administrative Agent to the Revolving A Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving A Lenders’ respective
Revolving A Loan Commitment Percentages. (i) the amount by which the total of
the Revolving A Loan Commitments is greater than the average daily outstanding
balance of the Revolving A Loans and the Swing Loans for the quarter or period
just ended multiplied by (ii) a percentage per annum equal to the Fee
Percentage.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT44
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(c) Revolving B Loan Commitment Fees. Commencing on the Closing Date, Borrower
shall pay to Administrative Agent, for the ratable benefit of Revolving B
Lenders, a commitment fee equal to the Fee Percentage on the average daily
unused portion of the Revolving B Loan Commitment of the Revolving B Lenders
(other than the Defaulting Lenders, if any). The Revolving B Loan Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement commencing May 31, 2020 and ending on the date
upon which all Obligations (other than contingent indemnification obligations
not then due) arising under the Revolving B Loan Facility shall have been
indefeasibly and irrevocably paid and satisfied in full and the Revolving B Loan
Commitment has been terminated. The Revolving B Loan Commitment Fee shall be
distributed by Administrative Agent to the Revolving B Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving B Lenders’
respective Revolving B Loan Commitment Percentages. (i) the amount by which the
total of the Revolving B Loan Commitments is greater than the average daily
outstanding balance of the Revolving B Loans for the quarter or period just
ended multiplied by (ii) a percentage per annum equal to the Fee Percentage.
(d) Computation and Payment. All interest and per annum fees shall be computed
on the basis of a 360-day year, actual days elapsed. Interest on Base Rate Loans
shall be payable monthly, in arrears, on the first day of each month and on the
Applicable Maturity Date. Interest on each LIBOR Loan shall be paid on (i) the
last day of its Interest Period, (ii) at the end of the third month of its
Interest Period (if such period is six months in duration), (iii) on the date of
any payment of principal made before the end of its Interest Period and (iv) on
the Applicable Maturity Date.
2.4INTEREST OPTIONS
(a) Election. With respect to the Revolving Loans, Borrower may (i) except as
otherwise provided herein, at any time when a Default is not continuing, convert
all or any portion of a Base Rate Loan to a LIBOR Loan for an Interest Period
designated by Borrower, and (ii) convert all or a portion of a LIBOR Loan at the
end of the Interest Period applicable thereto to a Base Rate Loan or, if no
Default is continuing, to a LIBOR Loan for a new Interest Period designated by
Borrower, provided that if Borrower has not made the required interest rate
conversion or continuation election prior to the last day of any Interest
Period, Borrower shall be deemed to have elected to convert such LIBOR Loan to a
Base Rate Loan. Each LIBOR Loan elected pursuant to this Section 2.4(a) must be
in a minimum amount of $500,000 and in integral multiples of $100,000 and at no
time shall there be more than ten (10) different Interest Periods outstanding
with respect to LIBOR Loans elected pursuant to this Section 2.4(a).
(b) Notice to Administrative Agent. Borrower shall request each interest rate
conversion or continuation under Section 2.4(a) by giving Administrative Agent
irrevocable written notice or telephonic notice (confirmed promptly in writing),
in the form of Exhibit C attached hereto (a “Notice of Conversion or
Continuation”), that specifies, among other things: (i) the Loan to which such
Notice of Conversion or Continuation applies; (ii) the principal amount that is
the subject of such conversion or continuation; (iii) the proposed date of such
conversion or continuation, which shall be a Business Day; and (iv) if such
Notice pertains to a LIBOR Loan, the length of the applicable Interest Period.
Any such Notice of Conversion or Continuation must be received by Administrative
Agent not later than noon (Portland time) (i) at least one Business Day prior to
the effective date of any Base Rate interest selection, and (ii) at
SECOND AMENDED AND RESTATED CREDIT AGREEMENT45
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



least two Business Days prior to the effective date of any LIBOR interest
selection. Administrative Agent shall promptly notify each Lender of the
contents of each such Notice of Conversion or Continuation, or if timely notice
is not received from Borrower prior to the last day of any Interest Period, of
the automatic conversion of such LIBOR Loan to a Base Rate Loan.
(c) Subject to Section 9.3, (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 9.1(a) or (h), or (ii) at the
election of the Required Lenders (or the Administrative Agent at the direction
of the Required Lenders), upon the occurrence and during the continuance of any
other Event of Default, (A) the Borrower shall no longer have the option to
request LIBOR Loans, Swing Loans or Letters of Credit, (B) all outstanding LIBOR
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
2.5PAYMENTS GENERALLY
(a) Administrative Agent may, and Borrower hereby authorizes Administrative
Agent to, debit any deposit account of Borrower with Administrative Agent for
all payments of principal, interest, fees and other amounts due under the Loan
Documents as they become due, provided that Administrative Agent shall first
debit Borrower’s account no. 415960xxxxxx1087 with Administrative Agent, before
debiting any other account.
(b) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in same
day funds not later than noon, Portland time, on the date specified herein. All
payments received by Administrative Agent after noon, Portland time shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.
(c) Subject to the definition of “Interest Period,” if any payment to be made by
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day.
(d) Subject to Section 9.4 (which provisions shall apply at any time an Event of
Default has occurred and is continuing), if at any time insufficient funds are
received by and available to Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied in
the following order: (i) first, toward costs and expenses
SECOND AMENDED AND RESTATED CREDIT AGREEMENT46
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



incurred by Administrative Agent and each Lender, (ii) second, toward repayment
of interest and fees then due hereunder with respect to the Revolving B Loans,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, (iii) third, toward repayment of
interest and fees then due hereunder with respect to the Revolving A Loans and
Swing Loans, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (iv) fourth, toward
repayment of principal then due hereunder with respect to the Revolving B Loans,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties, and (v) fifth, toward repayment of principal
then due hereunder with respect to the Revolving A Loans and Swing Loans,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(e) Unless Borrower or any Lender has notified Administrative Agent prior to the
date any payment is required to be made by it to Administrative Agent hereunder,
that Borrower or such Lender, as the case may be, will not make such payment,
Administrative Agent may assume that Borrower or such Lender, as the case may
be, has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in same day funds, then:
(i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in same day funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by Administrative Agent to such Lender to the date such amount is
repaid to Administrative Agent in same day funds, at the applicable Federal
Funds Rate from time to time in effect; and
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to Administrative Agent the amount thereof in same day funds,
together with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.
A notice of Administrative Agent to any Lender with respect to any amount owing
under this subsection (e) shall be conclusive, absent manifest error.
(f) If any Lender makes available to Administrative Agent funds for any Loan to
be made by such Lender as provided in this Article II, and the applicable
conditions in Article V are not satisfied or waived in accordance with the terms
hereof, Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
(g) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any
SECOND AMENDED AND RESTATED CREDIT AGREEMENT47
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.
(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.6FUNDING
(a) Lender Funding and Disbursement. Each Lender shall, by 1:30 PM (Portland
time) on the date of each borrowing make available to Administrative Agent at
Administrative Agent’s Office, in same day or immediately available funds, such
Lender’s Commitment Percentage thereof. After Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article V, Administrative Agent will promptly disburse such funds in same day or
immediately available funds to Borrower. Unless otherwise directed by Borrower
in writing, Administrative Agent shall disburse the proceeds of each borrowing
to Borrower by deposit to any demand deposit account maintained by Borrower with
Administrative Agent designated by Borrower in a notice to Administrative Agent.
(b) Lender Failure to Fund. Unless Administrative Agent receives notice from a
Lender on or before the date of any borrowing hereunder that such Lender will
not make available to Administrative Agent such Lender’s Commitment Percentage
thereof, Administrative Agent may assume that such Lender has made such portion
available to Administrative Agent on the date of such borrowing in accordance
with Section 2.6(a), and Administrative Agent may, in reliance upon such
assumption, make available to Borrower (or otherwise disburse) on such date a
corresponding amount. If any Lender does not make the amount of its Commitment
Percentage of any borrowing available to Administrative Agent on the date of
such borrowing, such Lender shall pay to Administrative Agent, on demand,
interest which shall accrue on such amount until made available to
Administrative Agent at a rate equal to the daily Federal Funds Rate. A
certificate of Administrative Agent submitted to any Lender with respect to any
amounts owing under this Section shall be presumptive evidence of such amounts.
If any Lender’s Commitment Percentage of any borrowing is not in fact made
available to Administrative Agent by such Lender within three Business Days
after the date of such borrowing, Borrower shall pay to Administrative Agent, on
demand, an amount equal to such Commitment Percentage together with interest
thereon, for each day from the date such amount was made available to Borrower
until the date such amount is repaid to Administrative Agent, at the rate of
interest specified in Section 2.3(a).
(c) Lenders’ Obligations Several. The obligation of each Lender hereunder is
several. The failure of any Lender to make available its Commitment Percentage
of any borrowing shall not relieve any other Lender of its obligation hereunder
to do so on the date requested, but no Lender shall be responsible for the
failure of any other Lender to make available the Commitment Percentage to be
funded by such other Lender.
2.7PRO RATA TREATMENT
(a) Borrowings. Except as otherwise provided herein, each Loan, except a Swing
Loan, shall be made by or shared by each Lender in accordance with its
Commitment Percentage.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT48
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b) Sharing of Payments, Etc. Except as otherwise provided herein, each payment
of principal, interest or fees shall be made or shared among Lenders ratably. If
any Lender obtains any payment (whether voluntary, involuntary, through the
exercise of any right of setoff or otherwise) on account of a Loan in excess of
its Commitment Percentage of payments on the Loans obtained by all Lenders, such
Lender (“Purchasing Lender”) shall forthwith purchase from the other Lenders
sufficient participations to cause the Purchasing Lender’s interest in the Loans
to be in the same proportionate relationship with all Loans as before such
payment was received; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the Purchasing Lender, the purchased
participation shall be rescinded and each other Lender shall repay to the
Purchasing Lender (i) the purchase price to the extent of such recovery together
with (ii) an amount equal to such other Lender’s ratable share (according to the
proportion of (A) the amount of such other Lender’s required repayment to (B)
the total amount so recovered from the Purchasing Lender) of any interest or
other amount paid or payable by the Purchasing Lender in respect of the total
amount so recovered. Borrower agrees that any Purchasing Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if the
Purchasing Lender were the direct creditor of Borrower in the amount of such
participation and, provided further, the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 3.10 or (z) any payment obtained by a
Lender as consideration for the assignment of, or sale of, a participation in
any of its Loans or participations in Swing Loans and Letters of Credit to any
assignee or participant.
2.8STATEMENTS AND MANNER OF PAYMENT
(a)From time to time, Administrative Agent may render to Borrower a statement
setting forth the balance in the loan account(s) maintained by Administrative
Agent for Borrower pursuant to this Agreement, including principal, interest,
fees, costs and expenses, and it is Administrative Agent’s present intention to
do so once a month. Each such statement shall be subject to subsequent
adjustment by Administrative Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrower and
conclusively binding upon Borrower as an account stated except to the extent
that Administrative Agent receives notice from Borrower of any specific
exceptions thereto within sixty days after the date such statement has been
mailed by Administrative Agent. Until such time as Administrative Agent shall
have rendered to Borrower a written statement as provided above, the balance in
the loan account(s) shall be presumptive evidence of the amounts due and owing
to Lenders by Borrower.


(b)Each payment by the Borrower on account of the principal of or interest on
the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any setoff, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 9.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all
SECOND AMENDED AND RESTATED CREDIT AGREEMENT49
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swing Loans or of any fee, commission or other amounts payable to the Swing Line
Lender shall be made in like manner, but for the account of the Swing Line
Lender. Each payment to the Administrative Agent of the Issuing Lender’s fees or
L/C Participants’ commissions shall be made in like manner, but for the account
of the Issuing Lender or the L/C Participants, as the case may be. Each payment
to the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 3.1, 3.4, 3.5, 11.2 or 11.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to the
definition of Interest Period, if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment. Notwithstanding the foregoing, if there exists a Defaulting Lender each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.7(b)(ii).


2.9AUTHORIZED REPRESENTATIVES
On the Closing Date, and from time to time subsequent thereto at Borrower’s
option, Borrower shall deliver to Administrative Agent a notice in substantially
the form of Exhibit D attached hereto, which designates by name each of
Borrower’s Authorized Representatives or amends or amends and restates all prior
such notices and includes the respective specimen signatures of each additional
Authorized Representative (each such notice, amendment to a previous notice or
amended and restated notice, a “Notice of Authorized Representatives”).
Administrative Agent shall be entitled to rely conclusively on the authority of
each officer or employee designated as an Authorized Representative in the most
current Notice of Authorized Representatives delivered by Borrower to
Administrative Agent, to request borrowings, to select interest rate options
hereunder, and to give to Administrative Agent such other notices as are
specified herein as being made through one of Borrower’s Authorized
Representatives, until such time as Borrower has delivered to Administrative
Agent, and Administrative Agent has actual receipt of, a new Notice of
Authorized Representatives. Administrative Agent shall have no duty or
obligation to Borrower to verify the authenticity of any signature appearing on
any Notice of Borrowing, Notice of Conversion or Continuation or any other
notice from an Authorized Representative or to verify the authenticity of any
person purporting to be an Authorized Representative giving any telephonic
notice permitted hereby.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.1TAXES
(a)For purposes of this Section 3.1, the term “Aapplicable Llaw” includes FATCA.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT50
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)Any and all payments by or on account of any obligation of Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Aapplicable Llaw. If any Aapplicable Llaw (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Aapplicable
Llaw and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Aapplicable Llaw, or at the option of Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)Each Lender shall severally indemnify Administrative Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), and (ii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to setoff and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Administrative Agent to the Lender from any other source against any
amount due to Administrative Agent under this paragraph (e).
(f)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.1, such Loan Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT51
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(g)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and Administrative Agent, at the time or times reasonably requested by
the Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
Aapplicable Llaw or reasonably requested by the Borrower or Administrative Agent
as will enable the Borrower or Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.1(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
SECOND AMENDED AND RESTATED CREDIT AGREEMENT52
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
executed copies of any other form prescribed by Aapplicable Llaw as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by Aapplicable Llaw to permit the Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by Aapplicable
Llaw (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold
SECOND AMENDED AND RESTATED CREDIT AGREEMENT53
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



from such payment. Solely for purposes of this clause (D), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.1 (including by the payment of additional amounts
pursuant to this Section 3.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i) Survival. Each party’s obligations under this Section 3.1 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
3.2ILLEGALITY
If any Lender determines that any Governmental Rule has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take, U.S. Dollar deposits in the London interbank
market, in each case after the date hereof, then, on notice thereof by such
Lender to Borrower through Administrative Agent, any obligation of such Lender
to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans
shall be suspended until such Lender notifies Administrative Agent and Borrower
that the circumstances giving rise to such determination no longer exist.
Promptly upon making any such determination, such Lender shall provide notice
thereof to Borrower (with a copy to Administrative Agent), and upon receipt of
such notice, Borrower shall, within three (3) Business Days of receipt of
written notice from such Lender, prepay or convert all such LIBOR Loans of such
Lender to Base Rate Loans, either on
SECOND AMENDED AND RESTATED CREDIT AGREEMENT54
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans. Upon any such
prepayment or conversion, Borrower shall also pay interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Applicable
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
3.3INABILITY TO DETERMINE RATES
        Unless and until a Benchmark Rate is implemented in accordance with
Section 3.8 below, if Administrative Agent determines in connection with any
request for a LIBOR Loan or a conversion to or continuation of a LIBOR Loan that
(a) U.S. Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBOR Loan, (b)
adequate and reasonable means do not exist for determining LIBOR for such Loan,
or (c) LIBOR does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, Administrative Agent will promptly so notify Borrower and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended until Administrative Agent notifies Borrower and all
Lenders that it has revoked such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a LIBOR Loan, conversion or continuation of
LIBOR Loans or, failing that, will be deemed to have converted such request into
a request for a Base Rate Loan in the amount specified therein.
3.4INCREASED COSTS
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
SECOND AMENDED AND RESTATED CREDIT AGREEMENT55
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



to any such Lender the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or its Applicablethe Issuing Lender or any Lending Office
or the lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving A Loan Commitment orof such Lender, Revolving B Loan Commitment of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender, or the Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered. It is acknowledged that this Agreement is being entered into
by the Lenders on the understanding that the Lenders will not be required to
maintain capital against their Revolving A Loan Commitment or Revolving B Loan
Commitment, as applicable, under current Aapplicable Llaws, regulations and
regulatory guidelines. In the event the Lenders shall be advised by any
Governmental Authority or shall otherwise determine on the basis of
pronouncements of any Governmental Authority that such understanding is
incorrect, it is agreed that the Lenders will be entitled to make claims under
this Section (each such claim to be made within a reasonable period of time
after the period to which it relates) based upon market requirements prevailing
on the date hereof for commitments under comparable credit facilities against
which capital is required to be maintained.
(c)A certificate of a Lender or such other Recipient setting forth the amount or
amounts necessary to compensate such Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)Failure or delay on the part of any Lender or such other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such other Recipient, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or such other Recipient’s intention to claim compensation therefor (except that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
SECOND AMENDED AND RESTATED CREDIT AGREEMENT56
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(e)All of the obligations of the Loan Parties under this Section 3.4 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
3.5INDEMNITY FOR FUNDING LOSSES
Except as otherwise provided in this Agreement, following receipt by Borrower
from any Lender of a certificate of such Lender in accordance with the last
paragraph in this Section 3.5, Borrower, on demand, shall compensate such Lender
for, and hold such Lender harmless from, any loss, cost or expense incurred by
it as a result of:
(a)any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(b)any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on the
date or in the amount notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Loan or from fees payable to terminate the deposits from which such funds were
obtained, as determined by Administrative Agent in its sole discretion. Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
Borrower to the Lenders under this Section 3.5, each Lender shall be deemed to
have funded each LIBOR Loan made by it at LIBOR for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBOR Loan was in fact
so funded.
(c)The amount of any loss, cost or expense compensable by Borrower to any Lender
pursuant to this Section 3.5 shall be determined by such Lender, who shall
notify Borrower (with a copy to Administrative Agent) in the form of a
certificate of such Lender stating that the calculations set forth therein are
in accordance with the terms of this Agreement and setting forth in reasonable
detail the basis for such calculations, such certificate being conclusive and
binding for all purposes absent manifest error. The amount set forth in such
certificate shall be payable by Borrower on the thirtieth (30th) day following
delivery of such certificate to Borrower. In determining such amount,
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
3.6SURVIVAL
All of Borrower’s obligations under this Article III shall survive termination
of the Commitments and repayment of all other Obligations.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT57
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



3.7DEFAULTING LENDERS
(a)If (i) a Lender becomes a Defaulting Lender, or a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Credit Agreement that, pursuant to Section 11.4, requires consent of 100% of the
Lenders or 100% of the Lenders with Obligations directly affected, or a Lender
imposes charges, costs and expenses unacceptable to Borrower under Section 3.4
(any such Defaulting Lender, Non-Consenting Lender or other Lender, a “Subject
Lender”), (ii) no Default shall have occurred and be continuing, (iii) Borrower
has obtained a commitment from another Lender or an Eligible Assignee (as
defined in Section 11.57(h)), to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, and (iv) any such Lender or Eligible Assignee is approved by
Administrative Agent, such approval not to be unreasonably withheld, then
Borrower may require the Subject Lender to assign any or all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of Section 11.57; provided, that, prior to
or concurrently with such replacement, (A) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
owing to such Subject Lender through such date of replacement in respect of the
applicable portion of the Subject Lender’s Commitments to be assigned and a
release from its obligations (relating to the assigned portion) under the Loan
Documents, (B) the processing fee, if any, required to be paid under Section
11.57 shall have been paid to the Administrative Agent, (C) all of the
requirements for such assignment contained in Section 11.57, including the
consent of the Administrative Agent and the receipt by the Administrative Agent
of an executed Assignment and Assumption and other supporting documents, have
been fulfilled, and (D) if such Subject Lender is a Non-Consenting Lender, each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and Borrower
also requires each other Subject Lender that is a Non-Consenting Lender to
assign its Loans and Commitments.
(b)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Aapplicable Llaw:
(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of “Required Lenders”, “Required Revolving A Lenders”, “Required
Revolving B Lenders” and Section 11.4.
(ii)Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to Section
11.68 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the
Issuing Lender or the Swing Line Lender hereunder; third, to Cash Collateralize
the Fronting Exposure of the Issuing Lender and the Swing Line Lender with
respect to such Defaulting Lender in accordance with Section 3.10; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT58
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



funding of any Loan or funded participation in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 3.10; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swing Loans were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swing Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Loans are held by the Lenders pro rata in accordance
with the Revolving Credit Commitments under the applicable Revolving Credit
Facility without giving effect to Section 3.7(b)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 3.7(b)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit
commissions pursuant to Section 2.1C(c) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving A Loan
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 3.10.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT59
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(C)(B) With respect to any Commitment Fee or Letter of Credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the Issuing Lender and the Swing Line Lender the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s and Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitments. Subject to
Section 11.202, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swing Loans in an amount equal to the Swing Line
Lenders’Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure.
(c)If the Borrower, Administrative Agent, and the Swing Line Lender agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Revolving Credit Facility
(without giving effect to Section 3.7(b)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT60
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



3.8CHANGED CIRCUMSTANCES
(a)Unless and until a Benchmark Replacement is implemented in accordance with
clause (c) below, in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof or otherwise, if for any reason (i)
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until Administrative Agent notifies
the Borrower that such circumstances no longer exist, the obligation of the
Lenders to make LIBOR Loans and the right of the Borrower to convert any Loan to
or continue any Loan as a LIBOR Loan shall be suspended, and the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Loan together with accrued interest thereon
(subject to Section 2.3(a)), on the last day of the then current Interest Period
applicable to such LIBOR Loan; or (B) convert the then outstanding principal
amount of each such LIBOR Loan to a Base Rate Loan as of the last day of such
Interest Period.
(b)If, after the date hereof, the introduction of, or any change in, any
Aapplicable Llaw or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Applicable Lending Offices) with any request
or directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Applicable Lending
Offices) to honor its obligations hereunder to make or maintain any LIBOR Loan,
such Lender shall promptly give notice thereof to Administrative Agent and
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Loans, and the right of the Borrower to convert any Loan to a LIBOR Loan or
continue any Loan as a LIBOR Loan shall be suspended and thereafter the Borrower
may select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.
(c)Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after Administrative Agent has posted
such proposed
SECOND AMENDED AND RESTATED CREDIT AGREEMENT61
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



amendment to all Lenders and the Borrower so long as Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 3.8(c) will occur prior to the
applicable Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(iii)Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify the Borrower and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Section
3.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.8(c).
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Loan of, conversion to or continuation of LIBOR Loans to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR
will not be used in any determination of the Base Rate.
3.9INCREMENTAL INCREASES.
(a)At any time after the Closing Date, upon written notice to Administrative
Agent, the Borrower may, from time to time, request one or more increases in the
Revolving B Loan Commitments (each, an “Incremental Increase”); provided that
(A) the aggregate initial principal amount of such requested Incremental
Increase shall not exceed the Incremental Facilities Limit, (B) any such
Incremental Increase shall be in a minimum amount of $5,000,000 (or such lesser
amount as agreed to by Administrative Agent) or, if less, the remaining amount
of the Incremental Facilities Limit, (C) no Lender will be required otherwise
obligated to provide any
SECOND AMENDED AND RESTATED CREDIT AGREEMENT62
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



portion of such Incremental Increase and (D) no more than five (5) Incremental
Increases shall be permitted to be requested during the term of this Agreement.
(b)Each notice from the Borrower pursuant to this Section 3.9 shall set forth
the requested amount and proposed terms of the relevant Incremental Increase.
Incremental Increases may be provided by any existing Lender or by any other
Persons (each such Lender or other Person, an “Incremental Lender”); provided
that Administrative Agent and/or the Swing Line Lender, as applicable, shall
have consented (not to be unreasonably withheld or delayed) to such Incremental
Lender’s providing such Incremental Increases to the extent any such consent
would be required under Section 11.57 for an assignment of Loans or Commitments,
as applicable, to such Incremental Lender. At the time of sending such notice,
the Borrower (in consultation with Administrative Agent) shall specify the time
period within which each proposed Incremental Lender is requested to respond,
which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the proposed Incremental Lenders (or such shorter
period as agreed to by Administrative Agent). Each proposed Incremental Lender
may elect or decline, in its sole discretion, and shall notify Administrative
Agent within such time period whether it agrees, to provide an Incremental
Increase and, if so, whether by an amount equal to, greater than or less than
requested. Any Person not responding within such time period shall be deemed to
have declined to provide an Incremental Increase.
(c)Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Incremental Increase
(limited in the case of the Incremental Lenders to their own respective
allocations thereof). Administrative Agent shall promptly notify the Borrower
and the Incremental Lenders of the final allocation of such Incremental
Increases and the Increase Effective Date.
(d)The terms of each Incremental Increase (which shall be set forth in the
relevant Incremental Amendment) shall be determined by the Borrower and the
applicable Incremental Lenders; provided that:
(i)each such Incremental Increase shall have the same terms, including maturity,
Applicable Rate and Commitment Fees, as the Revolving B Loan Facility; provided
that (x) any upfront fees payable by the Borrower to the Lenders under any
Incremental Increases may differ from those payable under the then existing
Revolving B Loan Commitments and (y) the Applicable Rate or Commitment Fees or
interest rate floor applicable to any Incremental Increase may be higher than
the Applicable Rate or Commitment Fees or interest rate floor applicable to the
Revolving B Loan Facility if the Applicable Rate or Commitment Fees or interest
rate floor applicable to the Revolving B Loan Facility are increased to equal
the Applicable Rate and Commitment Fees and interest rate floor applicable to
such Incremental Increase; and
(ii)the outstanding Revolving B Loans will be reallocated by Administrative
Agent on the applicable Increase Effective Date among the Revolving B Lenders
(including the Incremental Lenders providing such Incremental Increase) in
accordance with their revised Revolving B Loan Commitment Percentages (and the
Revolving B Lenders (including the Incremental Lenders providing such
Incremental Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT63
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Borrower shall pay any and all costs required pursuant to Section 3.5 in
connection with such reallocation as if such reallocation were a repayment); and
(iii)each Incremental Increase shall constitute Obligations of the Borrower and
will be guaranteed by the Guarantors and secured on a pari passu basis with the
other Secured Obligations.
(e)Any Incremental Increase shall become effective as of such Increase Effective
Date and shall be subject to the following conditions precedent:
(i)no Default or Event of Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Increase or
(B) the making of the initial advances pursuant thereto;
(ii)all of the representations and warranties set forth in Article IV shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) as of such Increase Effective Date, or
if such representation speaks as of an earlier date, as of such earlier date;
(iii)Administrative Agent shall have received from the Borrower, a Compliance
Certificate demonstrating that the Borrower is in compliance with the financial
covenants set forth in Article VIII, both before and after giving effect on a
pro forma basis to the incurrence of any such Incremental Increase (and assuming
that any such Incremental Increase is fully drawn) and any Permitted
Acquisition, refinancing of Indebtedness or other event consummated in
connection therewith giving rise to a pro forma basis adjustment;
(iv)the Loan Parties shall have executed an Incremental Amendment in form and
substance reasonably acceptable to the Borrower and the applicable Incremental
Lenders; and
(v)Administrative Agent shall have received from the Borrower, any customary
legal opinions or other documents (including a resolution duly adopted by the
board of directors (or equivalent governing body) of each Loan Party authorizing
such Incremental Increase), reasonably requested by Administrative Agent in
connection with such Incremental Increase.
(f)Each such Incremental Increase shall be effected pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Loan Parties, Administrative Agent and the applicable
Incremental Lenders, which Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of
Administrative Agent, to effect the provisions of this Section 3.9.
(g)The proceeds of any Incremental Increase may be used by the Borrower and its
Subsidiaries for working capital and other general corporate purposes, including
the financing of
SECOND AMENDED AND RESTATED CREDIT AGREEMENT64
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Permitted Acquisitions and other Investments permitted hereunder and any other
use not prohibited by this Agreement.
3.10Cash CollateralCASH COLLATERAL.
(a)At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of Administrative Agent, the Issuing Lender or
the Swing Line Lender (with a copy to Administrative Agent), the Borrower shall
either repay, in full, the outstanding principal balance of the Swing Loans or
Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the Swing
Line Lender, as applicable, with respect to such Defaulting Lender (determined
after giving effect to Section 3.7 and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(b)(a) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to Administrative Agent, for the benefit of the
Issuing Lender, the Swing Line Lender, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations, Swing
Loans, to be applied pursuant to subsection (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent, the Issuing Lender, the
Swing Line Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).
(c)(b) Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, Cash Collateral provided under this Section 3.10 in
respect of Swing Loans and Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(d)(c) Cash Collateral (or the appropriate portion thereof) provided to reduce
the Fronting Exposure of the Issuing Lender and/or the Swing Line Lender, as
applicable, shall no longer be required to be held as Cash Collateral pursuant
to this Section 3.10 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by Administrative Agent, the
Issuing Lender and the Swing Line Lender that there exists excess Cash
Collateral; provided that, subject to Section 3.7, the Person providing Cash
Collateral, the Issuing Lenders and the Swing Line Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT65
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



3.11ADMINISTRATIVE AGENT’S CLAWBACK.
(a)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available in accordance with this Agreement and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, the Issuing Lender or the Swingline Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(c)Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans, to issue or participate in Letters of Credit and to
make payments under this Section, Section 5.11(e), Section 12.3(c) or Section
12.7, as applicable, are several and are not joint or joint and several. The
failure of any Lender to make available its Commitment Percentage of any Loan
requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT66
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Administrative
Agent and Lenders, subject to the exceptions set forth on the Disclosure
Schedule, which representations and warranties shall survive the execution of
this Agreement and shall continue in full force and effect until the performance
and indefeasible payment in full, in cash, of all Obligations:
4.1LEGAL STATUS; SUBSIDIARIES
Borrower and each Subsidiary is duly organized and validly existing in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all Permits and other approvals necessary to own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except where the failure to be so organized and existing, have so qualified, or
have such power, authority or Permit could not reasonably be expected to have a
Material Adverse Effect. Section 4.1 of the Disclosure Schedule identifies all
Material Subsidiaries and other Subsidiaries as of the Closing Date.
4.2DUE AUTHORIZATION; NO VIOLATION
The execution, delivery and performance by each Loan Party of the Loan Documents
executed or to be executed by it are within such Loan Party’s powers, have been
duly authorized by all necessary entity action, and do not (a) contravene such
Loan Party’s Organization Documents; (b) contravene any contractual restriction
or Governmental Rule binding on or affecting such Loan Party; or (c) result in,
or require the creation or imposition of, any Lien on such Loan Party’s
property, except Liens for the benefit of Lenders.
4.3CONSENTS OR APPROVAL, REGULATION
No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery or performance by any Loan Party of the Loan Documents to
which it is a party. Neither Borrower nor any Subsidiary is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended. Neither Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, Regulation U or X of the Board of Governors of the Federal
Reserve System.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT67
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



4.4VALIDITY; ENFORCEABILITY
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party. The Loan
Documents executed by each Loan Party constitute, the legal, valid and binding
obligations of such Loan Party enforceable in accordance with their respective
terms.
4.5FINANCIAL INFORMATION
The consolidated financial statements of Borrower and each Subsidiary dated as
of December 31, 2019 heretofore delivered by Borrower to Administrative Agent
(a) present fairly in all material respects the financial condition and results
of operations of Borrower and the Subsidiaries, (b) disclose, by footnotes or
otherwise, all liabilities of Borrower and the Subsidiaries that are required to
be reflected or reserved against under GAAP, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with GAAP
consistently applied. Except as disclosed to Administrative Agent pursuant to
Section 6.3, since the date of such financial statements there has been no
change or changes that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
4.6TAXES
Borrower does not have any knowledge of any pending assessments or adjustments
of any federal, state, local and foreign income tax payable by it or by any
Subsidiary with respect to any year, the payment of which could reasonably be
expected to have a Material Adverse Effect.
4.7LITIGATION, LABOR CONTROVERSIES
There is no pending or, to the knowledge of Borrower, threatened litigation,
action, proceeding, claims, disputes, investigations or labor controversy
affecting Borrower or any Subsidiary, or any of their respective properties,
businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, neither Borrower nor any
Material Subsidiary is a party to, or has any obligations under, any collective
bargaining agreement.
4.8TITLE TO PROPERTY, LIENS
Borrower has good, indefeasible and merchantable title to and ownership of its
assets, free and clear of all Liens except Permitted Liens (including the
existing Liens set forth in Section 4.8 of the Disclosure Schedule), except for
such defects as could not reasonably be expected to have a Material Adverse
Effect individually or in the aggregate.
4.9ERISA COMPLIANCE
(a) Except as could not reasonably be expected to have a Material Adverse Effect
: (i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Government Rules; (ii) each Plan that is
intended to qualify under Section 401(a) of the Code (A) has received a
favorable determination letter from the IRS, (B) an application for such a
letter is currently being processed by the IRS with respect thereto, or (C)
utilizes a prototype or volume submitter plan that is the subject of a favorable
opinion or advisory letter
SECOND AMENDED AND RESTATED CREDIT AGREEMENT68
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



issued by the IRS to sponsor of such prototype or volume submitter plan, and, to
the best of Borrower’s knowledge, nothing has occurred which would prevent, or
cause the loss of, such qualification.
(b) There are no pending or, to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) No ERISA Event has occurred, and neither Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that, either individually or in the
aggregate, could reasonably be expected to constitute or result in an ERISA
Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.
(d) Except as could not reasonably be expected to have a Material Adverse
Effect, no Pension Plan has any Unfunded Pension Liability.
(e) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) to the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of law and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) neither Borrower nor any Subsidiary
has incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan; and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan that is
funded, determined as of the end of the most recently ended fiscal year of
Borrower or Subsidiary, as applicable, on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the property of
such Foreign Plan by a material amount, and for each Foreign Plan that is not
funded, the obligations of such Foreign Plan are properly accrued.
(f) As of the Closing Date, the Borrower is not and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with respect to the Borrower’s entrance into, participation
in, administration of and performance of the Loans, anythe lLetters of cCredit,
the Commitments or this Agreement;
4.10OTHER OBLIGATIONS
Neither Borrower nor any Subsidiary is in default with respect to any of its
Contractual Obligations, default of which could reasonably be expected to result
in a Material Adverse Effect.
4.11ENVIRONMENTAL MATTERS
Borrower and each Subsidiary is in compliance in all material respects with all
Environmental Laws applicable to it, other than such noncompliance as in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any Subsidiary (a) knows of any basis for any permit,
license or other approval required under any Environmental Law to be revoked,
canceled, limited, terminated, modified, appealed or
SECOND AMENDED AND RESTATED CREDIT AGREEMENT69
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



otherwise challenged, (b) has or could reasonably be expected to become subject
to any Environmental Liabilities and Costs, or (c) has received notice that it
is the subject of any federal or state investigation evaluating whether any
Remedial Action is needed, except for such notices received that in the
aggregate do not refer to Remedial Actions that could reasonably be expected to
result in a Material Adverse Effect. There have been no Releases by Borrower or
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect.
4.12NO DEFAULTS
No facts or circumstances exist which would constitute a breach of any
obligation, representation or warranty of Borrower hereunder if this Agreement
were in effect immediately prior to Borrower’s execution hereof.
4.13INSURANCE
Borrower and each Subsidiary maintains insurance with financially sound and
reputable insurance companies not Affiliates of Borrower in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar business as Borrower or the
applicable Subsidiary), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where they operate.
4.14FORCE MAJEURE
Neither Borrower’s nor any Subsidiary’s business or properties is suffering from
the effects of any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), other than those
the consequences of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect.
4.15INTELLECTUAL PROPERTY
Borrower and each Subsidiary owns or licenses or otherwise has the right to use
all material licenses, Permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
and general intangibles that are necessary for the operation of its businesses,
without infringement upon or conflict with the rights of any other Person with
respect thereto, including all trade names, which infringement or conflict could
reasonably be expected to have a Material Adverse Effect. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes or conflicts with any rights owned by any other Person, which
infringement or conflict could reasonably be expected to have a Material Adverse
Effect, and no claim or litigation regarding any of the foregoing is pending or,
to Borrower’s knowledge, threatened, the existence of which could reasonably be
expected to have a Material Adverse Effect. No patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to Borrower’s knowledge, proposed, other than those the
consequences of which in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT70
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



4.16SOLVENCY
Borrower has received consideration that is the reasonably equivalent value of
the obligations and liabilities that it has incurred to Lenders. Each Loan Party
is not insolvent as defined in any applicable state or federal statute, nor will
it be rendered insolvent by the execution and delivery of this Agreement or the
other Loan Documents. No Loan Party intends to, nor does it believe that it
will, incur debts beyond its ability to pay them as they mature. Each Loan Party
has capital reasonably sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage.
4.17FISCAL PERIODS
Borrower’s fiscal year ends on December 31.
4.18COMPLIANCE WITH LAW
Borrower and each Subsidiary is in compliance with all Governmental Rules,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
4.19SANCTIONS; ANTI-CORRUPTION
(a) None of Borrower, any of its Subsidiaries or, to the knowledge of Borrower,
any director, officer, employee, agent, or affiliate of Borrower or any of its
Subsidiaries is an individual or entity (“person”) that is, or is owned 50% or
more, individually or in the aggregate, or controlled by persons that are: (i)
the target of any sanctions administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.
(b) Borrower, its Subsidiaries and, to the knowledge of Borrower, their
respective directors, officers and employees and agents, are in compliance with
all applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) and any other
applicable anti-corruption law, in all material respects. Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to
ensure continued compliance with applicable Sanctions, the FCPA and any other
applicable anti-corruption laws.
(c) Neither the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or the FCPA. Furthermore, none of the
Borrowers or their Affiliates (i) is or will become a “blocked person” as
described in any Executive Order, the Trading With the Enemy Act or by OFAC or
(ii) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT71
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



4.20DISCLOSURE
(a)  Borrower has disclosed to Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which Borrower or
any of its Subsidiaries is subject, and all other matters known to it, that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The reports, financial statements, certificates and
other written information (other than projected or pro forma financial
information) furnished by or on behalf of Borrower to Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material).
(b)  The information included in the Beneficial Ownership Certification most
recently provided to Administrative Agent is true and correct in all respects.
4.21Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.
ARTICLE V.
CONDITIONS
5.1CONDITIONS OF INITIAL EXTENSION OF CREDIT
The obligation of Lenders to extend any credit contemplated by this Agreement is
subject to the fulfillment to Administrative Agent’s satisfaction of all of the
following conditions:
(a) Documentation. Administrative Agent shall have received, in form and
substance satisfactory to it, each of the following duly executed:
(i) this Agreement, the Notes, the Guaranty signed by each Material Subsidiary,
the Collateral Agreement and, if Loans are to be made on the Closing Date, the
initial Notice of Borrowing and a disbursement direction letter regarding the
proceeds of any Loans to be disbursed on the Closing Date;
(ii) Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to Administrative Agent:


SECOND AMENDED AND RESTATED CREDIT AGREEMENT72
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





(A)Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower substantially in the form attached as Exhibit J to the effect that (A)
all representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (B) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; (C) after giving
effect to the Loans to be made on the Closing Date, and the payment of all fees
and expenses payable on the Closing Date, no Default or Event of Default has
occurred and is continuing; (D) since December 31, 2019, no event has occurred
or condition arisen, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect, provided that
with respect to clause (a) of the definition of “Material Adverse Effect", the
impacts of COVID-19 on the business, operations or financial condition of the
Borrower or any of its Subsidiaries that occurred, or were reasonably expected
to occur, and were disclosed to Administrative Agent in writing prior to the
ClosingFirst Amendment Date will be disregarded; and (E) each of the Loan
Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.1 and Section 5.2.
(B)Certificate of Secretary of each Loan Party. A certificate of the Secretary
or Assistant Secretary of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Loan Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, organization or formation (or equivalent),
as applicable, (B) the bylaws or governing documents of such Loan Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
5.1(a)(iv).
(iv)  Certificates as of a recent date of the good standing of each Loan Party
under the laws of its jurisdiction of incorporation, organization or formation
(or equivalent), as applicable;
(v) Opinions of counsel to the Loan Parties addressed to Administrative Agent
and the Lenders with respect to the Loan Parties, the Loan Documents and such
other matters as Administrative Agent shall request; and
(vi) such other documents as Administrative Agent and each Lender may reasonably
require.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT73
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b) Personal Property Collateral.
(i)Subject to the limitations and qualifications in the Security Documents,
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of Administrative Agent, on behalf
of the Secured Parties, in the Collateral and Administrative Agent shall have
received evidence reasonably satisfactory to Administrative Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens thereon (subject to Permitted Liens).
(ii)Administrative Agent shall have received (A) original stock certificates or
other certificates evidencing the certificated equity interests pledged pursuant
to the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged pursuant to the Security Documents together
with an undated allonge for each such promissory note duly executed in blank by
the holder thereof.
(iii)Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens).
(iv)Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to Administrative Agent, evidence of property, business
interruption and liability insurance covering each Loan Party (with appropriate
endorsements naming Administrative Agent as lender’s loss payee (and mortgagee,
as applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance), and if requested by
Administrative Agent, copies of such insurance policies.
(c) Financial Condition. There is no event or circumstance that can reasonably
be expected to have a Material Adverse Effect, provided that with respect to
clause (a) of the definition of “Material Adverse Effect", the impacts of
COVID-19 on the business, operations or financial condition of the Borrower or
any of its Subsidiaries that occurred, or were reasonably expected to occur, and
were disclosed to Administrative Agent in writing prior to the Closing Date will
be disregarded.
(d) Fees and Expenses. Borrower shall have paid all fees and invoiced costs and
expenses then due pursuant to the terms of this Agreement.
(e) KYC Information.
(i)  Upon the reasonable request of any Lender made at least five Business Days
prior to the Closing Date, Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know
SECOND AMENDED AND RESTATED CREDIT AGREEMENT74
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



your customer” and anti-money-laundering rules and regulations, including the
Patriot Act, in each case at least five days prior to the Closing Date.
(ii)  At least five days prior to the Closing Date, if Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification to Administrative Agent.
5.2CONDITIONS OF EACH EXTENSION OF CREDIT
The obligation of each Lender to make any credit available under the Loan
Documents (including the Loans made by such Lender on the Closing Date),
including the issuance of any Letter of Credit, shall be subject to the further
conditions precedent that:
(a) the following statements shall be true on the date such credit is advanced,
both before and after giving effect thereto and to the application of the
proceeds therefrom, and the acceptance by Borrower of the proceeds of such
credit shall constitute a representation and warranty by Borrower that on the
date such credit is advanced such statements are true:
(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are correct in all material respects on and as of such date as though
made on and as of such date or, as to those representations and warranties
limited by their terms to a specified date, were correct in all material
respects on and as of such date, except that the representations and warranties
made under Section 4.5 shall be deemed to refer to the most recent financial
statements furnished to Administrative Agent under Section 6.3; and
(ii) no Default or Event of Default is continuing or would result from the
credit being advanced (including any Letter of Credit being issued);
(b) advancing such credit on such date does not violate any Governmental Rule
and is not enjoined, temporarily, preliminarily or permanently;
(c) Administrative Agent shall have received such additional documents,
information and materials as any Lender, through Administrative Agent, may
reasonably request; and
(d) no event or circumstance exists that could reasonably be expected to have a
Material Adverse Effect, provided that with respect to clause (a) of the
definition of “Material Adverse Effect", the impacts of COVID-19 on the
business, operations or financial condition of the Borrower or any of its
Subsidiaries that occurred, or were reasonably expected to occur, and were
disclosed to Administrative Agent in writing prior to the ClosingFirst Amendment
Date will be disregarded; and
(e) So long as any Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to fund any Swing Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Loan and (ii)
the Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT75
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



ARTICLE VI.
AFFIRMATIVE COVENANTS
Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations and, the termination of the Commitments, and the
termination or expiration of all Letters of Credit, Borrower shall, and shall
(except in the case of covenants in Sections 6.3, 6.8 and 6.17) cause each
Subsidiary to:
6.1PAYMENTS
Pay all principal, interest, fees and other liabilities due under any of the
Loan Documents at the times and place and in the manner specified therein.
6.2ACCOUNTING RECORDS
Keep, and cause each Subsidiary to keep, accurate books and records of its
financial affairs sufficient to permit the preparation of financial statements
therefrom in accordance with GAAP.
6.3INFORMATION AND REPORTS
Provide to Administrative Agent all of the following, in form and detail
reasonably satisfactory to Administrative Agent and with sufficient copies for
distribution to all Lenders:
(i) as soon as available, but in any event within ninety days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Borrower and the
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, together with a certification by a Responsible Officer of Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of Borrower and the
Subsidiaries, which certification shall be in substantially the form of Exhibit
E attached hereto and shall include the calculations required to establish
compliance by Borrower with the covenants set forth in Article VIII, together
with all supporting schedules and information requested by Administrative Agent
to support Borrower’s calculation of the Restructuring Expenses;
(ii) as soon as available, but in any event within sixty days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and the Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Borrower’s fiscal year
then ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of Borrower’s fiscal
SECOND AMENDED AND RESTATED CREDIT AGREEMENT76
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of Borrower and the Subsidiaries in accordance with GAAP,
subject only to changes resulting from normal year-end audit adjustments and the
absence of footnotes, which certification shall be in substantially the form of
Exhibit E attached hereto and shall include the calculations required to
establish compliance by Borrower with the covenants set forth in Article VIII,
together with all supporting schedules and information requested by
Administrative Agent to support Borrower’s calculation of the Restructuring
Expenses;
(iii) promptly after the sending or filing thereof, either hard or electronic
copies or a link to electronic copies of all communications which Borrower sends
generally to any class of its security holders (other than a notice consisting
solely of the time and place of an annual meeting), and all reports and
registration statements that Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange and as to
any information contained in materials furnished pursuant to this item (iii),
Borrower shall not be separately required to furnish such information under
items (i) or (ii) above; and
(iv) as soon as available, but in any event within 45 days after the end of each
calendar month ending July 31, 2020 through December 31, 2020, a duly completed
Covenant Compliance Certificate that, among other things, (i) states that no
Default or Event of Default is continuing as of the date of delivery of such
Covenant Compliance Certificate or, if a Default or Event of Default is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto and (ii) demonstrates compliance with the financial
covenant set forth in Section 8.4, as of the last day of the applicable calendar
month in form and substance satisfactory to the Administrative Agent in its sole
discretion; and
(v) from time to time such other information as Administrative Agent may
reasonably request, which may include budgets, forecasts, projections,
information and documentation reasonably requested by Administrative Agent or
any Lender for purposes of compliance with applicable “know your customer”
requirements under the Patriot Act, Beneficial Ownership Regulation, and
applicable anti-money laundering laws, and other information respecting the
business of Borrower or any Subsidiary. In addition, Administrative Agent and
each Lender shall have the right to periodically conduct due diligence on
Borrower and its Subsidiaries their senior management and key principals and
legal and beneficial owners. Borrower agrees to cooperate in respect of the
conduct of such due diligence and further agrees that the reasonable costs and
charges for any such due diligence by Administrative Agent shall be for the
account of Borrower.
6.4COMPLIANCE WITH LAW
Comply in all material respects, and cause each Subsidiary to comply in all
material respects, with all Governmental Rules and Permits, other than such
noncompliance the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT77
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



consequences of which in the aggregate could not reasonably be expected to have
a Material Adverse Effect.
6.5INSURANCE
Maintain, and cause each Subsidiary to maintain, insurance with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar business as Borrower
or the applicable Subsidiary), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower operatesin which they operate.
6.6FACILITIES
Keep, and cause each Subsidiary to keep, all properties and equipment useful or
necessary to its business in good repair and condition, and from time to time
make necessary repairs, renewals and replacements thereto so that such property
and equipment shall be fully and efficiently preserved and maintained, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.7TAXES AND OTHER LIABILITIES
Pay and discharge, and cause each Subsidiary to pay and discharge, when due all
its tax liabilities, assessments and governmental charges, except such as
Borrower or, as applicable, a Subsidiary, may in good faith contest or as to
which a bona fide dispute may arise, and for which Borrower has made provision
for adequate reserves in accordance with GAAP in all of the foregoing cases,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.8NOTICE TO ADMINISTRATIVE AGENT
Promptly (but in no event more than ten Business Days after a Responsible
Officer has knowledge of the occurrence of each such event or matter) give
notice to Administrative Agent in reasonable detail of: (i) the occurrence of
any Default; (ii) any termination or cancellation of any insurance policy which
Borrower or Subsidiary is required to maintain to preserve as true and correct
the representations of Section 4.13 as though remade at such time of evaluation,
unless such policy is replaced without any break in coverage with an equivalent
or better policy; (iii) any uninsured or partially uninsured loss in excess of
$50,000,000 during any twelve month period; (iv) any change in the form or
jurisdiction of organization of Borrower; (v) the commencement of any labor
controversy, litigation, action or proceeding of the type described in Section
4.7; (vi) any ERISA Event; (vii) the occurrence of any event that could
reasonably be expected to have a Material Adverse Effect; (viii) Borrower or any
Subsidiary entering into a credit facility under which $50,000,000 (or the
equivalent of such amount if denominated in a currency other than U.S. Dollar)
or more is advanced or available to be borrowed; (ix) any material change in
accounting or financial reporting practices by Borrower or any Subsidiary other
than as required by a Governmental Authority or a change in GAAP or otherwise
promulgated by FASB; and (x) any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT78
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.9CONDUCT OF BUSINESS
Except as otherwise permitted by this Agreement or where the failure could not
reasonably be expected to have a Material Adverse Effect, (a) conduct, and cause
each Subsidiary to conduct, its business in the ordinary course and (b) use, and
cause each Subsidiary to use, its reasonable efforts in the ordinary course and
consistent with past practice to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others with whom it has
business relations.
6.10PRESERVATION OF CORPORATE EXISTENCE, ETC.
Except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, preserve and maintain, and cause each
Subsidiary to preserve and maintain, all licenses, Permits, governmental
approvals, rights, privileges, franchises, intellectual property and general
intangibles necessary for the conduct of its business, and its corporate
existence and rights (charter and statutory).
6.11INSPECTION RIGHTS
Permit representatives and independent contractors of Administrative Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that excluding any such visits and inspections during the continuation
of an Event of Default, only Administrative Agent, on behalf of the Lenders, may
exercise rights of Administrative Agent and the Lenders under this Section 6.11
and Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Company’s expense; provided, further, that
when an Event of Default exists Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice. For purposes of this section, five Business Days’
advance notice shall constitute “reasonable advance notice” to the Company.
6.12PERFORMANCE AND COMPLIANCE WITH CONTRACTUAL OBLIGATIONS
Perform and observe, and cause each Subsidiary to perform and observe, all the
terms, covenants and conditions required to be performed and observed by it
under its Contractual Obligations, and do all things necessary to preserve and
to keep unimpaired its rights under such Contractual Obligations, other than
such failures the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.12 shall limit or prevent Borrower from contesting any of its
Contractual Obligations in good faith and by appropriate and lawful proceedings
diligently conducted.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT79
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.13FISCAL YEAR; ACCOUNTING PRACTICES
Notify Administrative Agent of any change to (i) its fiscal year, which notice
shall be in advance of making such change or (ii) its method of accounting, any
accounting practice used by it, or the application of GAAP in a manner
inconsistent with the financial statements previously delivered by Borrower to
Administrative Agent.
6.14ENVIRONMENTAL
(a) Promptly give notice to Administrative Agent upon a Responsible Officer
obtaining knowledge of (i) any claim, injury, proceeding, investigation or other
action, including a request for information or a notice of potential
environmental liability, by or from any Governmental Authority or any
third-party claimant that could result in Borrower or any Subsidiary incurring
Environmental Liabilities and Costs that could reasonably be expected to have a
Material Adverse Effect or (ii) the discovery of any Release at, on, under or
from any real property, facility or equipment owned or leased by Borrower or any
Subsidiary in excess of reportable or allowable standards or levels under any
applicable Environmental Law, or in any manner or amount that could result in
Borrower or any Subsidiary incurring Environmental Liabilities and Costs that
could reasonably be expected to have a Material Adverse Effect.
(b) Except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, Borrower will, and will cause each
of its Subsidiaries to, comply with all Environmental Laws, and obtain, maintain
in full force and effect and comply with any permits, licenses or approvals
required for the facilities or operations of Borrower or any of its
Subsidiaries.
(c) Upon discovery of the presence on any property owned or leased by Borrower
or any Subsidiary of any Contaminant that reasonably could be expected to result
in Environmental Liabilities and Costs that could reasonably be expected to have
a Material Adverse Effect, take all Remedial Action required by applicable
Environmental Law.
6.15LIENS
Keep its assets free and clear of all Liens, except Permitted Liens.
6.16USE OF PROCEEDS
Use the proceeds of the Loans and other of extensions of credit hereunder
(including the issuance of any Letter of Credit) solely for Borrower’s general
working capital and other corporate purposes, including the financing of
acquisitions and capital expenditures permitted by the terms of this Agreement.
6.17COMPLIANCE WITH ERISA
Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan that is qualified under Section 401(a) of the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT80
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.
6.18MOST FAVORED LENDER
If at any time Borrower or any Material Subsidiary incurs any Indebtedness
permitted under Section 7.2 in an amount equal to or greater than $50,000,000
and the terms of such Indebtedness contain any covenant or event of default that
is materially more restrictive than the covenants and defaults contained in this
Agreement, then (a) such covenant or event of default shall be deemed
incorporated by reference in this Agreement as if set forth fully herein,
effective as of the date when such covenant or event of default became effective
with respect to such Indebtedness, and (b) upon Administrative Agent’s request,
Borrower shall enter into an amendment to this Agreement evidencing the
incorporation of such covenant or event of default, provided, however that
Borrower shall not be required to pay any fees (other than reasonable fees of
counsel to Administrative Agent) with respect to any such amendment.
6.19SUBSIDIARIES; ADDITIONAL GUARANTORS
Promptly notify Administrative Agent after any Person becomes a Material
Subsidiary (each a “New Material Subsidiary”) as a result of a Permitted
Acquisition, a Fundamental Change Transaction, or a capital contribution, and in
such notice set forth the date such Person became a New Material Subsidiary and
the full name and jurisdiction of organization of such Person. Notify
Administrative Agent within 45 days after the end of a fiscal quarter of
Borrower if any Subsidiary becomes a Material Subsidiary as a result of an
increase in the ordinary course of business of such Subsidiary’s assets in
proportion to the consolidated assets of Borrower. Borrower shall promptly cause
such New Material Subsidiary to (A) become a Guarantor by delivering to
Administrative Agent a duly executed joinder agreement or such other document as
Administrative Agent shall deem appropriate for such purpose, in each case in
form and substance satisfactory to Administrative Agent in its reasonable
discretion, (B) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such New Material
Subsidiary by delivering to Administrative Agent a duly executed joinder
agreement in form and substance satisfactory to Administrative Agent in its
reasonable discretion, and a supplement to each applicable Security Document or
such other document as Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each applicable Security Document, provided
that no real estate shall be taken as collateral without the consent of each
Lender, (C) deliver to Administrative Agent such opinions, documents and
certificates as required under Section 5.1, (D) if any equity interests owned by
such New Material Subsidiary in its Domestic Subsidiaries is evidenced by a
certificate, deliver such certificate, together with a corresponding assignment
in blank or other transfer power, (E) deliver to Administrative Agent such
updated Schedules to the Security Documents as requested by Administrative Agent
with respect to such New Material Subsidiary, and (F) deliver to Administrative
Agent such other documents as may be reasonably requested by Administrative
Agent, all in form, content and scope reasonably satisfactory to Administrative
Agent.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT81
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.20SANCTIONS; ANTI-CORRUPTION LAWS
Maintain in effect policies and procedures designed to promote compliance by
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the FCPA and any other applicable
anti-corruption laws.
6.21BENEFICIAL OWNERSHIP; ANTI-MONEY LAUNDERING
Promptly following any request therefor, provide information and documentation
reasonably requested by Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation.
6.22FURTHER ASSURANCES
At Administrative Agent’s request at any time and from time to time, duly
execute and deliver, and cause each Subsidiary to execute and deliver, such
further agreements, documents and instruments, and do or cause to be done such
further acts as may reasonably be necessary or proper to effectuate the
provisions or purposes of the Loan Documents, at Borrower’s expense.
ARTICLE VII.
NEGATIVE COVENANTS
Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations and, the termination of the Commitments, and the
termination or expiration of all Letters of Credit, Borrower will not, directly
or indirectly:
7.1LIENS
Create or suffer to exist, or permit any Material Subsidiary to create or suffer
to exist, any Lien upon or with respect to any of its properties, whether now
owned or hereafter acquired, or assign any right to receive income, except
Permitted Liens.
7.2INDEBTEDNESS
Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Indebtedness, except (a) the Obligations; (b) Indebtedness existing
on the Closing Date (including any Indebtedness arising under binding
commitments entered into prior to the Closing Date), in each case, as set forth
in the Disclosure Schedule, and any Permitted Refinancing Indebtedness in
respect thereof; (c) Indebtedness of Foreign Subsidiaries (and guaranties by
Borrower thereof) in an aggregate amount not to exceed the U.S. Dollar
equivalent of $116,000,000 at any time; (d) intercompany Indebtedness of
Borrower and the Subsidiaries (which intercompany Indebtedness under this clause
(d) shall not be considered an “Investment” for purposes of Section 7.5); and
(e) Indebtedness incurred in connection with loan programs initiated through the
CARES Act (or related supplemental legislation), provided that such Indebtedness
shall not exceed an amount to be determined by the Required Lenders, in their
sole discretion, within 10 Business Days after Borrower’s written request to
Administrative Agent and Required Lenders to participate in any such program,
and such Indebtedness shall be on
SECOND AMENDED AND RESTATED CREDIT AGREEMENT82
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



terms and conditions satisfactory to the Required Lenders in their sole
discretion; and (f) unsecured Indebtedness not described in the foregoing
clauses (a) through (e), in an aggregate amount not to exceed $350,000,000 at
any time outstanding.
7.3RESTRICTED PAYMENTS, REDEMPTIONS
At a time when a Default is continuing or would arise as a result thereof: (a)
declare or make, or permit any Subsidiary to declare or make, any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account or in respect of any of its Stock or Stock Equivalents,
except (i) dividends paid by Borrower Subsidiaries to Borrower and to
Subsidiaries that are directly or indirectly wholly owned by Borrower and, (ii)
dividends in an aggregate amount greater than $75,000,000 on or after the
Closing Date and (iii) dividends payable solely in common Stock of the issuer;
or (b) purchase, redeem or otherwise acquire for value any of Borrower’s Stock
or Stock Equivalents in an aggregate amount greater than $10,000,000 on or after
the Closing Date.
7.4FUNDAMENTAL CHANGES; DISPOSITIONS
(a) Merge or consolidate with, or permit any Subsidiary to merge or consolidate
with, any Person or acquire all or substantially all of the Stock or Stock
Equivalents of any Person (each, a “Fundamental Change Transaction”); provided
(i) any Subsidiary may merge with and liquidate into, or have its equity
otherwise acquired by, Borrower, (ii) any Subsidiary may merge with and
liquidate into, or have its equity otherwise acquired by, a Subsidiary, provided
that a Material Subsidiary may only merge with and liquidate into, or have its
equity otherwise acquired by, a Domestic Subsidiary; (iii) Borrower or any
Subsidiary may merge with any Person as part of a Permitted Acquisition,
provided Borrower and (iv) Borrower and any Subsidiary may form one or more new
Subsidiaries;
(b) Except as part of a Permitted Acquisition, acquire all or substantially all,
or permit any Subsidiary to acquire all or substantially all of (i) the assets
of any Person (other than a Subsidiary) or (ii) the assets constituting the
business of a division, branch or other unit operation of any Person (other than
a Subsidiary); or
(c) Sell, convey, transfer, lease or otherwise dispose of, or permit any
Subsidiary to sell, convey, transfer, lease or otherwise dispose of, all or any
substantial portion (in Administrative Agent’s judgment) of its assets or any
interest therein to any Person, or permit or suffer any other Person to acquire
any interest in any of its assets, except (i) Permitted Liens, (ii) as otherwise
permitted under item (a) or (b) above, (iii) the sale or disposition of
inventory in the ordinary course of business and/or assets which have become
obsolete, unneeded or are replaced in the ordinary course of business, or (iv)
which could not reasonably be expected to have a Material Adverse Effect.
7.5INVESTMENTS
Except as permitted by Section 7.3 or 7.4, make, incur, assume or suffer to
exist, or permit any Subsidiary to make, incur, assume or suffer to exist,
directly or indirectly, any loan or advance to any other Person or own, purchase
or otherwise acquire Stock, Stock Equivalents,
SECOND AMENDED AND RESTATED CREDIT AGREEMENT83
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



other equity interests, obligations or other securities of, or otherwise invest
in, any other Person (any such transaction being an “Investment”), except:
(a) Investments existing on the Closing Date and identified in Section 7.5 of
the Disclosure Schedule;
(b) incidental advances to employees in the ordinary course of business;
(c) Investments by Borrower or any Subsidiary in any Subsidiary that (except
with respect to Borrower’s repatriation of cash) are consistent with Borrower’s
prior practices, provided that immediately before and after giving effect
thereto no Default is continuing;
(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers in settlement of
obligations of, or disputes with, such Persons arising in the ordinary course of
business;
(e) Permitted Acquisitions;
(f) Investments arising under Hedge Agreements permitted hereunder; and
(g) Investments in accordance with Borrower’s investment policies attached
hereto as Exhibit I, as such policies may be modified from time to time,
provided a copy of each such modification is promptly delivered to
Administrative Agent.
7.6CHANGE IN NATURE OF BUSINESS
Directly or indirectly engage, or permit any Subsidiary to directly or
indirectly engage, in any material manner in any business activity other than
the type of business activities in which Borrower is currently engaged, or any
business reasonably related or incidental thereto or representing a reasonable
expansion thereof.
7.7ERISA
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) engage in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA, or (b) permit any Plan to (i) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); or (ii) fail to comply
with ERISA or any other applicable Laws.
7.8MARGIN REGULATIONS
Use, or permit any Subsidiary to use, the proceeds of any Loan to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).
7.9ENVIRONMENTAL
Permit any lessee or any other Person to dispose of any Contaminant by placing
it in or on the ground or waters of any property owned or leased by Borrower or
Subsidiary, except in
SECOND AMENDED AND RESTATED CREDIT AGREEMENT84
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



material compliance with Environmental Law or the terms of any Permit or other
than those that in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
7.10GUARANTIES
Guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any of its assets as security for, any liabilities or obligations of
any other Person, or permit any Subsidiary to do so, except:
(a) any of the foregoing required by this Agreement;
(b) Guaranties by Borrower of the Indebtedness of a Subsidiary incurred in the
ordinary course of business (including guarantees by Borrower of premises leases
by Columbia Sportswear USA Corporation);
(c) Guaranties in connection with Investments permitted by Section 7.5;
(d) Guaranties of Indebtedness permitted by Section 7.2(b);
(e) Guaranties existing on the Closing Date that are described in the Disclosure
Schedule; and
(f) Guaranties by Subsidiaries of Indebtedness of Borrower or any other
Subsidiary.
7.11NO SPECULATIVE TRANSACTIONS
Engage in, or permit any Subsidiary to engage in, any Hedge Agreement, except
for hedging purposes with respect to transactions engaged in by Borrower or any
Subsidiary in the ordinary course of business and not for speculative purposes.
7.12CANCELLATION OF INDEBTEDNESS OWED TO IT
Cancel, or permit any Subsidiary to cancel, any claim or Indebtedness owed to
it, except (a) in the ordinary course of business for legitimate business
purposes in the reasonable judgment of Borrower or the Subsidiary or (b) the
cancelation of Indebtedness of Borrower or any Subsidiary so long as such
Indebtedness is not owed to a Loan Party by a Person that is not a Loan Party.
7.13TRANSACTIONS REGARDING RELATED PARTIES
Enter, or permit any Subsidiary to enter, into any transaction or series of
transactions directly or indirectly with or for any Affiliate of Borrower except
(i) in the ordinary course of business on a basis no more favorable to such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate and in circumstances where doing so could not reasonably
be expected to have a Material Adverse Effect or (iii) as otherwise permitted by
Sections 7.2(d), 7.3, 7.4, 7.5, 7.10 and 7.12.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT85
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



7.14OTHER RESTRICTIONS
Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any restriction or limitation on (a) the ability of any Subsidiary to
make any dividend or other distribution to Borrower or (b) the ability of
Borrower or any Subsidiary to grant a Lien to Administrative Agent or Lenders to
secure all or any part of the Obligations, except, with respect to clauses (a)
and (b) hereof: (i) restrictions and limitations existing as of the Closing Date
and disclosed in the Disclosure Schedule, (ii) restrictions and limitations
applicable to a Subsidiary existing at the time such Subsidiary becomes a
Subsidiary of Borrower and not incurred in contemplation thereof, as long as no
such restriction or limitation is made more restrictive after the date such
Subsidiary becomes a Subsidiary of Borrower, (iii) restrictions and limitations
imposed by any generally applicable Governmental Rule, and (iv) other
restrictions and limitations that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
7.15SANCTIONS; ANTI-CORRUPTION USE OF PROCEEDS
Knowingly, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law, or (b) (i) to fund any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as Administrative Agent,
arranger, issuing lender, Lender, underwriter, advisor, investor, or otherwise).
ARTICLE VIII.
FINANCIAL COVENANTS
8.1FUNDED DEBT RATIO
Borrower shall maintain a Funded Debt Ratio, calculated on a consolidated basis,
of not greater than 3.25 to 1.00, determined as of the last day of each fiscal
quarter, for the fiscal quarters ending (a) June 30, 2020 and (b) March 31, 2021
and thereafter.
8.2INTEREST COVERAGE RATIO
Borrower shall maintain an Interest Coverage Ratio, calculated on a consolidated
basis, not less than 3.00 to 1.00 as of each fiscal quarter end, determined on a
rolling 4-quarter basis, for the fiscal quarters ending (a) June 30, 2020 and
(b) March 31, 2021 and thereafter.
8.3ASSET COVERAGE RATIO
        Commencing with the fiscal quarter ending June 30, 2020, Borrower shall
maintain an Asset Coverage Ratio, calculated on a consolidated basis, not less
than 1.00 to 1.00 as of each fiscal quarter end.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT86
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



8.4MINIMUM LIQUIDITY
        Borrower shall maintain Liquidity of not less than $200,000,000 as of
each calendar month end from July 31, 2020 through December 31, 2020.
ARTICLE IX.
EVENTS OF DEFAULT
9.1EVENTS OF DEFAULT
The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:
(a) Borrower shall fail (i) to pay (i) any principal of any Loan or
(ii)Reimbursement Obligation when due (whether at maturity, by reason of
acceleration or otherwise) or (ii) to pay any other Obligation (including
payment of interest on any Loan) or Reimbursement Obligation, or to provide Cash
Collateral as required hereunder), within 5 days after the date any such payment
or Cash Collateral is due;
(b) any financial statement or certificate furnished to Administrative Agent or
any Lender in connection with, or any representation or warranty made by
Borrower under any of the Loan Documents, shall prove to be false or misleading
in any material respect when furnished or made;
(c) Borrower shall fail to provide any certificate, report or other information
which it is required to provide pursuant to Section 6.3 or Section 6.8 on the
date specified in Section 6.3 or Section 6.8; provided that unless Borrower has
previously failed to provide any required certificate, report or other
information by the required date on one prior occasion within the preceding
twelve months, such failure shall be considered an Event of Default only if
Borrower fails to provide such certificate, report or other information within
five Business Days of the earlier of (i) the date a Responsible Officer has
knowledge of the failure to so provide such certificate, report or other
information, or (ii) the date Administrative Agent, at the request of a Lender,
notifies Borrower of such failure;
(d) any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in Sections 6.5, 6.10, 6.11,
6.15, 6.16, 6.18, 6.20 or contained in Article VII or Article VIII;
(e) any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in any Loan Document (other
than those referred to in subsections (a) through (d) above) continues for 30
days after notice thereof has been given to Borrower by Administrative Agent;
(f) any default by Borrower in the payment or performance of any other
obligation, or the occurrence and continuation of any defined event of default,
under the terms of any contract or instrument (other than any of the Loan
Documents) evidencing Indebtedness (other than trade payables incurred in the
ordinary course of business) in excess of $50,000,000 to any Person where (i)
the event of default consists of the outstanding principal balance not being
paid
SECOND AMENDED AND RESTATED CREDIT AGREEMENT87
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



at its scheduled maturity date, or (ii) the effect of such default or event of
default is to permit or cause the acceleration of such obligation or
Indebtedness;
(g) any judgment or order for the payment of money exceeding $50,000,000 (in
either circumstance to the extent not covered by independent third-party
insurance or indemnified against by an indemnitor that, in Administrative
Agent’s reasonable judgment, is financially able to satisfy its indemnification
obligation and with respect to which the insurer or indemnitor (as the case may
be) has been notified of the claim and does not dispute coverage or its
indemnification obligation) shall be rendered against one or more of Borrower
and Subsidiaries and either (i) a notice of levy and/or a writ of attachment or
execution, or other like process, is served on or against any of the assets of
Borrower and/or one or more Subsidiaries with respect to obligations in excess
of $50,000,000; or (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;
(h) Borrower or Guarantor becomes insolvent, or suffers or consents to or
applies for the appointment of a receiver, trustee, custodian or liquidator of
itself or any material part of its property, or is generally unable to or
generally fails to pay its debts as they become due, or makes a general
assignment for the benefit of creditors; Borrower or Guarantor files a voluntary
petition in bankruptcy, or seeks to effect a plan or other arrangement for
relief from its debts under the Bankruptcy Code or under any state or other
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or Guarantor and
is not dismissed, stayed or vacated within 60 days thereafter or Borrower or
Guarantor files an answer admitting the jurisdiction of the court and the
material allegations of any such involuntary petition; Borrower or Guarantor is
adjudicated a bankrupt, or an order for relief is entered by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law relating to bankruptcy, reorganization or other relief for
debtors; or Borrower or Guarantor takes any corporate action authorizing, or in
furtherance of, any of the foregoing;
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $50,000,000, or (ii) Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000;
(j) the dissolution or liquidation of Borrower or Guarantor, or Borrower or
Guarantor or either of their respective directors or stockholders shall take
action seeking to effect such dissolution or liquidation of Borrower or
Guarantor;
(k) any Change of Control; or
SECOND AMENDED AND RESTATED CREDIT AGREEMENT88
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(1) (i) any Loan Document shall (except in accordance with its terms or for
reasons expressly permitted by this Agreement), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of Borrower or Guarantor (whichever is party thereto); (ii) Borrower
or Guarantor shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability (except for the
reasons set forth in the foregoing clause (i)); or (iii) a Guarantor shall seek
to repudiate, terminate or otherwise void any of its obligations under any
Guaranty.
9.2REMEDIES
(a)Remedies. Upon the occurrence and during the continuance of an Event of
Default, with the consent of the Required Lenders, Administrative Agent may, or
upon the request of the Required Lenders, Administrative Agent shall, by notice
to the Borrower, terminate the Commitments and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to Administrative Agent under this
Agreement or any of the other Loan Documents (except as provided in Section
9.2(b), including all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Loan Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the credit
facilities provided hereunder and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 9.1(h) or (j), the Commitments shall
be automatically terminated and all Obligations shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Loan Party, anything in this Agreement
or in any other Loan Document to the contrary notwithstanding.
(b)Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower shall
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the Minimum Collateral Amount of the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Secured Obligations in accordance with
Section 9.4. After all such Letters of Credit shall have expired or been fully
drawn upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrower.
(c)(b) General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Governmental Rule, in order to satisfy all of the Secured Obligations.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT89
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



9.3RIGHTS AND REMEDIES CUMULATIVE; NON-WAIVER; ETC.
(a)The enumeration of the rights and remedies of Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by Administrative Agent and the Lenders of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of Administrative Agent or any Lender in exercising any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.2 for the benefit of all the Lenders;
provided that the foregoing shall not prohibit (a) Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.68 (subject to the
terms of Section 2.7(b)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.2 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.7(b), any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
9.4CREDITING OF PAYMENTS AND PROCEEDS.
        In the event that the Obligations have been accelerated pursuant to
Section 9.2 or Administrative Agent or any Lender has exercised any remedy set
forth in this Agreement or any other Loan Document, all payments received on
account of the Secured Obligations and all net proceeds from the enforcement of
the Secured Obligations shall, subject to the provisions of Sections 3.7 and
3.10, be applied by Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to
Administrative Agent in its capacity as such;
SECOND AMENDED AND RESTATED CREDIT AGREEMENT90
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees payable to the Revolving A Lenders or Revolving B
Lenders), indemnities and other amounts (other than principal and interest)
payable to the Lenders and the Swing Line Lender under the Loan Documents,
including attorneys’ fees, ratably among the Lenders and the Swing Line Lender
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Revolving A Loan Commitment Fees, Revolving B Loan Commitment
Fees and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, and Reimbursement Obligations, and Secured Hedge
Obligations and Secured Cash Management Obligations then owing and to Cash
Collateralize any L/C Obligations then outstanding, ratably among the holders of
such obligations in proportion to the respective amounts described in this
clause Fourth payable to them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Governmental Rule.
Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if
Administrative Agent has not received written notice thereof, together with such
supporting documentation as Administrative Agent may request, from the
applicable holders thereof following such acceleration or exercise of remedies
and at least three (3) Business Days prior to the application of the proceeds
thereof. Each holder of Secured Hedge Obligations or Secured Hedge Obligations
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of Administrative Agent pursuant to the terms hereof
for itself and its Affiliates as if a “Lender” party hereto.
9.5ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.
        In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
this Agreement) allowed in such judicial proceeding; and
SECOND AMENDED AND RESTATED CREDIT AGREEMENT91
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
this Agreement.
9.6CREDIT BIDDING.
(a)Administrative Agent, on behalf of itself and the Secured Parties, shall have
the right, exercisable at the direction of the Required Lenders, to credit bid
and purchase for the benefit of Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by
Administrative Agent (whether by judicial action or otherwise) in accordance
with Governmental Rule. Such credit bid or purchase may be completed through one
or more acquisition vehicles formed by Administrative Agent to make such credit
bid or purchase and, in connection therewith, Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Collateral consisting of equity interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or such equity interests thereof, shall
be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.4.
Each Lender hereby agrees, on behalf of itself and each of its Affiliates that
is a Secured Party, that, except as otherwise provided in any Loan Document or
with the written consent of Administrative Agent and the Required Lenders, it
will not take any enforcement action, accelerate obligations under any of the
Loan Documents, or exercise any right that it might otherwise have under
Governmental Rule to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.
ARTICLE X.
ADMINISTRATIVE AGENT
10.1APPOINTMENT AND AUTHORITY
(a)Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes
SECOND AMENDED AND RESTATED CREDIT AGREEMENT92
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent
and the Lenders, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Governmental Rule. Instead such term is
used as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including each holder of Secured Hedge
Obligations and Secured Cash Management Obligations) hereby irrevocably appoints
and authorizes Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection,
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Administrative Agent pursuant to this Article X
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of Administrative Agent), shall be entitled
to the benefits of all provisions of Articles X and XI (including Section 11.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
10.2RIGHTS AS A LENDER
        The Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3EXCULPATORY PROVISIONS
(a)Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Administrative Agent:
SECOND AMENDED AND RESTATED CREDIT AGREEMENT93
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or Governmental Rule, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
(b)Administrative Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.2 and Section 9.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final non-appealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default and indicating that such
notice is a “Notice of Default” is given to Administrative Agent by the Borrower
or a Lender.
(c)Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.
10.4RELIANCE BY ADMINISTRATIVE AGENT
        Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other
SECOND AMENDED AND RESTATED CREDIT AGREEMENT94
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender, or the
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. Administrative Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
10.5DELEGATION OF DUTIES
        Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by Administrative Agent. Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective related parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the related parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities hereunder, as well as activities as Administrative Agent.
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
subagents.
10.6RESIGNATION OF ADMINISTRATIVE AGENT
(a)Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent (not to be unreasonably withheld or delayed) of the
Borrower (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank or
financial institution reasonably experienced in serving as administrative agent
on syndicated bank facilities with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by
SECOND AMENDED AND RESTATED CREDIT AGREEMENT95
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Governmental Rule, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent or relating to its
duties as Administrative Agent that are carried out following its retirement or
removal.
(d)Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties, if in its sole discretion it elects to,
and Swing Line Lender and, (ii) the retiring Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender, if in
its sole discretion it elects to, shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
10.7NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS
        Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and
SECOND AMENDED AND RESTATED CREDIT AGREEMENT96
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8NO OTHER DUTIES, ETC.
        Anything herein to the contrary notwithstanding, none of the syndication
agents, documentation agents, co-agents, arrangers or bookrunners listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.
10.9COLLATERAL AND GUARANTY MATTERS
(a)Each of the Lenders (including in its or any of its Affiliate’s capacities as
a holder of Secured Hedge Obligations and Secured Cash Management Obligations)
irrevocably authorize Administrative Agent, at its option and in its discretion:
(i)to release any Lien on any Collateral granted to or held by Administrative
Agent, for the ratable benefit of the Secured Parties, under any Loan Document
(A) upon the termination of the Revolving A Loan Commitment, Revolving B Loan
Commitment and payment in full of all Secured Obligations (other than (1)
contingent indemnification obligations and (2) Secured Cash Management
Obligations or Secured Hedge Obligations as to which arrangements satisfactory
to the applicable holders thereof shall have been made) and the expiration or
termination of all Letters of Credit, (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition to a Person other than a Loan Party permitted under the
Loan Documents, as certified by the Borrower, or (C) if approved, authorized or
ratified in writing in accordance with Section 11.2;
(ii)to subordinate any Lien on any Collateral granted to or held by
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(iii)to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, as certified by the Borrower.
Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 10.9.
In each case as specified in this Section 10.9, Administrative Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.9 as
certified by the Borrower.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT97
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)Administrative Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.
10.10SECURED HEDGE OBLIGATIONS AND SECURED CASH MANAGEMENT OBLIGATIONS
        No holder of any Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of Section 9.4 or any Collateral by virtue
of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to, Secured
Cash Management Obligations and Secured Hedge Obligations unless Administrative
Agent has received written notice of such Secured Cash Management Obligations
and Secured Hedge Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable holders thereof.
ARTICLE XI.
MISCELLANEOUS
11.1NOTICES
Except as specified otherwise herein, all notices, requests and demands which
any party is required or may desire to give to any other party under this
Agreement must be in writing. Each notice to be given to Administrative Agent or
any Lender shall be addressed to Administrative Agent and each Lender at its
address or fax number set forth as the “Address for Notices” for Administrative
Agent or such Lender in Schedule I hereto, or to such other address or fax
number as Administrative Agent or any Lender may designate for itself by notice
to all other parties. Each notice to be given to Borrower shall be addressed to
Borrower at the following address or fax number:
To Borrower: Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attn: Chief Financial Officer
Fax: (503) 985-5858
Email: jswanson@columbia.com


SECOND AMENDED AND RESTATED CREDIT AGREEMENT98
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



With a copy to: Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attn: General Counsel
Fax: (503) 985-5858
Email: pbragdon@columbia.com


or to such other address or fax number as Borrower may designate for itself by
notice to all other parties. Each such notice, request and demand shall be
deemed given or made as follows: (a) if sent by mail, upon delivery of
registered or certified mail, return receipt requested and postage prepaid; (b)
the next Business Day after such notice was delivered to a regularly scheduled
overnight delivery carrier, or (c) upon receipt with transmission confirmed of
notice given by email, fax, mailgram, telegram, telex, or personal delivery.
11.2COSTS, EXPENSES, ATTORNEYS’ FEES
Borrower shall pay within thirty days of receipt of written demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees (whether incurred at the trial or appellate level, in
an arbitration or administrative proceeding, in bankruptcy (including any
adversary proceeding, contested matter or motion) or otherwise), incurred by
Administrative Agent and/or any Lender in connection with (a) the preparation,
negotiation, execution, delivery and preparation of the Loan Documents,
(b)administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions of hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (b) all reasonable out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (c) all out of pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement, preservation or protection (or attempted enforcement, preservation
or protection) of Administrative Agent’s and/or any Lender’s rights and/or the
collection of any amounts which become due under any of the Loan Documents, and
(cits rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, or (C) the prosecution or defense of any action in
any way related to any of the Loan Documents, including any action for
declaratory relief, and including any of the foregoing incurred in connection
with any bankruptcy proceeding relating to any Loan Party.
11.3INDEMNIFICATION; DAMAGE WAIVER
(a) Borrower shall indemnify and hold harmless Administrative Agent and each
Lender and the Issuing Lender, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ fees, whether incurred at the
trial or appellate level, in an arbitration or administrative proceeding, in
bankruptcy (including
SECOND AMENDED AND RESTATED CREDIT AGREEMENT99
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



any adversary proceeding, contested matter or motion) or otherwise) of any kind
or nature whatsoever that may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby, the
extensions of credit (including the issuance of any Letter of Credit hereunder)
or the consummation of the transactions contemplated thereby, (b) any Loan or
Letter of Credit, or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of any substance regulated by any Environmental
Law on or from any property currently or formerly owned or operated by any Loan
Party, or any Environmental Liabilities and Costs related in any way to any Loan
Party, or (d) any actual or overtly threatened claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (including reasonable attorneys’ fees,
whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise) (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee; (y) result from a
claim brought by Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any Loan Document, if Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; or (z) result from a claim not
involving an act or omission of Borrower and that is brought by an Indemnitee
against another Indemnitee (other than against the arranger or Administrative
Agent in their capacities as such); and provided, further, that such indemnity
shall not include the fees and costs of a separate lead counsel law firm and a
local counsel law firm for any action brought in any state or federal court
within the State of Oregon. The agreements in this Section 11.3 shall survive
the resignation of Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. All amounts due under this Section 11.3 shall be
payable within ten Business Days after demand therefor.
(b) Upon receiving knowledge of any suit, claim or demand asserted by a third
party that an Indemnitee believes is covered by this indemnity, the Indemnitee
shall give Borrower notice of the matter and an opportunity to defend it, at
Borrower’s sole cost and expense, with legal counsel reasonably satisfactory to
the Indemnitee. An Indemnitee may also require Borrower to defend the matter.
Any failure or delay of an Indemnitee to notify Borrower of any suit, claim or
demand shall not relieve Borrower of its obligations of this Section 11.3, but
shall reduce such obligations to the extent of any increase in those obligations
caused solely by an unreasonable failure or delay in providing such notice.
(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under clause (a) or (b) of this Section to be paid by it to the
Administrative
SECOND AMENDED AND RESTATED CREDIT AGREEMENT100
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Agent (or any sub-agent thereof), the Issuing Lender, the Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time, or if the Total Credit Exposure has been reduced to zero,
then based on such Lender’s share of the Total Credit Exposure immediately prior
to such reduction) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to the Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving A Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving A Lenders’ Revolving A Loan Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or, if the Revolving A Loan Commitment has been reduced to zero as of such time,
determined immediately prior to such reduction); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 3.7.
(d) To the fullest extent permitted by law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the Obligations hereunder.
11.4WAIVERS, AMENDMENTS
(a) Any term, covenant, agreement or condition of any Loan Document may be
amended or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or in the case of any amendment which directly affects only
one Class under the Credit Facility, the Required Facility Lenders, and not the
Required Lenders) (or by Administrative Agent with the written consent of the
Required Lenders or the Required Facility Lenders, as applicable), Borrower and
any other party thereto; provided, however, that any amendment, waiver or
consent which affects the rights or duties of Administrative Agent or Swing Line
Lender must be in writing and be signed also by the affected Administrative
Agent or Swing Line Lender and provided further, that no such amendment, waiver
or consent shall:
SECOND AMENDED AND RESTATED CREDIT AGREEMENT101
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 5.2 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments by any Lender);
(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled reduction of the Commitments hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (A) of the final proviso
to this Section 11.4) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of any Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Obligation or to reduce any fee payable hereunder;
(iv) change Section 2.7 or Section 9.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
(v) amend, modify or waive (A) Section 5.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
(x) the Required Revolving A Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 5.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving A Loans or
issuance of Letters of Credit) to make Revolving A Loans, when such Lenders
would not otherwise be required to do so, without the written consent of the
Required Revolving A Lenders or (y) the Required Revolving B Lenders (pursuant
to, in the case of any such amendment to a provision hereof other than Section
5.2, any substantially concurrent request by the Borrower for a borrowing of
Revolving B Loans) to make Revolving B Loans, when such Lenders would not
otherwise be required to do so, without the written consent of the Required
Revolving B Lenders (B) the amount of the Swing Line Commitment, without the
written consent of the Required Revolving A Lenders or (C) the amount of the L/C
Sublimit, without the written consent of the Required Revolving A Lenders;
(vi) change any provision of this Section 11.4 or the definition of “Required
Lenders”, “Required Revolving A Lenders” or “Required Revolving B Lenders”
without the written consent of each Lender directly affected thereby;
SECOND AMENDED AND RESTATED CREDIT AGREEMENT102
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(vivii) impose any greater restriction on the ability of any Lender under any
Class to assign any of its rights or obligations hereunder without the written
consent of the Required Facility Lenders under such Class;
(viviii) amend any guaranty of the Obligations (or release any guarantor of its
obligations thereunder) (other than as authorized in Section 10.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Guaranty) without the written consent of each Lender directly
affected thereby; or
(viiiix) release all or substantially all of the Collateral or release any
Security Document which would have the effect of releasing all or substantially
all of the Collateral (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender,
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each the Issuing Lender in addition to the Lenders
required above, affect the rights or duties of the Issuing Lender under this
Agreement (including Section 10.9) or any Letter of Credit Documents relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iiiii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document or modify Section 11.213 hereof;
(iiiiv) each Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (iv; (v) each Letter
of Credit Document may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; provided that a copy of such
amended Letter of Credit Document, cash collateral agreement or other document,
as the case may be, shall be promptly delivered to the Administrative Agent upon
such amendment or waiver; (vi) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time,; (vvii) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision; and (viviii) the Administrative Agent may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 3.8(c) in accordance with the terms of
Section 3.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Commitment of such Lender may not be
SECOND AMENDED AND RESTATED CREDIT AGREEMENT103
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



increased or extended without the consent of such Lender, and (B) any amendment,
waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement and the other
Loan Documents if, upon giving effect to such amendment and restatement, such
Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement and the other Loan Documents and (y) enter
into amendments or modifications to this Agreement (including amendments to this
Section 11.4) or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to effectuate the terms of Section 3.9 (including as applicable, (1) to permit
the Incremental Increases to share ratably in the benefits of this Agreement and
the other Loan Documents, (2) to include an Incremental Increase, as applicable,
in any determination of (i) Required Lenders or Required Revolving B Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.
(b) No failure on the part of Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power, privilege or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy.
(c) This Agreement cannot be changed orally or by the conduct of the parties and
may be amended or modified only in writing signed by the party against whom
enforcement is sought.
11.5REVERSAL OF PAYMENTS.
To the extent any Loan Party makes a payment or payments to the Administrative
Agent for the ratable benefit of any of the Secured Parties or to any Secured
Party directly or the Administrative Agent or any Secured Party receives any
payment or proceeds of the Collateral or any Secured Party exercises its right
of setoff, which payments or proceeds (including any proceeds of such setoff) or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent, and each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its (or its
applicable Affiliate’s) applicable ratable share (without duplication) of any
amount so recovered from or
SECOND AMENDED AND RESTATED CREDIT AGREEMENT104
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



repaid by the Administrative Agent plus interest thereon at a per annum rate
equal to the Federal Funds Rate from the date of such demand to the date such
payment is made to the Administrative Agent.
11.6INJUNCTIVE RELIEF.
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
11.711.5 SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENT
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) below and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Any Lender may at any time assign to one or more Eligible Assignees (as
defined in subsection (h) below) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), Participations (as defined in
subsection (d) below) in Swing Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent shall not be less than
$5,000,000 in the case of any assignment of a Commitment unless Administrative
Agent and, so long as no Event of Default is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed), (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned, and (iii) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500. Subject to
acceptance and recording thereof by Administrative Agent pursuant to subsection
(c) below, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights
SECOND AMENDED AND RESTATED CREDIT AGREEMENT105
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a Participation (as
defined in subsection (d) below) in such rights and obligations in accordance
with subsection (d) below. The assignee shall, on or prior to the date on which
the assignment is made, deliver to Borrower and to Administrative Agent the
appropriate IRS form as prescribed by Section 3.1 of this Agreement. If an
Assignment of all or a portion of a Lender’s rights and obligations under this
Agreement would result (under the terms of Section 3.1) in any payment by
Borrower of additional sums, notwithstanding Section 3.1 or any other provision
set forth in this Agreement, Borrower shall not be obligated to pay such
additional sums.
(c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, for purposes of determining each Lender’s share of the
Loans and the Commitments, and Borrower, Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
(d) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Swing Loans) owing to it) (a
“Participation”); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) the Participant shall have
no rights against Borrower or any Subsidiaries or Administrative Agent, and
Borrower and Administrative Agent need give notices to and deal only with such
Lender and shall have no obligation to any Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be paid to such Participant, (ii) reduce the
principal, interest, fees or other amounts payable to such Participant, (iii)
release any Guarantor from any Guaranty, or (iv) release all or substantially
all of the collateral, if any, securing any of the Obligations. Subject to
subsection (e) below, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a
Lender (provided it complies in fact with all the obligations of, and
requirements imposed
SECOND AMENDED AND RESTATED CREDIT AGREEMENT106
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



on, Lenders thereunder to the same extent as were it a Lender) and had acquired
its interest by assignment pursuant to subsection (b) above. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.68 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.7(c) as though it were a Lender.
(e) Notwithstanding any other provision set forth in this Agreement, a
Participant shall not be entitled to receive any greater payment under the
Agreement than the applicable Lender would have been entitled to receive with
respect to the Participation sold to such Participant.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations, to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g) If the consent of Borrower to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 11.57(b)), Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been given to
Borrower by the assigning Lender (through Administrative Agent) unless such
consent is expressly refused by Borrower prior to the close of business on such
fifth Business Day.
(h) As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) a Lender; (b) an affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that is a
financial institution approved by (i) Administrative Agent, in the case of any
assignment of a Revolving A Loan or a Revolving B Loan (ii) the Swing Line
Lender and (iii) unless (A) such Person is taking delivery of an assignment in
connection with physical settlement of a credit derivative transaction or (B) an
Event of Default is continuing, Borrower (each such approval referred to in
clauses (i) through (iii) not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
Borrower or any of Borrower’s affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(i) Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo may, upon five (5) Business Days’ notice to Borrower
terminate the Swing Line. In the event of any such termination of the Swing
Line, Borrower shall be entitled to appoint from among the Lenders a successor
Swing Line Lender hereunder; provided, however, that no failure by
SECOND AMENDED AND RESTATED CREDIT AGREEMENT107
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Borrower to appoint any such successor shall affect the termination of the Swing
Line. If Wells Fargo terminates the Swing Line, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Loans made
by it and outstanding as of the effective date of such termination, including
the right to require the Lenders to make Base Rate Loans or fund participations
in outstanding Swing Loans pursuant to Section 2.2.
(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (ii) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Revolving A Loan Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
11.811.6 SETOFF
In addition to any rights and remedies of Lenders provided by law, each Lender
shall have the right, with the prior consent of Administrative Agent (which
consent will not be unreasonably withheld) but without prior notice to Borrower,
any such notice being expressly waived by Borrower to the extent permitted by
applicable law, during the continuance of an Event of Default to setoff and
apply against any indebtedness, whether matured or unmatured, of Borrower to
such Lender any amount owing from such Lender or any affiliate thereof to
Borrower at any time during the continuation of an Event of Default. This right
of setoff may be exercised by such Lender against Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of Borrower or
against anyone else claiming through or against Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of setoff shall not have been exercised by such Lender
prior to the occurrence of an Event of Default. Each Lender agrees promptly to
notify Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
11.911.7 CUMULATIVE REMEDIES
The rights and remedies under the Loan Documents are cumulative and not
exclusive of any rights, powers, privileges and remedies that may otherwise be
available to Administrative Agent or any Lender.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT108
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



11.1011.8 ENTIRE AGREEMENT
The Loan Documents constitute the entire agreement among Borrower,
Administrative Agent and Lenders with respect to the Loans and supersede all
prior negotiations, communications, discussions, correspondence and agreements
concerning the subject matter hereof. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been paid and satisfied in
full in cash, all Letters of Credit have been terminated or expired or otherwise
satisfied in a manner acceptable to the Issuing Lender) and the Commitments have
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
11.1111.9 CONFIDENTIALITY
Lenders shall hold all non-public information (which has been identified as such
by Borrower) obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and may
make disclosure to any of their examiners, affiliates, outside auditors, counsel
and other professional advisors in connection with this Agreement or as
reasonably required by any bona fide transferee, participant or assignee or as
required or requested by any Governmental Authority or pursuant to legal
process; provided, however, that (a) unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrower of any request
by any Governmental Authority (other than any such request in connection with an
examination of the financial condition of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information, (b) prior to any such disclosure pursuant to this Section,
each Lender shall require any such bona fide transferee, participant and
assignee receiving a disclosure of non-public information to agree in writing
(i) to be bound by this Section and (ii) to require such Person to require any
other Person to whom such Person discloses such non-public information to be
similarly bound by this Section, (c) except as may be required by an order of a
court of competent jurisdiction and to the extent set forth therein, no Lender
shall be obligated or required to return any materials furnished by Borrower or
Subsidiary, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) on a confidential basis to
(i) any rating agency in connection with rating Borrower or its Subsidiaries or
the Revolving Loans or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Revolving Loans; (g) with the consent of Borrower; or (h) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to Administrative Agent, any Lender, or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower who did not acquire such information as a result of a breach
of this Section.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT109
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



11.1211.10 TIME
Time is of the essence of each and every provision of this Agreement and each of
the other Loan Documents.
11.1311.11 SEVERABILITY OF PROVISIONS
If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.
11.1411.12 COUNTERPARTS
This Agreement may be executed in any number of identical counterparts, any set
of which signed by all the parties hereto shall be deemed to constitute a
complete, executed original for all purposes. Delivery of an executed signature
page of this Agreement by fax shall be effective as delivery of a manually
executed counterpart hereof.
11.1511.13 PATRIOT ACT NOTICE
Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Administrative Agent and each Lender to identify Borrower in accordance with the
Patriot Act.
11.1611.14 GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon, without regard to the conflict of laws provisions thereof,
and any applicable laws of the United States.
11.1711.15 SUBMISSION TO JURISDICTION
EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY: (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND THE FEDERAL
COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS;
(B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE
FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND (D)
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
SECOND AMENDED AND RESTATED CREDIT AGREEMENT110
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



THE JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO PRECLUDE ADMINISTRATIVE AGENT OR
ANY LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO ENFORCE A SECURITY INTEREST, JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF ADMINISTRATIVE AGENT OR LENDER.
11.1811.16 WAIVER OF JURY TRIAL
EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED
HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OTHER OF THE LOAN
DOCUMENTS. A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.
11.1911.17 SWAP OBLIGATIONS
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Guaranty in respect of Swap Obligations (subject in
all cases to Section 5 of the Guaranty). The obligations of each Qualified ECP
Guarantor under this Section 11.179 shall remain in full force and effect until
a discharge of the Guaranty. Each Qualified ECP Guarantor intends that this
Section 11.179 constitute, and this Section 11.179 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
11.2011.18 PAYMENTS SET ASIDE
To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any insolvency proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT111
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. This Section 11.1820
shall survive termination of the Commitments, the payment of all Obligations
hereunder and the resignation or replacement of Administrative Agent.
11.2111.19 NO ADVISORY OR FIDUCIARY RESPONSIBILITY
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between Borrower and its Subsidiaries and Administrative
Agent, any Swing Line Lender or any Lender is intended to be or has been created
in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether Administrative Agent, any Swing Line Lender
or any Lender has advised or is advising Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by Administrative Agent, the Swing Line Lenders and the Lenders are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and Administrative Agent, the Swing Line Lenders and the Lenders, on the other
hand, (iii) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) Administrative Agent, the Swing Line Lenders and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower or any of its
Affiliates, or any other Person; (ii) none of Administrative Agent, the Swing
Line Lenders and the Lenders has any obligation to Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, the Swing Line Lenders and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of Borrower and its Affiliates, and none of Administrative Agent, the
Swing Line Lenders and the Lenders has any obligation to disclose any of such
interests to Borrower or its Affiliates. To the fullest extent permitted by law,
Borrower hereby waives and releases any claims that it may have against any of
Administrative Agent, the Swing Line Lenders and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
11.2211.20 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
SECOND AMENDED AND RESTATED CREDIT AGREEMENT112
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
11.2311.21 LENDER ERISA REPRESENTATION AND COVENANT
(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:
(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit the Commitments or this Agreement;
(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
anythe lLetters of cCredit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection
SECOND AMENDED AND RESTATED CREDIT AGREEMENT113
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement; or
(iv)  such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.
(b)  In addition, unless either (i) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
11.2411.22 AMENDMENT AND RESTATEMENT
THIS AGREEMENT AMENDS, EXTENDS AND RESTATES IN ITS ENTIRETY THE PRIOR CREDIT
AGREEMENT. THE EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
IN CONNECTION HEREWITH DOES NOT EXTINGUISH THE INDEBTEDNESS OUTSTANDING IN
CONNECTION THEREWITH NOR DOES IT CONSTITUTE A NOVATION WITH RESPECT TO THE
INDEBTEDNESS OUTSTANDING IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT. BORROWER
HEREBY REPRESENTS AND WARRANTS THAT AS OF THE DATE OF THIS AGREEMENT THERE ARE
NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO BORROWER’S
OBLIGATIONS UNDER THE PRIOR CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.
BORROWER WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS,
WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AGREEMENT. NOTHING
CONTAINED HEREIN SHALL TERMINATE ANY SECURITY INTERESTS, GUARANTIES,
SUBORDINATIONS OR OTHER DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT OR LENDERS
EXECUTED IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT OR THE INDEBTEDNESS
DESCRIBED THEREIN, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT UNLESS
EXPRESSLY AMENDED HEREBY.
11.2511.23 OREGON STATUTORY NOTICE
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
SECOND AMENDED AND RESTATED CREDIT AGREEMENT114
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
THE LENDER TO BE ENFORCEABLE.
11.2611.24 Acknowledgement Regarding Any Supported QFCs
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
[SIGNATURES ON NEXT PAGE] 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT115
Columbia – Second Amended and Restated Credit Agreement




--------------------------------------------------------------------------------

EXHIBIT B




Published CUSIP Number: 19851JAC2
Revolving A Loan CUSIP Number: 19851JAD0
Revolving B Loan CUSIP Number: 19851JAE8




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


among




COLUMBIA SPORTSWEAR COMPANY
as Borrower,




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Joint Syndication Agent, Swing Line Lender,
and a Lender,




BANK OF AMERICA, N.A.,
as Joint Syndication Agent
and a Lender,




WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Joint Bookrunner




and


BOFA SECURITIES, INC.,
as Joint Lead Arranger and Joint Bookrunner




TOTAL COMMITMENT -- $525,000,000




April 15, 2020








--------------------------------------------------------------------------------



SCHEDULES


I Lenders
IA Commitments
II Pricing Schedule
III Disclosure Schedule
1.1 Existing Letters of Credit




EXHIBITS


A-1 Master Revolving A Loan Promissory Note
A-2 Master Revolving B Loan Promissory Note
B Form of Notice of Borrowing
C Form of Notice of Conversion or Continuation
D Form of Notice of Authorized Representatives
E Form of Certificate of Responsible Officer
F Form of Assignment and Assumption Agreement
G Guaranty Agreement
H1-4  Foreign Lender Status and Tax Compliance Certificates
I Borrower’s Existing Investment Policy
J Form of Officer’s Certificate
K Form of Covenant Compliance Certificate




i
Columbia – Second Amended and Restated Credit Agreement




--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
April 15, 2020 by and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation
(“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Administrative Agent for the Lenders (in such capacity, “Administrative Agent”),
and as a Lender, and BANK OF AMERICA, N.A., as a Lender.
RECITALS
WHEREAS, Borrower, Lenders, and Administrative Agent entered into that certain
Amended and Restated Credit Agreement (as amended from time to time, the “Prior
Credit Agreement”) dated as of April 17, 2019; and
WHEREAS, Borrower has requested that Lenders and Administrative Agent consent to
amend and restate the Prior Credit Agreement, without a novation of the
indebtedness thereunder;
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Administrative Agent, Lenders and Borrower hereby
agree as follows:
ARTICLE I.
DEFINITIONS
1.1DEFINED TERMS
All terms defined above shall have the meanings set forth above. The following
terms shall have the meanings set forth below (with all such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Administrative Agent’s Office” means (i) initially, Administrative Agent’s
office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such, from time to time, in writing by Administrative
Agent to Lenders and Borrower.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Without limiting the
generality of the foregoing, in determining whether a Person is Controlled by a
Loan Party, such Person shall be deemed to be Controlled by a Loan Party if such
Loan Party possesses, directly or indirectly, power to vote fifty percent (50%)
or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
“Agent-Related Person” means Administrative Agent (including any successor
administrative agent), together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
1
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.
“Applicable Lending Office” means, with respect to each Lender (i) initially,
its office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such from time to time in writing by such Lender to
Administrative Agent.
“Applicable Margin” means the Base Rate Margin or the LIBOR Margin, as
applicable.
“Applicable Maturity Date” means, (i) with respect to Revolving A Loans and
Swing Loans, the Revolving A Loan Maturity Date and (ii) with respect to
Revolving B Loans, the Revolving B Loan Maturity Date.
“Applicable Rate” means, at any date, the lesser of (a) the Highest Lawful Rate
or (b) the following: (i) with respect to each Base Rate Loan, a per annum rate
equal to the Base Rate in effect on such date; and (ii) with respect to each
LIBOR Loan, a per annum rate equal to the sum of (A) LIBOR, plus (B) the
applicable LIBOR Margin, as determined on the second Business Day prior to the
first day of the applicable Interest Period.
“Arranger” means, collectively, Wells Fargo Securities, LLC and BofA Securities,
Inc., in their capacities as joint lead arrangers and joint book managers.
“Asset Coverage Ratio” defined as the quotient of (i) the sum of (A) 65% of
Borrower’s net book value of accounts receivable, plus (B) 35% of the value of
Borrower’s inventory (before the netting of liquidation reserves), with all
collateral values reasonably determined by Administrative Agent based upon
Borrower’s fiscal quarter end financial statements (and supplemental information
regarding inventory liquidation reserves) delivered to Administrative Agent as
required hereunder, divided by (ii) the sum of the outstanding principal balance
of principal and interest under the Loans and L/C Obligations.
“Authorized Representative” means a person designated as such by Borrower in a
Notice of Authorized Representatives delivered to Administrative Agent.
“Available Revolving A Loan Credit” means, at any time, the amount by which (a)
the total of the Revolving A Loan Commitments is greater than (b) the total of
the outstanding principal amount of the Revolving A Loans and the Swing Loans.
“Available Revolving B Loan Credit” means, at any time, the amount by which (a)
the total of the Revolving B Loan Commitments is greater than (b) the total of
the outstanding principal amount of the Revolving B Loans.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
2
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, including (unless the context
otherwise requires) any rules or regulations promulgated thereunder.
“Base Rate” means, for any day, an interest rate per annum equal to the rate
determined by Administrative Agent to be equal to (a) the LIBOR Margin plus (b)
Daily One Month LIBOR; provided that if any circumstance described in Section
3.2 or Section 3.3 exists, “Base Rate” means an interest rate per annum equal to
the Base Rate Margin plus the higher of (a) the rate of interest most recently
announced by Wells Fargo at its principal office as its prime rate, with any
change in the prime rate to be effective as of the day such change is announced
by Wells Fargo and with the understanding that the prime rate is one of Wells
Fargo’s base rates used to price some loans and may not be the lowest rate at
which Wells Fargo makes any loan, and is evidenced by the recording thereof in
such internal publication or publications as Wells Fargo may designate or (b)
the Federal Funds Rate plus 150 basis points.
“Base Rate Loan” means any Revolving Loan or portion thereof that bears interest
with reference to the Base Rate (or a Benchmark Replacement determined in
accordance with Section 3.8) and any Swing Loan.
“Base Rate Margin” means the number of basis points determined for the
applicable Revolving Loan in accordance with Schedule II.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than (1) in the case of Revolving A Loans, one-half of
one percent (0.50%), the Benchmark Replacement will be deemed to be one-half of
one percent (0.50%) for the purposes of this Agreement and (2) in the case of
Revolving B Loans, one-half of one percent (0.50%), the Benchmark Replacement
will be deemed to be one-half of one percent (0.50%) for the purposes of this
Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and the Borrower giving due consideration
to (a) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (b) any evolving or then-prevailing
3
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition
4
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Event is a public statement or publication of information of a prospective
event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by Administrative Agent or the Required Lenders, as
applicable, by notice to the Borrower, Administrative Agent (in the case of such
notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended from
time to time.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such person.
“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks are authorized or required to be closed in Portland, Oregon, Minneapolis,
Minnesota or New York, New York, and (b) with respect to all notices,
determinations, fundings and payments in connection with any LIBOR interest
selection or LIBOR Loan, any day that is a Business Day described in clause (a)
above and that also is a day for trading by and between banks in U.S. Dollar
deposits in the London interbank eurocurrency market.
“Capital Lease” means, as to any Person, and subject to Section 1.2(b), any
lease of property by such Person as lessee that would be capitalized on a
balance sheet of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, as to any Person, the capitalized amount of
all obligations of such Person and its subsidiaries under Capital Leases, as
determined on a consolidated basis in accordance with GAAP.
“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act.


5
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







“Cash Collateralize” means, to pledge and deposit with, or deliver to
Administrative Agent, or directly to the Issuing Lender (with notice thereof to
the Administrative Agent), for the benefit of the Issuing Lender, the Swing Line
Lender or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations or Swing Loans,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Lender and the Swing Line Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, the Issuing Lender and the
Swing Line Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States, in each case maturing within one (1) year from the date of acquisition
thereof, (b) commercial paper maturing no more than two hundred seventy (270)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s (or, if at any time either S&P or Moody’s
are not rating such fund, an equivalent rating from another nationally
recognized statistical rating agency), (c) investments in certificates of
deposit, banker’s acceptances and time deposits maturing within one hundred
eighty (180) days from the date of acquisition thereof issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000 and having a long-term debt
rating of “A” or better by S&P or “A2” or better from Moody’s (or, if at any
time either S&P or Moody’s are not rating such fund, an equivalent rating from
another nationally recognized statistical rating agency) and (d) shares of any
money market mutual fund that has (i) substantially all of its assets invested
in the types of investments referred to in clauses (a) through (c) above, (ii)
net assets of not less than $250,000,000 and (iii) a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time either S&P or Moody’s are
not rating such fund, an equivalent rating from another nationally recognized
statistical rating agency).
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Governmental Rule,
(b) any change in any Governmental Rule or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory
6
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the regulations adopted by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), other than Timothy P.
Boyle, or a group that either of them is a member of, of issued and outstanding
Stock of Borrower representing 30% of the aggregate ordinary voting power
represented by the issued and outstanding Stock of Borrower, or (b) the
occupation of a majority of the seats (other than vacant seats) of the board of
directors of Borrower by Persons who were neither (i) nominated by Borrower’s
board of directors nor (ii) appointed by directors so nominated.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving A Loan, Swing Loan or a Revolving B Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving A Loan Commitment or a
Revolving B Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means that certain Amended and Restated Collateral
Agreement dated as of July 10, 2020 by Borrower in favor of Administrative
Agent.
“Commitment” means any obligation of a Lender to extend credit or any other
financial accommodation under any of the Loan Documents.
“Commitment Fees” means, collectively, Revolving A Loan Commitment Fees and
Revolving B Loan Commitment Fees.
“Commitment Percentage” means, as to any Revolving A Lender, such Lender’s
Revolving A Loan Commitment Percentage and, as to any Revolving B Lender, such
Lender’s Revolving B Loan Commitment Percentage, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste or other substance regulated or forming the basis of liability
under any Environmental Law.
7
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement, undertaking, contract, license, lease, indenture, mortgage, deed of
trust or other instrument to which such Person is a party or by which it or any
of its property is bound or to which any of its property is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covenant Compliance Certificate” means a certificate of the chief financial
officer of the Borrower substantially in the form attached as Exhibit K.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 11.26.
“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means (i) an Event of Default, (ii) an event or condition that with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, or (iii) the filing against Borrower of a petition commencing an
involuntary case under the Bankruptcy Code.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 3.7, any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit or Swing Loans within two Business Days of the date such Loans,
Letters of Credit or Swing Loans were required to be funded hereunder unless
such Lender notifies Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent, the Issuing Lender, the
Swing Line
8
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Loans) within two Business
Days of the date when due, (b) has notified the Borrower, Administrative Agent,
Issuing Lender or Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by Administrative Agent
or the Borrower, to confirm in writing to Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
3.7(c)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swing Line Lender and each Lender.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Disclosure Schedule” means the disclosure schedule attached hereto as Schedule
III, as amended from time to time with the consent of the Required Lenders.
“Disregarded Foreign Subsidiary” means any Foreign Subsidiary (a) the separate
existence of which is disregarded for United States federal tax purposes under
Treas. Reg. Section 301.7701-3 and (b) the tax owner of which for United States
federal tax purposes is either Borrower or a Domestic Subsidiary.
“Divided Delaware LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division
9
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by Administrative Agent or (ii) a notification by the
Required Lenders to Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.8(c) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and
(b)(i) the election by Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to the
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Administrative Agent.
“EBITDA” means, as of the end of a quarter, Borrower’s consolidated net income
after taxes for the twelve months ending with such quarter plus (i) the sum of
the amounts for such twelve month period deducted in determining such net income
of (A) interest expense, (B) income tax expense, (C) depreciation expense, (D)
amortization expense, and (D) unusual non-cash charges, extraordinary non-cash
losses and other non-recurring non-cash charges; (ii) plus, for purposes of
determining Borrower’s compliance with the financial covenants set forth in
Article VIII (and not for determining Applicable Rate), and solely to the extent
deducted in the calculation of Borrower’s net income, Restructuring Expenses,
less (iii) the sum of the amounts for such twelve month period included in
determining such net income of (A) gains on sales of assets (excluding sales of
inventory in the ordinary course of business), and (B) unusual non-cash gains,
extraordinary non-cash gains and other non-recurring non-cash gains.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Law” means all applicable federal, state and local laws,
statutes, ordinances and regulations, and any applicable judicial or
administrative interpretation, order, consent decree or judgment, relating to
the regulation and protection of the environment. Environmental Laws include but
are not limited to the Comprehensive Environmental Response, Compensation, and
Liability Act of
10
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous Material
Transportation Act, as amended (49 U.S.C. § 180 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); and the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.), and their state and
local counterparts or equivalents and any applicable transfer of ownership
notification or approval statutes.
“Environmental Liabilities and Costs” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all fees, disbursements and expenses of counsel, experts and consultants and
costs of investigation and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any other Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, including any thereof arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
and which relate to any violation or alleged violation of an Environmental Law
or a Permit, or a Release or threatened Release.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules with
respect to plan years ending after the effective date of the Pension Act;
(c) the incurrence by Borrower or any ERISA Affiliate of any liability pursuant
to Section 4063 or 4064 of ERISA or a cessation of operations by Borrower or any
ERISA Affiliate that is treated as a withdrawal under Section 4062(e) of ERISA
with respect to any Pension Plan that is subject to such sections of ERISA;
(d) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA); (e) the filing of a notice of
intent to terminate a Pension Plan under, or the treatment of a Pension Plan
amendment as a termination under, Section 4041 of ERISA; (f) the institution by
the PBGC of proceedings to terminate a Pension Plan; (g) any event or condition
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (h) the
determination that any Pension Plan is in at-risk status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) or that a Multiemployer Plan is
in endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (i) the imposition or incurrence of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate; (j) the
engagement by Borrower or any ERISA Affiliate in a transaction that is subject
to Section 4069 or
11
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Section 4212(c) of ERISA; (k) the imposition of a lien upon Borrower pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA; or (l) the making of an
amendment to a Pension Plan that would result in the posting of bond or security
under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 9.1.
“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between Borrower and Administrative Agent.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section 3.1,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.1 and (d) any
United States federal withholding Taxes imposed under FATCA.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
12
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“FCPA” has the meaning set forth in Section 4.19(b).
“Federal Funds Rate” means, for any day, the greater of (a) the rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers for the immediately preceding day, as published by the Federal
Reserve Bank of New York; provided that if no such rate is so published on any
day, then the Federal Funds Rate for such day shall be the rate most recently
published and (b) 0%.
“Fee Percentage” means the means the number of basis points determined in
accordance with Schedule II under the heading “Commitment Fee” for the
respective Loan.
“First Amendment Date” means July 10, 2020.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving A Loan
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swing Line Lender, such Defaulting Lender’s Revolving A Loan
Commitment Percentage of outstanding Swing Loans other than Swing Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“Fundamental Change Transaction” has the meaning set forth in Section 7.4(a).
“Funded Debt Ratio” means, as of the end of a quarter, the ratio of (A)
Borrower’s consolidated obligations for borrowed money and obligations evidenced
by bonds, debentures, notes, bills or other similar instruments (excluding trade
payables with payment terms of up to 12 months), minus unrestricted and
unencumbered (other than pursuant to the Loan Documents) cash-on-hand and Cash
Equivalents of the Loan Parties maintained in accounts in the United States as
of such date, in an amount not to exceed $200,000,000 to (B) EBITDA. The Funded
Debt Ratio shall be calculated once every quarter based on the financial
information most recently reported by Borrower pursuant to Section 6.3 of the
Agreement; provided, however, that the Funded Debt Ratio shall not be computed
on the financial information most recently reported by Borrower until the later
of the first day of the month after receipt of such information or five Business
Days after the receipt thereof, and if the most recent report required pursuant
to Section 6.3 has not been delivered, or if Administrative Agent reasonably
objects to the accuracy of such report within five Business Days after the
receipt thereof, the next higher
13
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Level from the Level then in effect shall apply until such time as the
delinquent report is delivered or Administrative Agent’s objections are resolved
to Administrative Agent’s reasonable satisfaction.
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.
“Governmental Authority” means any domestic or foreign national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, the European Union, the European
Central Bank, any other central bank or any comparable authority.
“Governmental Rule” means any applicable law, rule, regulation, ordinance,
order, code interpretation, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.
“Guarantor” means, individually and collectively, any Person providing a
Guaranty of all or any portion of the Obligations in favor of Administrative
Agent for the ratable benefit of Lenders.
“Guaranty” means a Guaranty Agreement substantially in the form of Exhibit G
attached hereto.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available
14
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



quotations provided by any recognized dealer in such Hedge Agreements (which may
include any Lender).
“Highest Lawful Rate” means, at the particular time in question, the maximum
rate of interest which, under applicable law, Lenders are then permitted to
charge Borrower on the applicable Loan, and if the maximum rate changes at any
time, the Highest Lawful Rate shall increase or decrease, as the case may be, as
of the effective time of each such change, without notice to Borrower.
“Increase Effective Date” has the meaning assigned thereto in Section 3.9(c).
“Incremental Amendment” has the meaning assigned thereto in Section 3.9(f).
“Incremental Facilities Limit” means $100,000,000.
“Incremental Increase” has the meaning assigned thereto in Section 3.9(a).
“Incremental Lender” has the meaning assigned thereto in Section 3.9(b).
“Indebtedness” of any Person (the “Target Person”) means, at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of the
Target Person for borrowed money and all obligations of the Target Person
evidenced by bonds, debentures, notes, loan agreements, bills or other similar
instruments; (b) all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, issued for the Target
Person’s account, including any Reimbursement Obligation and banker’s
acceptances issued for the account of the Target Person; (c) all Capital Lease
Obligations and the principal component or equivalent of obligations under Other
Leases of the Target Person; (d) all obligations of any Person secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property owned by the Target
Person, even though the Target Person has not assumed or become liable for the
payment of such obligations or such obligations are limited in recourse limited
in recourse; (e) all obligations of the Target Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by the Target Person (even though the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property); and (f) all obligations of a Person,
other than the Target Person, of the type described above that are secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property owned by the Target
Person, even though the Target Person has not assumed or become liable for the
payment of such obligations.
“Indemnified Liabilities” has the meaning set forth in Section 11.3(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 11.3(a).
15
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Interest Coverage Ratio” means the aggregate of EBITDA, divided by the
aggregate, for such prior 4-quarter period, of Borrower’s consolidated interest
expense.
“Interest Period” means a period of one, two, three or six months; provided that
(i) if the last day of an Interest Period is not a Business Day, such period
shall be extended to the next succeeding Business Day, or if the next succeeding
Business Day falls in another calendar month, such period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Applicable Maturity Date.
“IRS” means the United States Internal Revenue Service.
“Issuing Lender” means Wells Fargo Bank, National Association, in its capacity
as issuer of the Letters of Credit.
“L/C Commitment” means, as to the Issuing Lender, the obligation of the Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to the L/C Sublimit.
“L/C Facility” means the letter of credit facility established pursuant to
Section 2.1C.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 2.1C.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving A Lenders other than the Issuing Lender.
“L/C Sublimit” means the lesser of (a)  $3,000,000.00 and (b) the aggregate
amount of the Revolving A Loan Commitments.
“Lenders” means, collectively, each of the financial institutions from time to
time listed on Schedule I, and Swing Line Lender, and “Lender” means any one of
the Lenders.
“Letter of Credit Application” means an application requesting the Issuing
Lender to issue a Letter of Credit in the form specified by the Issuing Lender
from time to time.
“Letter of Credit Documents” means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the Issuing Lender and relating to such Letter of Credit, in each
case in the form specified by the Issuing Lender from time to time.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 2.1C and the Existing Letters of Credit.
16
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.8, for each Interest Period, the rate per annum and
determined pursuant to the following formula:
LIBOR =     Base LIBOR  
            100% - LIBOR Reserve Percentage
As used herein, (a) “Base LIBOR” means the average of the rates per annum at
which U.S. Dollar deposits are offered to Wells Fargo in the London interbank
eurocurrency market on the second Business Day prior to the commencement of an
Interest Period at or about 11:00 A.M. (London time), for delivery on the first
day of such Interest Period, for a term comparable to the number of days in such
Interest Period and in an amount approximately equal to the principal amount to
which such Interest Period shall apply and (b) “LIBOR Reserve Percentage” means,
for any day, the aggregate (without duplication) of the maximum rates (expressed
as a decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Rate with respect thereto) be less than (A) 0.50% with
respect to Revolving A Loans and Swing Loans and (B) 0.50% with respect to
Revolving B Loans and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 3.8, in the event that a
Benchmark Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Benchmark Rate.
“LIBOR Loan” means any portion of the Revolving Loans that Borrower elects
(pursuant to Section 2.4) to have bear interest with reference to LIBOR.
“LIBOR Margin” means the number of basis points determined for the applicable
Revolving Loan in accordance with Schedule II.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement (other than depository accounts maintained in the ordinary
course of business with banks or other financial institutions), encumbrance,
lien (statutory or other), security interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement or the
interest of a lessor under a Capital Lease or an Other Lease.
“Liquidity” means, as of any date of determination, the sum of (a) the lesser of
(i) the sum of (x) the unused Revolving A Loan Commitments and (y) the unused
Revolving B Loan Commitments or (ii) the maximum amount which could be added to
the denominator of the definition of Asset Coverage Ratio, and not cause the
Borrower to then be in Default under Section 8.3 hereof on a pro forma basis, if
such covenant was calculated as of each calendar month end and (b) unrestricted
and unencumbered (other than pursuant to the Loan Documents) cash-on-hand and
Cash Equivalents of Borrower and its Subsidiaries as of such date.
17
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Loan” means any Revolving A Loan, Revolving B Loan or any Swing Loan.
“Loan Documents” means this Agreement, the Note, the Security Documents, the
Letter of Credit Documents, any Guaranty and each other agreement, note, notice,
document, contract or instrument to which Borrower or Guarantor now or hereafter
is a party and that is required by a Lender in connection with any of the
foregoing.
“Loan Party” means Borrower or any Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, prospects, operations, properties,
liabilities (actual or contingent), financial and other condition and
creditworthiness of Borrower and Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Loan Parties to perform the Obligations under
the Loan Documents taken as a whole; or (c) a material adverse effect upon the
enforceability against any Loan Party of any Loan Documents to which it is a
party, other than as a result of any act or omission of Administrative Agent.
“Material Subsidiary means a Domestic Subsidiary or a Disregarded Foreign
Subsidiary (in each case including, without limitation, a Subsidiary that is a
Divided Delaware LLC) owning assets in excess of ten percent (10%) of the
consolidated assets of Borrower, excluding for purposes of such calculation all
intercompany assets of a Subsidiary that are not included in Borrower’s
consolidated assets.
“Minimum Collateral Amount” means, at any time, the aggregate amount determined
by Administrative Agent and each of the applicable Lenders and the Issuing
Lender, that are entitled to Cash Collateral hereunder at such time in their
sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means the master promissory notes in the forms attached as Exhibits A-1
and A-2 executed by Borrower in favor of Administrative Agent for the ratable
benefit of Lenders evidencing the Revolving A Loans and Revolving B Loans,
respectively, and all allonges and other modifications and amendments thereto
and “Note” means each of the Notes, individually.
“Notice of Authorized Representatives” has the meaning set forth in Section 2.9
hereof.
“Notice of Borrowing” has the meaning set forth in Section 2.1A.
“Notice of Conversion or Continuation” has the meaning set forth in Section
2.4(b).
18
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against Borrower or any Affiliate
thereof of any proceeding under any insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the foregoing, the
Obligations include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by Borrower under any Loan
Document, including under the Loans, the Swing Loans, the L/C Obligations and
Reimbursement Obligations and (b) the obligation of Borrower to reimburse any
amount in respect of any of the foregoing that Administrative Agent or any
Lender, in each case in its sole discretion, may elect to pay or advance on
behalf of Borrower.
“OFAC” has the meaning specified in Section 4.19(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
applicable Governmental Authority in the jurisdiction of its formation, in each
case as amended from time to time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Lease” means any synthetic lease, tax retention operating lease,
financing lease or any other lease having substantially the same economic effect
as a conditional sale, title retention agreement or similar arrangement.
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA.
“Pension Act” means the Pension Protection Act of 2006.
19
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment thereof) to Pension Plans, as set forth in Sections 412, 430, and 436 of
the Code and Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Governmental Rule.
“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the voting Stock of, or a business line or a division of, any
Person; provided that:
(i) the majority of the value of the Persons, assets, business lines or
divisions acquired, as reasonably determined by Borrower at the time of the
acquisition, shall be in the type of businesses permitted to be engaged in by
Borrower and its Subsidiaries pursuant to Section 7.6;
(ii) no Default shall then exist or would exist after giving effect to such
acquisition;
(iii) as of the closing of any acquisition, such acquisition shall have been
approved by the board of directors or equivalent governing body of the Person to
be acquired or from which such assets, business line or division is to be
acquired;
(iv) Borrower shall demonstrate to the reasonable satisfaction of Administrative
Agent that, after giving effect to such acquisition, Borrower will be in pro
forma compliance with all of the terms and provisions of the financial covenants
set forth in Article VIII; provided that if the value of the Persons, assets,
business lines or divisions to be acquired is not at least equal to ten percent
(10%) of Borrower’s consolidated assets before such acquisition, Borrower shall
provide such pro forma compliance only if requested to do so by Administrative
Agent; and
(v) if such acquisition is structured as a merger, Borrower (or if such merger
is with any Subsidiary, then such Subsidiary) shall be the surviving Person
after giving effect to such merger.
“Permitted Liens” means (a) Liens arising by operation of law for taxes,
assessments or governmental charges not yet due; (b) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not past due; (c) nonconsensual Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (d) Liens for taxes
or statutory Liens of mechanics, materialmen, shippers,
20
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



warehousemen, carriers and other similar persons for services or materials that
are due but are being contested in good faith and by appropriate and lawful
proceedings promptly initiated and diligently conducted and for which reserves
have been established to the extent required by GAAP; (e) Liens listed on the
Disclosure Schedule; (f) Liens granted in the Loan Documents; (g) purchase money
Liens upon or in any property used in the ordinary course of business and Liens
to secure Capital Lease Obligations and Other Leases and any related payment and
performance obligations if the aggregate of such Indebtedness does not exceed
$50,000,000 at any time outstanding; provided, however, that (A) any such Lien
is created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost of the property subject
thereto, (B) the principal amount of the Indebtedness secured by such Lien does
not exceed such cost, and (C) such Lien does not extend to any other property
other than such item of property, any improvements on or replacements for such
item, and the proceeds from the disposition of such items; (h) zoning
restrictions, easements, rights of way, survey exceptions, encroachments,
covenants, licenses, reservations, leasehold interests, restrictions on the use
of real property or minor irregularities incident thereto which do not in the
aggregate materially detract from the value or use of the property or assets or
impair, in any material manner, the use of such property for the purposes for
which such property is held; (i) the interests of lessors or lessees of property
leased pursuant to leases permitted hereunder; (j) Liens of a depository
institution arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff, or similar rights and remedies as
to deposit accounts or other funds maintained with such institution, provided
that such deposit account is not intended to provide collateral to the
depository institution; (k) judgment Liens to the extent the existence of such
Liens is not an Event of Default under Section 9.1(g); (1) any of the following
arising in the ordinary course of business: deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature; (m) any Lien existing on any specific item of real or personal property
or asset prior to the acquisition thereof, or of any Person owning such real or
personal property, by Borrower or any Domestic Subsidiary, securing Indebtedness
not to exceed $50,000,000 in the aggregate, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition and (B) such
Lien does not apply to any other property or assets of Borrower or any
Subsidiary; (n) Liens securing Indebtedness, the proceeds of which are used to
refinance Indebtedness secured by any Lien permitted hereunder, provided that
such Lien does not apply to any additional property or assets of Borrower or any
Subsidiary (other than the proceeds of the property or assets subject to such
Lien); and (o) any other Liens, so long as such Liens are not on accounts
receivable or inventory and the aggregate principal amount at any time
outstanding of all Indebtedness secured by all such other Liens does not exceed
$50,000,000.
“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness (including any unused
commitments thereunder) is not greater than the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement, except by an amount
equal to any original issue discount thereon and the amount of unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, extension or replacement, and by an amount equal to any existing
commitments thereunder that have not been
21
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



utilized at the time of such refinancing, refunding, renewal, extension or
replacement; (b) the final stated maturity and Weighted Average Life to Maturity
of such Refinancing Indebtedness shall not be prior to or shorter than that
applicable to the Refinanced Indebtedness and such Refinancing Indebtedness does
not require any scheduled payment of principal, mandatory repayment, redemption
or repurchase that is more favorable to the holders of the Refinancing
Indebtedness than the corresponding terms (if any) of the Refinanced
Indebtedness (including by virtue of such Refinancing Indebtedness participating
on a greater basis in any mandatory repayment, redemption or repurchase as
compared to the Refinanced Indebtedness, but excluding any scheduled payment of
principal, mandatory repayment, redemption or repurchase occurring on or after
the date that is 91 days after the latest scheduled maturity date of the Loans
and Commitments); (c) such Refinancing Indebtedness shall not be secured by
(i) Liens on assets other than assets securing the Refinanced Indebtedness at
the time of such refinancing, refunding, renewal, extension or replacement or
(ii) Liens having a higher priority than the Liens, if any, securing the
Refinanced Indebtedness at the time of such refinancing, refunding, renewal,
extension or replacement; (d) such Refinancing Indebtedness shall not be
guaranteed by or otherwise recourse to any Person other than the Person(s) to
whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or
replacement; (e) to the extent such Refinanced Indebtedness is subordinated in
right of payment to the Obligations (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens securing the Collateral
pursuant to the Security Documents), such refinancing, refunding, renewal,
extension or replacement is subordinated in right of payment to the Obligations
(or the Liens securing such Indebtedness shall be subordinated to the Liens
securing the Collateral pursuant to the Security Documents) on terms at least as
favorable to the Lenders as those contained in the documentation governing such
Refinanced Indebtedness or otherwise reasonably acceptable to Administrative
Agent; (f) the covenants with respect to such Refinancing Indebtedness, when
taken as a whole, are not materially more restrictive to the Borrower and its
Subsidiaries than those in the Refinanced Indebtedness (taken as a whole); (g)
in the event that the Refinancing Indebtedness is unsecured Indebtedness
(including unsecured Subordinated Indebtedness) such Refinancing Indebtedness
does not include cross-defaults (but may include cross-payment defaults and
cross-defaults at the final stated maturity thereof and cross-acceleration),
except to the extent the Refinanced Indebtedness included such provisions; and
(h) no Default or Event of Default shall have occurred and be continuing at the
time of, or would result from, such refinancing, refunding, renewal, extension
or replacement.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), that is sponsored, maintained or
contributed to by Borrower or any Subsidiary for the benefit of its employees,
or any such plan with respect to which Borrower has any liability.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
equity interests.
22
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 11.26.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Data” has the meaning set forth in Section 1.5.
“Recipient” means (a) Administrative Agent and (b) any Lender, as applicable.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 2.1C for amounts drawn under Letters of
Credit issued by the Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, as to any Person, any unpermitted spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration of a Contaminant into the environment, and any “release” as defined in
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. § 9601 et seq.).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Remedial Action” means all actions required to clean up, remove, prevent or
minimize a Release or threat of Release or to perform pre-remedial studies and
investigations and post-remedial monitoring and care.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Facility Lenders” means (a) for the Revolving A Loan Facility, the
Required Revolving A Lenders or (b) for the Revolving B Loan Facility, the
Required Revolving B Lenders, as applicable
23
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Required Lenders” means any Lender or Lenders (other than Defaulting Lenders)
having more than two-thirds of the Total Commitments, or both Lenders if there
are only two Lenders.
“Required Revolving A Lenders” means, at any time, Revolving A Lenders having
unused Revolving A Loan Commitments and Revolving A Credit Exposure representing
more than fifty percent (50%) of the aggregate unused Revolving A Loan
Commitments and Revolving A Credit Exposure of all Revolving A Lenders. The
unused Revolving A Loan Commitment of, and Revolving A Credit Exposure held or
deemed held by, any Defaulting Lender shall be disregarded in determining
Required Revolving A Lenders at any time.
“Required Revolving B Lenders” means, at any time, Revolving B Lenders having
unused Revolving B Loan Commitments and Revolving B Credit Exposure representing
more than fifty percent (50%) of the aggregate unused Revolving B Loan
Commitments and Revolving B Credit Exposure of all Revolving B Lenders. The
unused Revolving B Loan Commitment of, and Revolving B Credit Exposure held or
deemed held by, any Defaulting Lender shall be disregarded in determining
Required Revolving B Lenders at any time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means any of the following officers of a Loan Party, or
any replacement officer(s) performing responsibilities customarily performed by
the following officers of Borrower: the President and Chief Executive Officer
and the Senior Vice-President, Chief Financial Officer and Treasurer. Any
document delivered hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.
“Restructuring Expenses” means all costs, expenses, losses and charges arising
out of or related to COVID-19, including, without limitation, costs, expenses
and losses relating to restructures, scaling of operations, modification of cost
structures, any cost, expenses and charges for terminations, severance,
furloughs, catastrophic paid leave, store closings, lease cancellations, and
contract modifications and terminations, in an aggregate amount not to exceed
$50,000,000, in each case to the extent paid prior to the Closing Date or within
twelve (12) months after the Closing Date and approved by Administrative Agent
in its reasonable discretion.
“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving A Loans
and such Revolving A Lender’s participation in L/C Obligations and Swing Loans
at such time.
“Revolving A Credit Outstandings” means, the sum of (a) with respect to
Revolving Credit Loans and Swing Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving A Loans and Swing Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any other Letters of Credit or Loans to be made on such date and any other
changes in the aggregate amount of the L/C Obligations as
24
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
“Revolving A Lender” means each Lender with a Revolving A Loan Commitment.
“Revolving A Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1A.
“Revolving A Loan Commitment” means (a) as to any Revolving A Lender, the
obligation of such Revolving A Lender to make Revolving A Loans to, and to
purchase participations in L/C Obligations and Swing Loans for the account of,
the Borrower hereunder in an aggregate principal amount at any time outstanding
not to exceed the amount set forth under such Revolving A Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Revolving A Lenders, the
aggregate commitment of all Revolving A Lenders to make Revolving A Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof. The aggregate Revolving A Loan Commitment of all the Revolving A
Lenders on the Closing Date shall be $125,000,000. The Revolving A Loan
Commitment of each Revolving A Lender on the Closing Date is set forth under the
name of such Lender on Schedule IA.
“Revolving A Loan Commitment Fee” means the fees payable under Section 2.3(b) of
this Agreement.
“Revolving A Loan Commitment Percentage” means, with respect to any Revolving A
Lender at any time, the percentage of the total Revolving A Loan Commitments of
all the Revolving A Lenders represented by such Revolving A Lender’s Revolving A
Loan Commitment. If the Revolving A Loan Commitments have terminated or expired,
the Revolving A Loan Commitment Percentages shall be determined based upon the
Revolving A Loan Commitments most recently in effect, giving effect to any
assignments. The Revolving A Loan Commitment Percentage of each Revolving A
Lender on the Closing Date is set forth under the name of such Lender on
Schedule IA.
“Revolving A Loan Maturity Date” means August 1, 2023.
“Revolving B Credit Exposure” means, as to any Revolving B Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving B
Loans.
“Revolving B Lender” means each Lender with a Revolving B Loan Commitment.
“Revolving B Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.1 B.
“Revolving B Loan Commitment” means (a) as to any Revolving B Lender, the
obligation of such Revolving B Lender to make Revolving B Loans to the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth under such Revolving B Lender’s name on the Register, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including Section 3.9) and (b) as to all Revolving B Lenders, the
aggregate commitment of all Revolving B Lenders to make Revolving B Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including Section 3.9). The aggregate
25
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Revolving B Loan Commitment of all the Revolving B Lenders on the Closing Date
shall be $400,000,000. The Revolving B Loan Commitment of each Revolving B
Lender on the Closing Date is set forth under the name of such Revolving B
Lender on Schedule IA.
“Revolving B Loan Commitment Fee” means the fees payable under Section 2.3(c) of
this Agreement.
“Revolving B Loan Commitment Percentage” means, with respect to any Revolving B
Lender at any time, the percentage of the total Revolving B Loan Commitments of
all the Revolving B Lenders represented by such Revolving B Lender’s Revolving B
Loan Commitment. If the Revolving B Loan Commitments have terminated or expired,
the Revolving Loan B Commitment Percentages shall be determined based upon the
Revolving B Loan Commitments most recently in effect, giving effect to any
assignments. The Revolving B Loan Commitment Percentage of each Revolving B
Lender on the Closing Date is set forth under the name of such Lender on
Schedule IA.
“Revolving B Loan Maturity Date” means April 13, 2021.
“Revolving Credit Commitments” means, collectively, the Revolving A Loan
Commitment and the Revolving B Loan Commitment.
“Revolving Loans” means, collectively, the Revolving A Loans and the Revolving B
Loans.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.
“Sanctions” has the meaning specified in Section 4.19(a).
“Secured Cash Management Agreement” means (a) any Cash Management Agreement in
effect on the Closing Date between or among any Loan Party and a counterparty
that is (i) a Lender, (ii) Administrative Agent or (iii) an Affiliate of a
Lender or Administrative Agent, in each case as determined as of the Closing
Date or (b) any Cash Management Agreement entered into after the Closing Date
between or among any Loan Party and a counterparty that is (i) a Lender, (ii)
26
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Administrative Agent or (iii) an Affiliate of a Lender or Administrative Agent,
in each case as determined at the time such Cash Management Agreement is entered
into.
“Secured Cash Management Obligations” means all existing or future payment and
other obligations owing by any Loan Party under any Secured Cash Management
Agreement.
“Secured Hedge Agreement” means (a) any Hedge Agreement in effect on the Closing
Date between or among any Loan Party and a counterparty that is (i) a Lender,
(ii) Administrative Agent or (iii) an Affiliate of a Lender or Administrative
Agent, in each case as determined as of the Closing Date or (b) any Hedge
Agreement entered into after the Closing Date between or among any Loan Party
and a counterparty that is (i) a Lender, (ii) Administrative Agent or (iii) an
Affiliate of a Lender or Administrative Agent, in each case as determined at the
time such Hedge Agreement is entered into.
“Secured Hedge Obligations” means all existing or future payment and other
obligations owing by any Loan Party under any Secured Hedge Agreement; provided
that the “Secured Hedge Obligations” of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.
“Secured Obligations” means, collectively, (a) the Obligations, (b) any Secured
Hedge Obligations and (c) any Secured Cash Management Obligations.
“Secured Parties” means, collectively, Administrative Agent, the Lenders, the
holders of any Secured Hedge Obligations, the holders of any Secured Cash
Management Obligations, each co-agent or sub-agent appointed by Administrative
Agent from time to time, any other holder from time to time of any of any
Secured Obligations and, in each case, their respective successors and permitted
assigns.
“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Loan Party pledges or
grants a security interest in any personal Property or assets securing the
Secured Obligations, including any pledge agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Stock” means shares of capital stock, membership interests, beneficial or
partnership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
other entity, whether voting or nonvoting, and includes common stock and
preferred stock.
27
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” means any Person required by GAAP to be included in the
consolidated financial reporting of Borrower.
“Supported QFC” has the meaning assigned to such term in Section 11.26.
“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means Wells Fargo, when acting in its capacity as the lender
advancing credit under Section 2.2, or any successor swing line lender
hereunder.
“Swing Loan” means a Loan made by the Swing Line Lender to Borrower pursuant to
Section 2.2.
“Swing Loan Available Credit” means, at any time, the amount by which the
outstanding balance of the Swing Loans is less than the lesser of (i)
$25,000,000 or (ii) the Available Credit.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Commitments” means the aggregate of (a) prior to the Revolving A Loan
Maturity Date, all Revolving A Loan Commitments and (b) prior to the Revolving B
Loan Maturity Date, all Revolving B Loan Commitments.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving A Credit Exposure and Revolving B Credit Exposure at such
time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain
28
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



credit institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 11.26.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness, in each case of clauses (a) and (b), without giving effect to the
application of any prior prepayment to such installment, sinking fund, serial
maturity or other required payment of principal.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2ACCOUNTING AND FINANCIAL DETERMINATIONS
(a) Any accounting term used in this Agreement that is not specifically defined
herein shall have the meaning given to it under GAAP, and all accounting
determinations and computations under any Loan Document shall be made, and all
financial statements required to be delivered under any Loan Document shall be
prepared, in accordance with GAAP applied in the preparation of the financial
statements referred to in Section 4.5. Notwithstanding the foregoing, for
purposes of determining
29
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Borrower and its Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.




(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein or therein
shall be construed, and all computations of amounts and ratios referred to
herein and therein shall be made, without giving effect to the Financial
Accounting Standards Board Accounting Standards Codification 842 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to the extent any lease (or any similar arrangement
conveying the right to use) would be required to be treated as a capital lease
thereunder where such lease (or similar arrangement) would have been treated as
an operating lease under GAAP as in effect immediately prior to the
effectiveness of the Financing Accounting Standards Board Accounting Standards
Codification 842 (or such other Accounting Standards Codification having a
similar result or effect).
(c)  If Borrower notifies Administrative Agent that Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if Administrative Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
1.3HEADINGS
Headings in this Agreement and each of the other Loan Documents are for
convenience of reference only and are not part of the substance hereof or
thereof.
1.4ADDITIONAL DEFINITION PROVISIONS
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof’
and “hereunder,” and words of similar import, shall be
30
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
1.5RATES
The Rates, rate information, and data from which rates may be or are compiled
relating to LIBOR (individually and collectively the “Rate Data”) are supplied
by third parties. Wells Fargo and its affiliates are not responsible or liable
for the accuracy of Rate Data, the means by which Rate Data is derived from time
to time, the frequency with which the Rate Data is published or updated, or
delays or other irregularities concerning Rate Data, in each instance
irrespective of any negligence, gross negligence or willful misconduct of the
supplier(s) of Rate Data.
1.6UCC TERMS
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
1.7ROUNDING
Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.8REFERENCES TO AGREEMENT AND LAWS
Unless otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Governmental
Rule, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Governmental Rule.
1.9TIMES OF DAY
Unless otherwise specified, all references herein to times of day shall be
references to or Portland time (daylight or standard, as applicable).
1.10DIVISIONS
31
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
ARTICLE II.
THE CREDITS
2.1A REVOLVING A LOANS
(a) On the terms and subject to the conditions contained in this Agreement, each
Revolving A Lender severally agrees to make loans (each a “Revolving A Loan”) to
Borrower from time to time until the Maturity Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Revolving A Loan Commitment;
provided, that (i) the Revolving A Credit Outstandings shall not exceed the
aggregate Revolving A Loan Commitments and (ii) the Revolving A Credit Exposure
of any Revolving A Lender shall not at any time exceed such Revolving A Lender’s
Revolving A Loan Commitment. Each advance of a Revolving A Loan that is not made
for the purpose of paying Obligations shall be deposited into Borrower’s account
no. xxxxxx-087 with Administrative Agent. With respect to Revolving A Loans,
Borrower may from time to time borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all the limitations, terms and conditions
contained herein. The Revolving A Loans shall be evidenced by the Revolving A
Note.


(b) If at any time the Available Revolving A Loan Credit is negative, Borrower,
without demand or notice, shall immediately repay that portion of the Revolving
A Loans necessary to cause the Available Revolving A Loan Credit to be zero.
Borrower shall repay the outstanding principal balance of the Revolving A Loans,
together with all accrued and unpaid interest and related fees, on the Revolving
A Loan Maturity Date.
(c) Borrower, through an Authorized Representative, shall request each advance
of a Revolving A Loan by giving Administrative Agent irrevocable (i) written
notice, (ii) notice by email or such other form of electronic transmission as is
acceptable to Administrative Agent or (iii) telephonic notice (confirmed
promptly by fax or email), containing the information in the form of Exhibit B
attached hereto (each, a “Notice of Borrowing”), which specifies, among other
things:
(i) the aggregate principal amount of the requested advances (which amount must
be a minimum of $500,000 and in integral multiples of $100,000 if a LIBOR Loan);
(ii) the proposed date of borrowing, which shall be a Business Day;
(iii) whether such advance is to be a Base Rate Loan or a LIBOR Loan; and
(iv) if such advance is to be a LIBOR Loan, the length of the Interest Period
applicable thereto.
32
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Each such Notice of Borrowing must be received by Administrative Agent not later
than noon (Portland time) (x) on the date of borrowing if a Base Rate Loan or
(y) at least two Business Days prior to the date of borrowing if a LIBOR Loan.
Administrative Agent shall promptly notify each Revolving A Lender of the
contents of each Notice of Borrowing and of the amount of the advance to be made
by such Lender no later than 2:00 PM (Portland time) on the Business Day of
receipt. At Administrative Agent’s election, in lieu of delivering a written
Notice of Borrowing, any Authorized Representative may give Administrative Agent
telephonic notice of a request for an advance by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the making of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request
(d) From time to time before noon (Portland time) on any Business Day Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Revolving A Loans; provided that if the Revolving A
Loans being prepaid are LIBOR Loans, (i) Borrower gives Administrative Agent
notice of such prepayment before 2:00 PM (Portland time) on the second Business
Day before the date of prepayment (which notice shall be irrevocable), (ii) each
voluntary partial prepayment must be a minimum of $500,000 and in integral
multiples of $100,000; and (iii) any prepayment shall be subject to the
provisions of Section 3.5.
(e) If at any time the Revolving A Credit Outstandings exceed the aggregate
Revolving A Loan Commitments, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving A Lenders, Revolving A extensions of credit in an
amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swing Loans, second to the principal amount of
outstanding Revolving A Loans and third, with respect to any Letters of Credit
then outstanding, a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Revolving A Lenders,
in an amount equal to such excess (such Cash Collateral to be applied in
accordance with Section 9.2(b)).
2.1B REVOLVING B LOANS
(a) On the terms and subject to the conditions contained in this Agreement, each
Revolving B Lender severally agrees to make loans (each a “Revolving B Loan”) to
Borrower from time to time until the Maturity Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Revolving B Loan Commitment;
provided, (i) the Revolving B Credit Outstandings shall not exceed the aggregate
Revolving B Loan Commitments and (ii) the Revolving B Credit Exposure of any
Revolving B Lender shall not at any time exceed such Revolving B Lender’s
Revolving A Loan Commitment. Each advance of a Revolving B Loan that is not made
for the purpose of paying Obligations shall be deposited into Borrower’s account
no. xxxxxx-087 with Administrative Agent. With respect to Revolving B Loans,
Borrower may from time to time borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all the limitations, terms and conditions
contained herein. The Revolving B Loans shall be evidenced by the Revolving B
Note. Notwithstanding anything to the contrary contained herein, no Revolving B
Loans may be made unless and until the Available Revolving A Loan Credit at such
time is $0. All requests for advances hereunder shall be first, for Revolving A
Loans, and if the Available Revolving A Loan Credit is $0, then for Revolving B
Loans.
33
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





(b) If at any time the Available Revolving B Loan Credit is negative, Borrower,
without demand or notice, shall immediately repay that portion of the Revolving
B Loans necessary to cause the Available Revolving B Loan Credit to be zero.
Borrower shall repay the outstanding principal balance of the Revolving B Loans,
together with all accrued and unpaid interest and related fees, on the Revolving
B Loan Maturity Date.
(c) Borrower, through an Authorized Representative, shall request each advance
of a Revolving B Loan by giving Administrative Agent irrevocable (i) written
notice, (ii) a Notice of Borrowing which specifies, among other things:
(i) the aggregate principal amount of the requested advances (which amount must
be a minimum of $500,000 and in integral multiples of $100,000 if a LIBOR Loan);
(ii) the proposed date of borrowing, which shall be a Business Day;
(iii) whether such advance is to be a Base Rate Loan or a LIBOR Loan; and
(iv) if such advance is to be a LIBOR Loan, the length of the Interest Period
applicable thereto.
Each such Notice of Borrowing must be received by Administrative Agent not later
than noon (Portland time) (x) on the date of borrowing if a Base Rate Loan or
(y) at least two Business Days prior to the date of borrowing if a LIBOR Loan.
Administrative Agent shall promptly notify each Revolving B Lender of the
contents of each Notice of Borrowing and of the amount of the advance to be made
by such Lender no later than 2:00 PM (Portland time) on the Business Day of
receipt. At Administrative Agent’s election, in lieu of delivering a written
Notice of Borrowing, any Authorized Representative may give Administrative Agent
telephonic notice of a request for an advance by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the making of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request
(d) From time to time before noon (Portland time) on any Business Day Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Revolving B Loans; provided that if the Revolving B
Loans being prepaid are LIBOR Loans, (i) Borrower gives Administrative Agent
notice of such prepayment before 2:00 PM (Portland time) on the second Business
Day before the date of prepayment (which notice shall be irrevocable), (ii) each
voluntary partial prepayment must be a minimum of $500,000 and in integral
multiples of $100,000; and (iii) any prepayment shall be subject to the
provisions of Section 3.5.
(e) If at any time the Revolving B Credit Outstandings exceed the aggregate
Revolving B Loan Commitments, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving B Lenders, Revolving B extensions of credit in an
amount equal to such excess
34
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



2.1C LETTER OF CREDIT FACILITY
(a) L/C Facility.
(i)Availability. Subject to the terms and conditions hereof, the Issuing Lender,
in reliance on the agreements of the Revolving A Lenders set forth in Section
2.1C(d), agrees to issue standby or commercial Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrower. Letters
of Credit may be issued on any Business Day from the Closing Date to, but not
including the fifteenth (15th) Business Day prior to the Revolving A Loan
Maturity Date in such form as may be approved from time to time by the Issuing
Lender; provided, that Issuing Lender not shall issue any Letter of Credit if,
after giving effect to such issuance, (A) the L/C Obligations would exceed the
L/C Sublimit or (B) the Revolving A Credit Outstandings would exceed the
Revolving A Loan Commitment. Letters of Credit issued hereunder shall constitute
a utilization of the Revolving A Loan Commitments.
(ii)Terms of Letters of Credit. Each Letter of Credit shall (A) expire on a date
no more than twelve (12) months after the date of issuance or last renewal or
extension of such Letter of Credit (subject to automatic renewal or extension
for additional one (1) year periods (but not to a date later than the date set
forth below) pursuant to the terms of the Letter of Credit Documents or other
documentation acceptable to the Issuing Lender), which date shall be no later
than the fifth (5th) Business Day prior to the Revolving A Loan Maturity Date,
and (B) unless otherwise expressly agreed by the Issuing Lender and the Borrower
when a Letter of Credit is issued by it, be subject to the UCP, in the case of a
commercial Letter of Credit, or ISP, in the case of a standby Letter of Credit,
in each case as set forth in the Letter of Credit Documents or as determined by
the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of Oregon. The Issuing Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if (v) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Lender from issuing such Letter of Credit, or any
applicable law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Issuing Lender as of the Closing Date and that the Issuing Lender in good
faith deems material to it, (w) the conditions set forth in Section 5.2 are not
satisfied, (x) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender applicable to letters of credit generally, (y)
the proceeds of which would be made available to any Person (I) to fund any
activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (II) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or (z) any Revolving A Lender is at that time a
Defaulting Lender, unless the Issuing Lender has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Lender
(in its sole discretion) with the Borrower or such Lender to eliminate the
Issuing Lender’s actual or
35
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



potential Fronting Exposure (after giving effect to Section 3.7) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Lender has actual or potential Fronting Exposure, as it may elect
in its sole discretion. References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires. On
and after the First Amendment Date, each of the Existing Letters of Credit shall
constitute, for all purposes of this Agreement and the other Loan Documents, a
Letter of Credit issued and outstanding hereunder.
(iii)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Section 2.1C shall be subject to the terms and conditions of
Section 3.7 and Section 3.10.
(b)Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue, amend, renew or extend a Letter of
Credit by delivering to the Issuing Lender at its applicable office (with a copy
to the Administrative Agent at the Administrative Agent’s Office) a Letter of
Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other Letter of Credit
Documents and information as the Issuing Lender or the Administrative Agent may
request, not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Administrative Agent and the Issuing Lender may agree in
their sole discretion) prior to the proposed date of issuance, amendment,
renewal or extension, as the case may be. Such notice shall specify (i) the
requested date of issuance, amendment, renewal or extension (which shall be a
Business Day), (ii) the date on which such Letter of Credit is to expire (which
shall comply with Section 2.1C(a)(ii), (iii) the amount of such Letter of
Credit, (iv) the name and address of the beneficiary thereof, (v) the purpose
and nature of such Letter of Credit and (vi) such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. Upon receipt
of any Letter of Credit Application, the Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other Letter of
Credit Documents and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 2.1C(a)
and Article V, promptly issue, amend, renew or extend the Letter of Credit
requested thereby (subject to the timing requirements set forth in this Section
2.1C(b)) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the Issuing Lender and the Borrower.
Additionally, the Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, renewal or extension,
including any Letter of Credit Documents, as the Issuing Lender or the
Administrative Agent may require. The Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
the related Letter of Credit Documents and the Administrative Agent shall
promptly notify each Revolving A Lender of the issuance and upon request by any
Revolving A Lender, furnish to such Revolving A Lender a copy of such Letter of
Credit and the amount of such Revolving A Lender’s participation therein.
(c)Commissions and Other Charges.


36
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(i)Letter of Credit Commissions. Subject to Section 3.7, the Borrower shall pay
to the Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each standby Letter
of Credit in the amount equal to the greater of (x) $500 or (y) the daily amount
available to be drawn under such standby Letters of Credit times 0.875%
(determined on a per annum basis). Such commission shall be payable quarterly in
arears on the tenth day following each fiscal quarter of Borrower. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section 2.1C(c) in accordance with their respective Revolving A Loan
Commitment Percentages.
(ii)Issuance and Documentation Fees. The Borrower shall pay directly to the
Issuing Lender, for its own account, issuance and documentation fees with
respect to each commercial Letter of Credit issued by the Issuing Lender in such
amounts as agreed upon between the Issuing Lender and the Borrower. Such
issuance and documentation fees shall be payable quarterly in arrears on the
last Business Day of each calendar quarter commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Revolving A Loan
Maturity Date and thereafter on demand of the Issuing Lender.
(iii)Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse the Issuing Lender for such
normal and customary fees, costs, charges and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it. Such customary fees,
costs, charges and expenses are due and payable on demand and are nonrefundable.
(d)L/C Participations.
(i)The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving A Loan
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit issued by the Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving A
Loan or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving A Loan Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.
(ii)Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 2.1C(d)(i) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, issued by it, the Issuing
37
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
Issuing Lender) of the amount and due date of such required payment and such L/C
Participant shall pay to the Administrative Agent (which, in turn shall pay the
Issuing Lender) the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Administrative Agent, which in turn shall pay
the Issuing Lender on demand, in addition to such amount, the product of
(A) such amount, times (B) the daily average Federal Funds Rate as determined by
the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
Issuing Lender, times (C) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360, plus
any administrative, processing or similar fees customarily charged by the
Issuing Lender in connection with the foregoing. A certificate of the Issuing
Lender with respect to any amounts owing under this Section shall be conclusive
in the absence of manifest error. With respect to payment to the Issuing Lender
of the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (x) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (y) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.
(iii)Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving A Loan Commitment Percentage of such payment in accordance with this
Section, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Administrative Agent or otherwise), or any
payment of interest on account thereof, the Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return to the
Administrative Agent, which shall in turn pay to the Issuing Lender, the portion
thereof previously distributed by the Issuing Lender to it.
(iv)Each L/C Participant’s obligation to make the Revolving A Loans referred to
in Section 2.1(d)(ii) and to purchase participating interests pursuant to
Section 2.1(d)(i) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Revolving A Lender or the Borrower may have against the
Issuing Lender, the Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article V, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, (D) any breach
of this Agreement or any other Loan Document by the Borrower, any other Loan
Party or any other Revolving A Lender or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.
(e)Reimbursement. In the event of any drawing under any Letter of Credit, the
Borrower agrees to reimburse (either with the proceeds of a Revolving A Loan as
provided for in this Section or with funds from other sources), in same day
funds, the Issuing Lender by paying to the Administrative Agent the amount of
such drawing not later than 12:00 noon on (i) the Business Day that the Borrower
38
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



receives notice of such drawing, if such notice is received by the Borrower
prior to 10:00 a.m., or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time, for the amount of (x) such draft so paid and (y) any amounts referred to
in Section 2.1C(c)(iii) incurred by the Issuing Lender in connection with such
payment. Unless the Borrower shall immediately notify the Administrative Agent
and the Issuing Lender that the Borrower intends to reimburse the Issuing Lender
for such drawing from other sources or funds, the Borrower shall be deemed to
have timely given a Notice of Borrowing to the Administrative Agent requesting
that the Revolving A Lenders make a Revolving A Loan as a Base Rate Loan on the
applicable repayment date in the amount (without regard to the minimum and
multiples specified in Section 2.1B) of (i) such draft so paid and (ii) any
amounts referred to in Section 2.1C(c)(iii) incurred by the Issuing Lender in
connection with such payment, and the Revolving A Lenders shall make a Revolving
A Loan as a Base Rate Loan in such amount, the proceeds of which shall be
applied to reimburse the Issuing Lender for the amount of the related drawing
and such fees and expenses. Each Revolving A Lender acknowledges and agrees that
its obligation to fund a Revolving A Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including non-satisfaction of the conditions set forth
in Section 2.1B or Article V. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, or if the amount of such drawing is not fully
refunded through a Base Rate Loan as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
paid in full.
(f)Obligations Absolute.
(i)The Borrower’s obligations under this Section 2.1C (including the
Reimbursement Obligation) shall be absolute, unconditional and irrevocable under
any and all circumstances whatsoever (except as otherwise provided in Section
2.1C(f)(ii)), and shall be performed strictly in accordance with the terms of
this Agreement, and irrespective of:
(A)any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Document or this Agreement, or any term or provision therein or herein;
(B)the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have or have had against the Issuing Lender or any beneficiary
of a Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
(C)the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent, forged or
insufficient in any respect or any statement in such draft or other document
being untrue
39
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



or inaccurate in any respect; or any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Letter
of Credit;
(D)any payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or
(E)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.
(ii)The Borrower also agrees that the Issuing Lender and the L/C Participants
shall not be responsible for, and the Borrower’s Reimbursement Obligation under
Section 2.1C(e) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender, the L/C Participants and
their respective Related Parties shall not have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit, or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Lender’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Lender (as finally
determined by a court of competent jurisdiction), the Issuing Lender shall be
deemed to have exercised care in each such determination.
(iii)In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that (A) with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Issuing Lender may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, (B) the Issuing
Lender may act upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that such Issuing Lender in good faith
40
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



believes to have been given by a Person authorized to give such instruction or
request and (C) an Issuing Lender may replace a purportedly lost, stolen, or
destroyed original Letter of Credit or missing amendment thereto with a
certified true copy marked as such or waive a requirement for its presentation.
The responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued by it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.
(g)Effect of Letter of Credit Documents. To the extent that any provision of any
Letter of Credit Document related to any Letter of Credit is inconsistent with
the provisions of this Section 2.1C, the provisions of this Section 2.1C shall
apply.
(h)Resignation of Issuing Lenders.
(i)The Issuing Lender may resign at any time by giving 30 days’ prior notice to
the Administrative Agent, the Revolving A Lenders and the Borrower. After the
resignation of an Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase the outstanding Letter of Credit.
(ii)Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including the
right to require the Revolving A Lenders to take such actions as are required
under Section 2.1C(d). Without limiting the foregoing, upon the resignation of a
Lender as an Issuing Lender hereunder, the Borrower may, or at the request of
such resigned Issuing Lender the Borrower shall, use commercially reasonable
efforts to, arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.
(i)Reporting of Letter of Credit Information and L/C Commitment. At any time
that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) no later than the fifth Business Day
following the last day of each calendar month, (b) on each date that a Letter of
Credit is amended, terminated or otherwise expires, (c) on each date that a
Letter of Credit is issued or the expiry date of a Letter of Credit is extended,
and (d) upon the request of the Administrative Agent, each Issuing Lender (or,
in the case of clauses (b), (c) or (d) of this Section, the Issuing Lender)
shall deliver to the Administrative Agent a report setting forth in form and
detail reasonably satisfactory to the Administrative Agent information
(including any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide
41
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



notice to the Administrative Agent of its L/C Commitment, or any change thereto,
promptly upon it becoming an Issuing Lender or making any change to its L/C
Commitment. No failure on the part of the Issuing Lender to provide such
information pursuant to this Section 2.1C(i) shall limit the obligations of the
Borrower or any Revolving A Lender hereunder with respect to its reimbursement
and participation obligations hereunder.
(j)Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Documents therefor (at the time specified therefor in such applicable Letter of
Credit or Letter of Credit Documents and as such amount may be reduced by
(i) any permanent reduction of such Letter of Credit or (ii) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).
2.2SWING LOANS
(a) In lieu of making Revolving A Loans, the Swing Line Lender, in its sole
discretion, on the terms and subject to the conditions contained in this
Agreement, may make loans (each a “Swing Loan”) to Borrower from time to time
until the Revolving A Loan Maturity Date as provided herein in an aggregate
amount not to exceed at any time outstanding the Swing Loan Available Credit.
Each Swing Loan shall be made and repaid upon such notice as the Swing Line
Lender and Borrower shall agree, except that Swing Loans may be made
automatically (A) pursuant to certain cash management arrangements made from
time to time by Borrower with Administrative Agent and/or (B) for the purposes
described in Section 2.2(e). All Swing Loans shall be Base Rate Loans and may,
at Swing Line Lender’s option, be evidenced by a promissory note. Borrower shall
repay the outstanding principal balance of the Swing Loans, together with all
accrued and unpaid interest and related fees on the Revolving A Loan Maturity
Date. All interest due on the Swing Loans shall be payable to the Swing Line
Lender.
(b) On the first Business Day of each week, the Swing Loans outstanding as of
the end of the immediately preceding Business Day shall be converted to
Revolving A Loans, unless the amount outstanding was less than $10,000,000 (in
which event, such Swing Loans shall remain as Swing Loans). By 9:00 a.m.
(Pacific Time) on the first Business Day of each week in which such a conversion
is to occur, Administrative Agent shall notify each Lender of the principal
amount of such outstanding Swing Loans and each Lender’s Revolving A Loan
Commitment Percentage thereof. Each Lender shall, before 11:00 a.m. (Pacific
Time) on such Business Day, make available to Administrative Agent, in
immediately available funds, the amount of its Revolving A Loan Commitment
Percentage of such principal amount of such Swing Loans.
(c) At any time upon the request of the Swing Line Lender to Administrative
Agent that some or all of the Swing Loans be converted to Revolving A Loans,
then, on the next Business Day, Administrative Agent shall notify each Lender of
the principal amount of Swing Loans outstanding as of 9:00 a.m. (Pacific Time)
on such Business Day (or of the principal amount of the Swing Loans which Swing
Line Lender desires to be converted) and each Lender’s Revolving A Loan
Commitment Percentage thereof. Each Lender shall, before 9:00 a.m. (Pacific
Time) on the next Business Day, make
42
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



available to Administrative Agent, in immediately available funds, the amount of
its Revolving A Loan Commitment Percentage of such principal amount of such
Swing Loans.
(d) Upon any payment by a Lender pursuant to Section 2.2(b) or (c), such Lender
shall be deemed to have made a Revolving A Loan as a Base Rate Loan to Borrower,
notwithstanding any failure by Borrower to satisfy the conditions contained in
Section 5.2 (without regard to the minimum amount of Base Rate Loans).
Administrative Agent shall use such funds to repay the principal amount of Swing
Loans to the Swing Line Lender. With respect to the Swing Loans, after receipt
of payment of principal or interest thereon, Administrative Agent will promptly
distribute the same to the Swing Line Lender at its Applicable Lending Office.
(e) Lenders and Borrower agree that Swing Loans may be made to allow
Administrative Agent to pay each Lender its share of fees, interest and other
amounts due hereunder to the extent such fees, interest and other amounts are
then due and payable.
2.3INTEREST/FEES
(a) Interest. The outstanding principal balance of each Loan shall bear interest
at the Applicable Rate. The foregoing notwithstanding, the rate of interest
applicable at all times during the continuation of an Event of Default shall be
a fluctuating rate per annum equal to the Applicable Rate plus 200 basis points.
All fees, expenses and other amounts not paid when due shall bear interest (from
the date due until paid) at the highest rate described in the preceding
sentence. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Governmental Rule which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Governmental Rule and the Lenders shall
at Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under applicable law.
(b) Revolving A Loan Commitment Fees. Commencing on the Closing Date, Borrower
shall pay to Administrative Agent, for the ratable benefit of Revolving A
Lenders, a commitment fee equal to the Fee Percentage on the average daily
unused portion of the Revolving A Loan Commitment of the Revolving A Lenders
(other than the Defaulting Lenders, if any); provided, that the amount of
outstanding Swing Loans shall not be considered usage of the Revolving A Loan
Commitment for the purpose of calculating the Revolving A Loan Commitment Fee.
The Revolving A Loan Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing May 31, 2020 and ending on the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising under the
Revolving A Loan Facility shall have been indefeasibly and irrevocably paid and
satisfied in full, the Revolving A Loan Commitment has been terminated and all
Letters of Credit have been terminated or have expired (or have been Cash
Collateralized). The Revolving A Loan Commitment Fee shall be distributed by
Administrative Agent
43
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



to the Revolving A Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving A Lenders’ respective Revolving A Loan Commitment
Percentages. (i) the amount by which the total of the Revolving A Loan
Commitments is greater than the average daily outstanding balance of the
Revolving A Loans and the Swing Loans for the quarter or period just ended
multiplied by (ii) a percentage per annum equal to the Fee Percentage.
(c) Revolving B Loan Commitment Fees. Commencing on the Closing Date, Borrower
shall pay to Administrative Agent, for the ratable benefit of Revolving B
Lenders, a commitment fee equal to the Fee Percentage on the average daily
unused portion of the Revolving B Loan Commitment of the Revolving B Lenders
(other than the Defaulting Lenders, if any). The Revolving B Loan Commitment Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement commencing May 31, 2020 and ending on the date
upon which all Obligations (other than contingent indemnification obligations
not then due) arising under the Revolving B Loan Facility shall have been
indefeasibly and irrevocably paid and satisfied in full and the Revolving B Loan
Commitment has been terminated. The Revolving B Loan Commitment Fee shall be
distributed by Administrative Agent to the Revolving B Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving B Lenders’
respective Revolving B Loan Commitment Percentages. (i) the amount by which the
total of the Revolving B Loan Commitments is greater than the average daily
outstanding balance of the Revolving B Loans for the quarter or period just
ended multiplied by (ii) a percentage per annum equal to the Fee Percentage.
(d) Computation and Payment. All interest and per annum fees shall be computed
on the basis of a 360-day year, actual days elapsed. Interest on Base Rate Loans
shall be payable monthly, in arrears, on the first day of each month and on the
Applicable Maturity Date. Interest on each LIBOR Loan shall be paid on (i) the
last day of its Interest Period, (ii) at the end of the third month of its
Interest Period (if such period is six months in duration), (iii) on the date of
any payment of principal made before the end of its Interest Period and (iv) on
the Applicable Maturity Date.
2.4INTEREST OPTIONS
(a) Election. With respect to the Revolving Loans, Borrower may (i) except as
otherwise provided herein, at any time when a Default is not continuing, convert
all or any portion of a Base Rate Loan to a LIBOR Loan for an Interest Period
designated by Borrower, and (ii) convert all or a portion of a LIBOR Loan at the
end of the Interest Period applicable thereto to a Base Rate Loan or, if no
Default is continuing, to a LIBOR Loan for a new Interest Period designated by
Borrower, provided that if Borrower has not made the required interest rate
conversion or continuation election prior to the last day of any Interest
Period, Borrower shall be deemed to have elected to convert such LIBOR Loan to a
Base Rate Loan. Each LIBOR Loan elected pursuant to this Section 2.4(a) must be
in a minimum amount of $500,000 and in integral multiples of $100,000 and at no
time shall there be more than ten (10) different Interest Periods outstanding
with respect to LIBOR Loans elected pursuant to this Section 2.4(a).
44
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b) Notice to Administrative Agent. Borrower shall request each interest rate
conversion or continuation under Section 2.4(a) by giving Administrative Agent
irrevocable written notice or telephonic notice (confirmed promptly in writing),
in the form of Exhibit C attached hereto (a “Notice of Conversion or
Continuation”), that specifies, among other things: (i) the Loan to which such
Notice of Conversion or Continuation applies; (ii) the principal amount that is
the subject of such conversion or continuation; (iii) the proposed date of such
conversion or continuation, which shall be a Business Day; and (iv) if such
Notice pertains to a LIBOR Loan, the length of the applicable Interest Period.
Any such Notice of Conversion or Continuation must be received by Administrative
Agent not later than noon (Portland time) (i) at least one Business Day prior to
the effective date of any Base Rate interest selection, and (ii) at least two
Business Days prior to the effective date of any LIBOR interest selection.
Administrative Agent shall promptly notify each Lender of the contents of each
such Notice of Conversion or Continuation, or if timely notice is not received
from Borrower prior to the last day of any Interest Period, of the automatic
conversion of such LIBOR Loan to a Base Rate Loan.
(c) Subject to Section 9.3, (i) immediately upon the occurrence and during the
continuance of an Event of Default under Section 9.1(a) or (h), or (ii) at the
election of the Required Lenders (or the Administrative Agent at the direction
of the Required Lenders), upon the occurrence and during the continuance of any
other Event of Default, (A) the Borrower shall no longer have the option to
request LIBOR Loans, Swing Loans or Letters of Credit, (B) all outstanding LIBOR
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Loans until
the end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
2.5PAYMENTS GENERALLY
(a) Administrative Agent may, and Borrower hereby authorizes Administrative
Agent to, debit any deposit account of Borrower with Administrative Agent for
all payments of principal, interest, fees and other amounts due under the Loan
Documents as they become due, provided that Administrative Agent shall first
debit Borrower’s account no. xxxxxx1087 with Administrative Agent, before
debiting any other account.
(b) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in same
day funds not later than noon, Portland time, on the date specified herein. All
payments received by Administrative Agent after noon, Portland time shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.
45
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(c) Subject to the definition of “Interest Period,” if any payment to be made by
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day.
(d) Subject to Section 9.4 (which provisions shall apply at any time an Event of
Default has occurred and is continuing), if at any time insufficient funds are
received by and available to Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied in
the following order: (i) first, toward costs and expenses incurred by
Administrative Agent and each Lender, (ii) second, toward repayment of interest
and fees then due hereunder with respect to the Revolving B Loans, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (iii) third, toward repayment of interest and fees
then due hereunder with respect to the Revolving A Loans and Swing Loans,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, (iv) fourth, toward repayment of
principal then due hereunder with respect to the Revolving B Loans, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties, and (v) fifth, toward repayment of principal then due
hereunder with respect to the Revolving A Loans and Swing Loans, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(e) Unless Borrower or any Lender has notified Administrative Agent prior to the
date any payment is required to be made by it to Administrative Agent hereunder,
that Borrower or such Lender, as the case may be, will not make such payment,
Administrative Agent may assume that Borrower or such Lender, as the case may
be, has timely made such payment and may (but shall not be so required to), in
reliance thereon, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in same day funds, then:
(i) if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the portion of such assumed payment that
was made available to such Lender in same day funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by Administrative Agent to such Lender to the date such amount is
repaid to Administrative Agent in same day funds, at the applicable Federal
Funds Rate from time to time in effect; and
(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to Administrative Agent the amount thereof in same day funds,
together with interest thereon for the period from the date such amount was made
available by Administrative Agent to Borrower to the date such amount is
recovered by Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.
A notice of Administrative Agent to any Lender with respect to any amount owing
under this subsection (e) shall be conclusive, absent manifest error.
46
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(f) If any Lender makes available to Administrative Agent funds for any Loan to
be made by such Lender as provided in this Article II, and the applicable
conditions in Article V are not satisfied or waived in accordance with the terms
hereof, Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.
(g) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.
(h) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.6FUNDING
(a) Lender Funding and Disbursement. Each Lender shall, by 1:30 PM (Portland
time) on the date of each borrowing make available to Administrative Agent at
Administrative Agent’s Office, in same day or immediately available funds, such
Lender’s Commitment Percentage thereof. After Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article V, Administrative Agent will promptly disburse such funds in same day or
immediately available funds to Borrower. Unless otherwise directed by Borrower
in writing, Administrative Agent shall disburse the proceeds of each borrowing
to Borrower by deposit to any demand deposit account maintained by Borrower with
Administrative Agent designated by Borrower in a notice to Administrative Agent.
(b) Lender Failure to Fund. Unless Administrative Agent receives notice from a
Lender on or before the date of any borrowing hereunder that such Lender will
not make available to Administrative Agent such Lender’s Commitment Percentage
thereof, Administrative Agent may assume that such Lender has made such portion
available to Administrative Agent on the date of such borrowing in accordance
with Section 2.6(a), and Administrative Agent may, in reliance upon such
assumption, make available to Borrower (or otherwise disburse) on such date a
corresponding amount. If any Lender does not make the amount of its Commitment
Percentage of any borrowing available to Administrative Agent on the date of
such borrowing, such Lender shall pay to Administrative Agent, on demand,
interest which shall accrue on such amount until made available to
Administrative Agent at a rate equal to the daily Federal Funds Rate. A
certificate of Administrative Agent submitted to any Lender with respect to any
amounts owing under this Section shall be presumptive evidence of such amounts.
If any Lender’s Commitment Percentage of any borrowing is not in fact made
available to Administrative Agent by such Lender within three Business Days
after the date of such borrowing, Borrower shall pay to Administrative Agent, on
demand, an amount equal to such Commitment Percentage together with interest
thereon, for each day from the date such amount was made available to Borrower
until the date such amount is repaid to Administrative Agent, at the rate of
interest specified in Section 2.3.
(c) Lenders’ Obligations Several. The obligation of each Lender hereunder is
several. The failure of any Lender to make available its Commitment Percentage
of any borrowing shall not relieve any other Lender of its obligation hereunder
to do so on the date requested, but no Lender shall be
47
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



responsible for the failure of any other Lender to make available the Commitment
Percentage to be funded by such other Lender.
2.7PRO RATA TREATMENT
(a) Borrowings. Except as otherwise provided herein, each Loan, except a Swing
Loan, shall be made by or shared by each Lender in accordance with its
Commitment Percentage.
(b) Sharing of Payments, Etc. Except as otherwise provided herein, each payment
of principal, interest or fees shall be made or shared among Lenders ratably. If
any Lender obtains any payment (whether voluntary, involuntary, through the
exercise of any right of setoff or otherwise) on account of a Loan in excess of
its Commitment Percentage of payments on the Loans obtained by all Lenders, such
Lender (“Purchasing Lender”) shall forthwith purchase from the other Lenders
sufficient participations to cause the Purchasing Lender’s interest in the Loans
to be in the same proportionate relationship with all Loans as before such
payment was received; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the Purchasing Lender, the purchased
participation shall be rescinded and each other Lender shall repay to the
Purchasing Lender (i) the purchase price to the extent of such recovery together
with (ii) an amount equal to such other Lender’s ratable share (according to the
proportion of (A) the amount of such other Lender’s required repayment to (B)
the total amount so recovered from the Purchasing Lender) of any interest or
other amount paid or payable by the Purchasing Lender in respect of the total
amount so recovered. Borrower agrees that any Purchasing Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if the
Purchasing Lender were the direct creditor of Borrower in the amount of such
participation and, provided further, the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 3.10 or (z) any payment obtained by a
Lender as consideration for the assignment of, or sale of, a participation in
any of its Loans or participations in Swing Loans and Letters of Credit to any
assignee or participant.
2.8STATEMENTS AND MANNER OF PAYMENT
(a)From time to time, Administrative Agent may render to Borrower a statement
setting forth the balance in the loan account(s) maintained by Administrative
Agent for Borrower pursuant to this Agreement, including principal, interest,
fees, costs and expenses, and it is Administrative Agent’s present intention to
do so once a month. Each such statement shall be subject to subsequent
adjustment by Administrative Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrower and
conclusively binding upon Borrower as an account stated except to the extent
that Administrative Agent receives notice from Borrower of any specific
exceptions thereto within sixty days after the date such statement has been
mailed by Administrative Agent. Until such time as Administrative Agent shall
have rendered to Borrower a written statement as provided above, the balance in
the loan account(s) shall be presumptive evidence of the amounts due and owing
to Lenders by Borrower


48
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)Each payment by the Borrower on account of the principal of or interest on
the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any setoff, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 9.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swing Loans or of any
fee, commission or other amounts payable to the Swing Line Lender shall be made
in like manner, but for the account of the Swing Line Lender. Each payment to
the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 3.1, 3.4, 3.5, 11.2 or 11.3 shall be paid to the Administrative
Agent for the account of the applicable Lender. Subject to the definition of
Interest Period, if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.7(b)(ii).


2.9AUTHORIZED REPRESENTATIVES
On the Closing Date, and from time to time subsequent thereto at Borrower’s
option, Borrower shall deliver to Administrative Agent a notice in substantially
the form of Exhibit D attached hereto, which designates by name each of
Borrower’s Authorized Representatives or amends or amends and restates all prior
such notices and includes the respective specimen signatures of each additional
Authorized Representative (each such notice, amendment to a previous notice or
amended and restated notice, a “Notice of Authorized Representatives”).
Administrative Agent shall be entitled to rely conclusively on the authority of
each officer or employee designated as an Authorized Representative in the most
current Notice of Authorized Representatives delivered by Borrower to
Administrative Agent, to request borrowings, to select interest rate options
hereunder, and to give to Administrative Agent such other notices as are
specified herein as being made through one of Borrower’s Authorized
Representatives, until such time as Borrower has delivered to Administrative
Agent, and Administrative Agent has actual receipt of, a new Notice of
Authorized Representatives. Administrative Agent shall have no duty or
obligation to Borrower to verify the authenticity of any signature appearing on
any Notice of Borrowing, Notice of Conversion or Continuation or any other
notice from an Authorized
49
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Representative or to verify the authenticity of any person purporting to be an
Authorized Representative giving any telephonic notice permitted hereby.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.1TAXES
(a)For purposes of this Section 3.1, the term “applicable law” includes FATCA.
(b)Any and all payments by or on account of any obligation of Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)The Borrower shall indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)Each Lender shall severally indemnify Administrative Agent, within ten (10)
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), and (ii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent
50
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



to setoff and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by Administrative Agent to the Lender
from any other source against any amount due to Administrative Agent under this
paragraph (e).
(f)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.1, such Loan Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(g)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and Administrative Agent, at the time or times reasonably requested by
the Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or Administrative Agent
as will enable the Borrower or Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.1(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:
51
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times
52
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



reasonably requested by the Borrower or Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Administrative Agent as may be necessary
for the Borrower and Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.1 (including by the payment of additional amounts
pursuant to this Section 3.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i) Survival. Each party’s obligations under this Section 3.1 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
3.2ILLEGALITY
If any Lender determines that any Governmental Rule has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take, U.S. Dollar deposits in the London interbank
market, in each case after the date hereof, then, on notice thereof by such
Lender to Borrower through Administrative Agent, any
53
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Promptly upon making any such determination, such
Lender shall provide notice thereof to Borrower (with a copy to Administrative
Agent), and upon receipt of such notice, Borrower shall, within three (3)
Business Days of receipt of written notice from such Lender, prepay or convert
all such LIBOR Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans. Upon any such prepayment or
conversion, Borrower shall also pay interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Applicable Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.
3.3INABILITY TO DETERMINE RATES
        Unless and until a Benchmark Rate is implemented in accordance with
Section 3.8 below, if Administrative Agent determines in connection with any
request for a LIBOR Loan or a conversion to or continuation of a LIBOR Loan that
(a) U.S. Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBOR Loan, (b)
adequate and reasonable means do not exist for determining LIBOR for such Loan,
or (c) LIBOR does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, Administrative Agent will promptly so notify Borrower and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended until Administrative Agent notifies Borrower and all
Lenders that it has revoked such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a LIBOR Loan, conversion or continuation of
LIBOR Loans or, failing that, will be deemed to have converted such request into
a request for a Base Rate Loan in the amount specified therein.
3.4INCREASED COSTS
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Loans made
by such Lender or any Letter of Credit or participation therein;
54
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving A Loan Commitment of such Lender,
Revolving B Loan Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or the Issuing Lender the Borrower shall promptly pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered. It is
acknowledged that this Agreement is being entered into by the Lenders on the
understanding that the Lenders will not be required to maintain capital against
their Revolving A Loan Commitment or Revolving B Loan Commitment, as applicable,
under current applicable laws, regulations and regulatory guidelines. In the
event the Lenders shall be advised by any Governmental Authority or shall
otherwise determine on the basis of pronouncements of any Governmental Authority
that such understanding is incorrect, it is agreed that the Lenders will be
entitled to make claims under this Section (each such claim to be made within a
reasonable period of time after the period to which it relates) based upon
market requirements prevailing on the date hereof for commitments under
comparable credit facilities against which capital is required to be maintained.
(c)A certificate of a Lender or such other Recipient setting forth the amount or
amounts necessary to compensate such Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)Failure or delay on the part of any Lender or such other Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such other
55
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender or any other Recipient pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or such other Recipient, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)All of the obligations of the Loan Parties under this Section 3.4 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
3.5INDEMNITY FOR FUNDING LOSSES
Except as otherwise provided in this Agreement, following receipt by Borrower
from any Lender of a certificate of such Lender in accordance with the last
paragraph in this Section 3.5, Borrower, on demand, shall compensate such Lender
for, and hold such Lender harmless from, any loss, cost or expense incurred by
it as a result of:
(a)any continuation, conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(b)any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on the
date or in the amount notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Loan or from fees payable to terminate the deposits from which such funds were
obtained, as determined by Administrative Agent in its sole discretion. Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
Borrower to the Lenders under this Section 3.5, each Lender shall be deemed to
have funded each LIBOR Loan made by it at LIBOR for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBOR Loan was in fact
so funded.
(c)The amount of any loss, cost or expense compensable by Borrower to any Lender
pursuant to this Section 3.5 shall be determined by such Lender, who shall
notify Borrower (with a copy to Administrative Agent) in the form of a
certificate of such Lender stating that the calculations set forth therein are
in accordance with the terms of this Agreement and setting forth in reasonable
detail the basis for such calculations, such certificate being conclusive and
binding for all purposes absent manifest error. The amount set forth in such
certificate shall be payable by Borrower on the thirtieth (30th) day
56
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



following delivery of such certificate to Borrower. In determining such amount,
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
3.6SURVIVAL
All of Borrower’s obligations under this Article III shall survive termination
of the Commitments and repayment of all other Obligations.
3.7DEFAULTING LENDERS
(a)If (i) a Lender becomes a Defaulting Lender, or a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Credit Agreement that, pursuant to Section 11.4, requires consent of 100% of the
Lenders or 100% of the Lenders with Obligations directly affected, or a Lender
imposes charges, costs and expenses unacceptable to Borrower under Section 3.4
(any such Defaulting Lender, Non-Consenting Lender or other Lender, a “Subject
Lender”), (ii) no Default shall have occurred and be continuing, (iii) Borrower
has obtained a commitment from another Lender or an Eligible Assignee (as
defined in Section 11.7(h)), to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, and (iv) any such Lender or Eligible Assignee is approved by
Administrative Agent, such approval not to be unreasonably withheld, then
Borrower may require the Subject Lender to assign any or all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of Section 11.7; provided, that, prior to
or concurrently with such replacement, (A) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
owing to such Subject Lender through such date of replacement in respect of the
applicable portion of the Subject Lender’s Commitments to be assigned and a
release from its obligations (relating to the assigned portion) under the Loan
Documents, (B) the processing fee, if any, required to be paid under Section
11.7 shall have been paid to the Administrative Agent, (C) all of the
requirements for such assignment contained in Section 11.7, including the
consent of the Administrative Agent and the receipt by the Administrative Agent
of an executed Assignment and Assumption and other supporting documents, have
been fulfilled, and (D) if such Subject Lender is a Non-Consenting Lender, each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and Borrower
also requires each other Subject Lender that is a Non-Consenting Lender to
assign its Loans and Commitments.
(b)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of “Required Lenders”, “Required Revolving A Lenders”, “Required
Revolving B Lenders” and Section 11.4.
(ii)Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or
57
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



mandatory, at maturity, pursuant to Article IX or otherwise) or received by
Administrative Agent from a Defaulting Lender pursuant to Section 11.8 shall be
applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender or the Swing
Line Lender hereunder; third, to Cash Collateralize the Fronting Exposure of the
Issuing Lender and the Swing Line Lender with respect to such Defaulting Lender
in accordance with Section 3.10; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
and funded participations under this Agreement and (B) Cash Collateralize the
Issuing Lenders’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 3.10; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lender or the Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Issuing Lender
or the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swing Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
or Swing Loans were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swing Loans
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or funded participations in Letters of Credit or
Swing Loans owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Loans are held
by the Lenders pro rata in accordance with the Revolving Credit Commitments
under the applicable Revolving Credit Facility without giving effect to
Section 3.7(b)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 3.7(b)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be
58
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit
commissions pursuant to Section 2.1C(c) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving A Loan
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 3.10.
(C)With respect to any Commitment Fee or Letter of Credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to the Issuing Lender and the Swing Line Lender the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s and Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitments. Subject to
Section 11.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swing Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure.
(c)If the Borrower, Administrative Agent, and the Swing Line Lender agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Revolving Credit Facility
(without giving effect to Section 3.7(b)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no
59
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
3.8CHANGED CIRCUMSTANCES
(a)Unless and until a Benchmark Replacement is implemented in accordance with
clause (c) below, in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof or otherwise, if for any reason (i)
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until Administrative Agent notifies
the Borrower that such circumstances no longer exist, the obligation of the
Lenders to make LIBOR Loans and the right of the Borrower to convert any Loan to
or continue any Loan as a LIBOR Loan shall be suspended, and the Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Loan together with accrued interest thereon
(subject to Section 2.3(a)), on the last day of the then current Interest Period
applicable to such LIBOR Loan; or (B) convert the then outstanding principal
amount of each such LIBOR Loan to a Base Rate Loan as of the last day of such
Interest Period.
(b)If, after the date hereof, the introduction of, or any change in, any
applicable law or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Applicable Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Applicable Lending
Offices) to honor its obligations hereunder to make or maintain any LIBOR Loan,
such Lender shall promptly give notice thereof to Administrative Agent and
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders. Thereafter, until Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Loans, and the right of the Borrower to convert any Loan to a LIBOR Loan or
continue any Loan as a LIBOR Loan shall be suspended and thereafter the Borrower
may select only Base Rate Loans and (ii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.
60
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(c)Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after Administrative Agent has posted
such proposed amendment to all Lenders and the Borrower so long as
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 3.8(c) will occur prior to the applicable Benchmark Transition Start
Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(iii)Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify the Borrower and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Section
3.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.8(c).
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Loan of, conversion to or continuation of LIBOR Loans to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon LIBOR
will not be used in any determination of the Base Rate.
61
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



3.9INCREMENTAL INCREASES.
(a)At any time after the Closing Date, upon written notice to Administrative
Agent, the Borrower may, from time to time, request one or more increases in the
Revolving B Loan Commitments (each, an “Incremental Increase”); provided that
(A) the aggregate initial principal amount of such requested Incremental
Increase shall not exceed the Incremental Facilities Limit, (B) any such
Incremental Increase shall be in a minimum amount of $5,000,000 (or such lesser
amount as agreed to by Administrative Agent) or, if less, the remaining amount
of the Incremental Facilities Limit, (C) no Lender will be required otherwise
obligated to provide any portion of such Incremental Increase and (D) no more
than five (5) Incremental Increases shall be permitted to be requested during
the term of this Agreement.
(b)Each notice from the Borrower pursuant to this Section 3.9 shall set forth
the requested amount and proposed terms of the relevant Incremental Increase.
Incremental Increases may be provided by any existing Lender or by any other
Persons (each such Lender or other Person, an “Incremental Lender”); provided
that Administrative Agent and/or the Swing Line Lender, as applicable, shall
have consented (not to be unreasonably withheld or delayed) to such Incremental
Lender’s providing such Incremental Increases to the extent any such consent
would be required under Section 11.7 for an assignment of Loans or Commitments,
as applicable, to such Incremental Lender. At the time of sending such notice,
the Borrower (in consultation with Administrative Agent) shall specify the time
period within which each proposed Incremental Lender is requested to respond,
which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the proposed Incremental Lenders (or such shorter
period as agreed to by Administrative Agent). Each proposed Incremental Lender
may elect or decline, in its sole discretion, and shall notify Administrative
Agent within such time period whether it agrees, to provide an Incremental
Increase and, if so, whether by an amount equal to, greater than or less than
requested. Any Person not responding within such time period shall be deemed to
have declined to provide an Incremental Increase.
(c)Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such Incremental Increase
(limited in the case of the Incremental Lenders to their own respective
allocations thereof). Administrative Agent shall promptly notify the Borrower
and the Incremental Lenders of the final allocation of such Incremental
Increases and the Increase Effective Date.
(d)The terms of each Incremental Increase (which shall be set forth in the
relevant Incremental Amendment) shall be determined by the Borrower and the
applicable Incremental Lenders; provided that:
(i)each such Incremental Increase shall have the same terms, including maturity,
Applicable Rate and Commitment Fees, as the Revolving B Loan Facility; provided
that (x) any upfront fees payable by the Borrower to the Lenders under any
Incremental Increases may differ from those payable under the then existing
Revolving B Loan Commitments and (y) the Applicable Rate or Commitment Fees or
interest rate floor applicable to any Incremental Increase may be higher than
the Applicable Rate or Commitment Fees or interest rate floor applicable to the
Revolving B Loan Facility if the Applicable Rate or Commitment Fees or interest
rate floor applicable to the Revolving B Loan Facility are increased to equal
the
62
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Applicable Rate and Commitment Fees and interest rate floor applicable to such
Incremental Increase; and
(ii)the outstanding Revolving B Loans will be reallocated by Administrative
Agent on the applicable Increase Effective Date among the Revolving B Lenders
(including the Incremental Lenders providing such Incremental Increase) in
accordance with their revised Revolving B Loan Commitment Percentages (and the
Revolving B Lenders (including the Incremental Lenders providing such
Incremental Increase) agree to make all payments and adjustments necessary to
effect such reallocation and the Borrower shall pay any and all costs required
pursuant to Section 3.5 in connection with such reallocation as if such
reallocation were a repayment); and
(iii)each Incremental Increase shall constitute Obligations of the Borrower and
will be guaranteed by the Guarantors and secured on a pari passu basis with the
other Secured Obligations.
(e)Any Incremental Increase shall become effective as of such Increase Effective
Date and shall be subject to the following conditions precedent:
(i)no Default or Event of Default shall exist on such Increase Effective Date
immediately prior to or after giving effect to (A) such Incremental Increase or
(B) the making of the initial advances pursuant thereto;
(ii)all of the representations and warranties set forth in Article IV shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) as of such Increase Effective Date, or
if such representation speaks as of an earlier date, as of such earlier date;
(iii)Administrative Agent shall have received from the Borrower, a Compliance
Certificate demonstrating that the Borrower is in compliance with the financial
covenants set forth in Article VIII, both before and after giving effect on a
pro forma basis to the incurrence of any such Incremental Increase (and assuming
that any such Incremental Increase is fully drawn) and any Permitted
Acquisition, refinancing of Indebtedness or other event consummated in
connection therewith giving rise to a pro forma basis adjustment;
(iv)the Loan Parties shall have executed an Incremental Amendment in form and
substance reasonably acceptable to the Borrower and the applicable Incremental
Lenders; and
(v)Administrative Agent shall have received from the Borrower, any customary
legal opinions or other documents (including a resolution duly adopted by the
board of directors (or equivalent governing body) of each Loan Party authorizing
such Incremental Increase), reasonably requested by Administrative Agent in
connection with such Incremental Increase.
(f)Each such Incremental Increase shall be effected pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Loan Parties, Administrative Agent and the applicable
Incremental Lenders, which Incremental
63
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent, to effect the
provisions of this Section 3.9.
(g)The proceeds of any Incremental Increase may be used by the Borrower and its
Subsidiaries for working capital and other general corporate purposes, including
the financing of Permitted Acquisitions and other Investments permitted
hereunder and any other use not prohibited by this Agreement.
3.10Cash Collateral.
(a)At any time that there shall exist a Defaulting Lender, within one Business
Day following the written request of Administrative Agent, the Issuing Lender or
the Swing Line Lender (with a copy to Administrative Agent), the Borrower shall
either repay, in full, the outstanding principal balance of the Swing Loans or
Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the Swing
Line Lender, as applicable, with respect to such Defaulting Lender (determined
after giving effect to Section 3.7 and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(b)The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to Administrative Agent, for the benefit of the
Issuing Lender, the Swing Line Lender, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations, Swing
Loans, to be applied pursuant to subsection (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent, the Issuing Lender, the
Swing Line Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).
(c)Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, Cash Collateral provided under this Section 3.10 in respect
of Swing Loans and Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations and Swing Loans (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)Cash Collateral (or the appropriate portion thereof) provided to reduce the
Fronting Exposure of the Issuing Lender and/or the Swing Line Lender, as
applicable, shall no longer be required to be held as Cash Collateral pursuant
to this Section 3.10 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by Administrative Agent, the
Issuing Lender and the Swing Line Lender that there exists excess Cash
Collateral; provided that, subject to Section 3.7, the Person providing Cash
Collateral, the Issuing Lenders and the Swing Line Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the
64
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
3.11ADMINISTRATIVE AGENT’S CLAWBACK.
(a)Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available in accordance with this Agreement and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, the Issuing Lender or the Swingline Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(c)Nature of Obligations of Lenders. The obligations of the Lenders under this
Agreement to make the Loans, to issue or participate in Letters of Credit and to
make payments under this Section, Section 5.11(e), Section 12.3(c) or Section
12.7, as applicable, are several and are not joint or joint and several. The
failure of any Lender to make available its Commitment Percentage of any Loan
requested
65
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



by the Borrower shall not relieve it or any other Lender of its obligation, if
any, hereunder to make its Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Administrative
Agent and Lenders, subject to the exceptions set forth on the Disclosure
Schedule, which representations and warranties shall survive the execution of
this Agreement and shall continue in full force and effect until the performance
and indefeasible payment in full, in cash, of all Obligations:
4.1LEGAL STATUS; SUBSIDIARIES
Borrower and each Subsidiary is duly organized and validly existing in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all Permits and other approvals necessary to own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except where the failure to be so organized and existing, have so qualified, or
have such power, authority or Permit could not reasonably be expected to have a
Material Adverse Effect. Section 4.1 of the Disclosure Schedule identifies all
Material Subsidiaries and other Subsidiaries as of the Closing Date.
4.2DUE AUTHORIZATION; NO VIOLATION
The execution, delivery and performance by each Loan Party of the Loan Documents
executed or to be executed by it are within such Loan Party’s powers, have been
duly authorized by all necessary entity action, and do not (a) contravene such
Loan Party’s Organization Documents; (b) contravene any contractual restriction
or Governmental Rule binding on or affecting such Loan Party; or (c) result in,
or require the creation or imposition of, any Lien on such Loan Party’s
property, except Liens for the benefit of Lenders.
4.3CONSENTS OR APPROVAL, REGULATION
No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery or performance by any Loan Party of the Loan Documents to
which it is a party. Neither Borrower nor any Subsidiary is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended. Neither Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds
66
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



of any Loans will be used for a purpose which violates, or would be inconsistent
with, Regulation U or X of the Board of Governors of the Federal Reserve System.
4.4VALIDITY; ENFORCEABILITY
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party. The Loan
Documents executed by each Loan Party constitute, the legal, valid and binding
obligations of such Loan Party enforceable in accordance with their respective
terms.
4.5FINANCIAL INFORMATION
The consolidated financial statements of Borrower and each Subsidiary dated as
of December 31, 2019 heretofore delivered by Borrower to Administrative Agent
(a) present fairly in all material respects the financial condition and results
of operations of Borrower and the Subsidiaries, (b) disclose, by footnotes or
otherwise, all liabilities of Borrower and the Subsidiaries that are required to
be reflected or reserved against under GAAP, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with GAAP
consistently applied. Except as disclosed to Administrative Agent pursuant to
Section 6.3, since the date of such financial statements there has been no
change or changes that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
4.6TAXES
Borrower does not have any knowledge of any pending assessments or adjustments
of any federal, state, local and foreign income tax payable by it or by any
Subsidiary with respect to any year, the payment of which could reasonably be
expected to have a Material Adverse Effect.
4.7LITIGATION, LABOR CONTROVERSIES
There is no pending or, to the knowledge of Borrower, threatened litigation,
action, proceeding, claims, disputes, investigations or labor controversy
affecting Borrower or any Subsidiary, or any of their respective properties,
businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, neither Borrower nor any
Material Subsidiary is a party to, or has any obligations under, any collective
bargaining agreement.
4.8TITLE TO PROPERTY, LIENS
Borrower has good, indefeasible and merchantable title to and ownership of its
assets, free and clear of all Liens except Permitted Liens (including the
existing Liens set forth in Section 4.8 of the Disclosure Schedule), except for
such defects as could not reasonably be expected to have a Material Adverse
Effect individually or in the aggregate.
4.9ERISA COMPLIANCE
(a) Except as could not reasonably be expected to have a Material Adverse Effect
: (i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Government Rules; (ii) each Plan that is
intended to qualify under Section 401(a) of the Code (A)
67
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



has received a favorable determination letter from the IRS, (B) an application
for such a letter is currently being processed by the IRS with respect thereto,
or (C) utilizes a prototype or volume submitter plan that is the subject of a
favorable opinion or advisory letter issued by the IRS to sponsor of such
prototype or volume submitter plan, and, to the best of Borrower’s knowledge,
nothing has occurred which would prevent, or cause the loss of, such
qualification.
(b) There are no pending or, to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) No ERISA Event has occurred, and neither Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that, either individually or in the
aggregate, could reasonably be expected to constitute or result in an ERISA
Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.
(d) Except as could not reasonably be expected to have a Material Adverse
Effect, no Pension Plan has any Unfunded Pension Liability.
(e) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) to the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of law and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) neither Borrower nor any Subsidiary
has incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan; and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan that is
funded, determined as of the end of the most recently ended fiscal year of
Borrower or Subsidiary, as applicable, on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the property of
such Foreign Plan by a material amount, and for each Foreign Plan that is not
funded, the obligations of such Foreign Plan are properly accrued.
(f) As of the Closing Date, the Borrower is not and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with respect to the Borrower’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement;
4.10OTHER OBLIGATIONS
Neither Borrower nor any Subsidiary is in default with respect to any of its
Contractual Obligations, default of which could reasonably be expected to result
in a Material Adverse Effect.
4.11ENVIRONMENTAL MATTERS
Borrower and each Subsidiary is in compliance in all material respects with all
Environmental Laws applicable to it, other than such noncompliance as in the
aggregate could not reasonably be
68
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



expected to have a Material Adverse Effect. Neither Borrower nor any Subsidiary
(a) knows of any basis for any permit, license or other approval required under
any Environmental Law to be revoked, canceled, limited, terminated, modified,
appealed or otherwise challenged, (b) has or could reasonably be expected to
become subject to any Environmental Liabilities and Costs, or (c) has received
notice that it is the subject of any federal or state investigation evaluating
whether any Remedial Action is needed, except for such notices received that in
the aggregate do not refer to Remedial Actions that could reasonably be expected
to result in a Material Adverse Effect. There have been no Releases by Borrower
or Subsidiary that could reasonably be expected to result in a Material Adverse
Effect.
4.12NO DEFAULTS
No facts or circumstances exist which would constitute a breach of any
obligation, representation or warranty of Borrower hereunder if this Agreement
were in effect immediately prior to Borrower’s execution hereof.
4.13INSURANCE
Borrower and each Subsidiary maintains insurance with financially sound and
reputable insurance companies not Affiliates of Borrower in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar business as Borrower or the
applicable Subsidiary), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where they operate.
4.14FORCE MAJEURE
Neither Borrower’s nor any Subsidiary’s business or properties is suffering from
the effects of any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), other than those
the consequences of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect.
4.15INTELLECTUAL PROPERTY
Borrower and each Subsidiary owns or licenses or otherwise has the right to use
all material licenses, Permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations and other intellectual property rights
and general intangibles that are necessary for the operation of its businesses,
without infringement upon or conflict with the rights of any other Person with
respect thereto, including all trade names, which infringement or conflict could
reasonably be expected to have a Material Adverse Effect. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes or conflicts with any rights owned by any other Person, which
infringement or conflict could reasonably be expected to have a Material Adverse
Effect, and no claim or litigation regarding any of the foregoing is pending or,
to Borrower’s knowledge, threatened, the existence of which could reasonably be
expected to have a Material Adverse Effect. No patent, invention, device,
application, principle or any statute, law, rule,
69
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



regulation, standard or code is pending or, to Borrower’s knowledge, proposed,
other than those the consequences of which in the aggregate could not reasonably
be expected to have a Material Adverse Effect.
4.16SOLVENCY
Borrower has received consideration that is the reasonably equivalent value of
the obligations and liabilities that it has incurred to Lenders. Each Loan Party
is not insolvent as defined in any applicable state or federal statute, nor will
it be rendered insolvent by the execution and delivery of this Agreement or the
other Loan Documents. No Loan Party intends to, nor does it believe that it
will, incur debts beyond its ability to pay them as they mature. Each Loan Party
has capital reasonably sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage.
4.17FISCAL PERIODS
Borrower’s fiscal year ends on December 31.
4.18COMPLIANCE WITH LAW
Borrower and each Subsidiary is in compliance with all Governmental Rules,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
4.19SANCTIONS; ANTI-CORRUPTION
(a) None of Borrower, any of its Subsidiaries or, to the knowledge of Borrower,
any director, officer, employee, agent, or affiliate of Borrower or any of its
Subsidiaries is an individual or entity (“person”) that is, or is owned 50% or
more, individually or in the aggregate, or controlled by persons that are: (i)
the target of any sanctions administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.
(b) Borrower, its Subsidiaries and, to the knowledge of Borrower, their
respective directors, officers and employees and agents, are in compliance with
all applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) and any other
applicable anti-corruption law, in all material respects. Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to
ensure continued compliance with applicable Sanctions, the FCPA and any other
applicable anti-corruption laws.
(c) Neither the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or the FCPA. Furthermore, none of the
Borrowers or their Affiliates (i) is or will become a “blocked person” as
described in any Executive Order, the Trading With the Enemy Act or by OFAC or
70
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(ii) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.
4.20DISCLOSURE
(a)  Borrower has disclosed to Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which Borrower or
any of its Subsidiaries is subject, and all other matters known to it, that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The reports, financial statements, certificates and
other written information (other than projected or pro forma financial
information) furnished by or on behalf of Borrower to Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material).
(b)  The information included in the Beneficial Ownership Certification most
recently provided to Administrative Agent is true and correct in all respects.
4.21Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.
ARTICLE V.
CONDITIONS
5.1CONDITIONS OF INITIAL EXTENSION OF CREDIT
The obligation of Lenders to extend any credit contemplated by this Agreement is
subject to the fulfillment to Administrative Agent’s satisfaction of all of the
following conditions:
(a) Documentation. Administrative Agent shall have received, in form and
substance satisfactory to it, each of the following duly executed:
(i) this Agreement, the Notes, the Guaranty signed by each Material Subsidiary,
the Collateral Agreement and, if Loans are to be made on the Closing Date, the
initial Notice of Borrowing and a disbursement direction letter regarding the
proceeds of any Loans to be disbursed on the Closing Date;
(ii) Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to Administrative Agent:
71
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(A)Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower substantially in the form attached as Exhibit J to the effect that
(A) all representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (B) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; (C) after giving
effect to the Loans to be made on the Closing Date, and the payment of all fees
and expenses payable on the Closing Date, no Default or Event of Default has
occurred and is continuing; (D) since December 31, 2019, no event has occurred
or condition arisen, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect, provided that
with respect to clause (a) of the definition of “Material Adverse Effect", the
impacts of COVID-19 on the business, operations or financial condition of the
Borrower or any of its Subsidiaries that occurred, or were reasonably expected
to occur, and were disclosed to Administrative Agent in writing prior to the
First Amendment Date will be disregarded; and (E) each of the Loan Parties, as
applicable, has satisfied each of the conditions set forth in Section 5.1 and
Section 5.2.
(B)Certificate of Secretary of each Loan Party. A certificate of the Secretary
or Assistant Secretary of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Loan Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, organization or formation (or equivalent),
as applicable, (B) the bylaws or governing documents of such Loan Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(a)(iv).
(iv)  Certificates as of a recent date of the good standing of each Loan Party
under the laws of its jurisdiction of incorporation, organization or formation
(or equivalent), as applicable;
(v) Opinions of counsel to the Loan Parties addressed to Administrative Agent
and the Lenders with respect to the Loan Parties, the Loan Documents and such
other matters as Administrative Agent shall request; and
(vi) such other documents as Administrative Agent and each Lender may reasonably
require.
72
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b) Personal Property Collateral.
(i)Subject to the limitations and qualifications in the Security Documents,
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of Administrative Agent, on behalf
of the Secured Parties, in the Collateral and Administrative Agent shall have
received evidence reasonably satisfactory to Administrative Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens thereon (subject to Permitted Liens).
(ii)Administrative Agent shall have received (A) original stock certificates or
other certificates evidencing the certificated equity interests pledged pursuant
to the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged pursuant to the Security Documents together
with an undated allonge for each such promissory note duly executed in blank by
the holder thereof.
(iii)Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens).
(iv)Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to Administrative Agent, evidence of property, business
interruption and liability insurance covering each Loan Party (with appropriate
endorsements naming Administrative Agent as lender’s loss payee (and mortgagee,
as applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance), and if requested by
Administrative Agent, copies of such insurance policies.
(c) Financial Condition. There is no event or circumstance that can reasonably
be expected to have a Material Adverse Effect, provided that with respect to
clause (a) of the definition of “Material Adverse Effect", the impacts of
COVID-19 on the business, operations or financial condition of the Borrower or
any of its Subsidiaries that occurred, or were reasonably expected to occur, and
were disclosed to Administrative Agent in writing prior to the Closing Date will
be disregarded.
(d) Fees and Expenses. Borrower shall have paid all fees and invoiced costs and
expenses then due pursuant to the terms of this Agreement.
(e) KYC Information.
(i)  Upon the reasonable request of any Lender made at least five Business Days
prior to the Closing Date, Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-
73
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



laundering rules and regulations, including the Patriot Act, in each case at
least five days prior to the Closing Date.
(ii)  At least five days prior to the Closing Date, if Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification to Administrative Agent.
5.2CONDITIONS OF EACH EXTENSION OF CREDIT
The obligation of each Lender to make any credit available under the Loan
Documents (including the Loans made by such Lender on the Closing Date),
including the issuance of any Letter of Credit, shall be subject to the further
conditions precedent that:
(a) the following statements shall be true on the date such credit is advanced,
both before and after giving effect thereto and to the application of the
proceeds therefrom, and the acceptance by Borrower of the proceeds of such
credit shall constitute a representation and warranty by Borrower that on the
date such credit is advanced such statements are true:
(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are correct in all material respects on and as of such date as though
made on and as of such date or, as to those representations and warranties
limited by their terms to a specified date, were correct in all material
respects on and as of such date, except that the representations and warranties
made under Section 4.5 shall be deemed to refer to the most recent financial
statements furnished to Administrative Agent under Section 6.3; and
(ii) no Default or Event of Default is continuing or would result from the
credit being advanced (including any Letter of Credit being issued);
(b) advancing such credit on such date does not violate any Governmental Rule
and is not enjoined, temporarily, preliminarily or permanently;
(c) Administrative Agent shall have received such additional documents,
information and materials as any Lender, through Administrative Agent, may
reasonably request;
(d) no event or circumstance exists that could reasonably be expected to have a
Material Adverse Effect, provided that with respect to clause (a) of the
definition of “Material Adverse Effect", the impacts of COVID-19 on the
business, operations or financial condition of the Borrower or any of its
Subsidiaries that occurred, or were reasonably expected to occur, and were
disclosed to Administrative Agent in writing prior to the First Amendment Date
will be disregarded; and
(e) So long as any Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to fund any Swing Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Loan and (ii)
the Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
74
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



ARTICLE VI.
AFFIRMATIVE COVENANTS
Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations, the termination of the Commitments, and the
termination or expiration of all Letters of Credit, Borrower shall, and shall
(except in the case of covenants in Sections 6.3, 6.8 and 6.17) cause each
Subsidiary to:
6.1PAYMENTS
Pay all principal, interest, fees and other liabilities due under any of the
Loan Documents at the times and place and in the manner specified therein.
6.2ACCOUNTING RECORDS
Keep, and cause each Subsidiary to keep, accurate books and records of its
financial affairs sufficient to permit the preparation of financial statements
therefrom in accordance with GAAP.
6.3INFORMATION AND REPORTS
Provide to Administrative Agent all of the following, in form and detail
reasonably satisfactory to Administrative Agent and with sufficient copies for
distribution to all Lenders:
(i) as soon as available, but in any event within ninety days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Borrower and the
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, together with a certification by a Responsible Officer of Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of Borrower and the
Subsidiaries, which certification shall be in substantially the form of Exhibit
E attached hereto and shall include the calculations required to establish
compliance by Borrower with the covenants set forth in Article VIII, together
with all supporting schedules and information requested by Administrative Agent
to support Borrower’s calculation of the Restructuring Expenses;
(ii) as soon as available, but in any event within sixty days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and the Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Borrower’s fiscal year
then ended, and the related consolidated statements of changes in shareholders’
equity, and
75
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



cash flows for the portion of Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of Borrower and the Subsidiaries in accordance with GAAP, subject only to
changes resulting from normal year-end audit adjustments and the absence of
footnotes, which certification shall be in substantially the form of Exhibit E
attached hereto and shall include the calculations required to establish
compliance by Borrower with the covenants set forth in Article VIII, together
with all supporting schedules and information requested by Administrative Agent
to support Borrower’s calculation of the Restructuring Expenses;
(iii) promptly after the sending or filing thereof, either hard or electronic
copies or a link to electronic copies of all communications which Borrower sends
generally to any class of its security holders (other than a notice consisting
solely of the time and place of an annual meeting), and all reports and
registration statements that Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange and as to
any information contained in materials furnished pursuant to this item (iii),
Borrower shall not be separately required to furnish such information under
items (i) or (ii) above;
(iv) as soon as available, but in any event within 45 days after the end of each
calendar month ending July 31, 2020 through December 31, 2020, a duly completed
Covenant Compliance Certificate that, among other things, (i) states that no
Default or Event of Default is continuing as of the date of delivery of such
Covenant Compliance Certificate or, if a Default or Event of Default is
continuing, states the nature thereof and the action that the Borrower proposes
to take with respect thereto and (ii) demonstrates compliance with the financial
covenant set forth in Section 8.4, as of the last day of the applicable calendar
month in form and substance satisfactory to the Administrative Agent in its sole
discretion; and
(v) from time to time such other information as Administrative Agent may
reasonably request, which may include budgets, forecasts, projections,
information and documentation reasonably requested by Administrative Agent or
any Lender for purposes of compliance with applicable “know your customer”
requirements under the Patriot Act, Beneficial Ownership Regulation, and
applicable anti-money laundering laws, and other information respecting the
business of Borrower or any Subsidiary. In addition, Administrative Agent and
each Lender shall have the right to periodically conduct due diligence on
Borrower and its Subsidiaries their senior management and key principals and
legal and beneficial owners. Borrower agrees to cooperate in respect of the
conduct of such due diligence and further agrees that the reasonable costs and
charges for any such due diligence by Administrative Agent shall be for the
account of Borrower.
6.4COMPLIANCE WITH LAW
Comply in all material respects, and cause each Subsidiary to comply in all
material respects, with all Governmental Rules and Permits, other than such
noncompliance the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
76
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.5INSURANCE
Maintain, and cause each Subsidiary to maintain, insurance with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar business as Borrower
or the applicable Subsidiary), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities in which they operate.
6.6FACILITIES
Keep, and cause each Subsidiary to keep, all properties and equipment useful or
necessary to its business in good repair and condition, and from time to time
make necessary repairs, renewals and replacements thereto so that such property
and equipment shall be fully and efficiently preserved and maintained, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.7TAXES AND OTHER LIABILITIES
Pay and discharge, and cause each Subsidiary to pay and discharge, when due all
its tax liabilities, assessments and governmental charges, except such as
Borrower or, as applicable, a Subsidiary, may in good faith contest or as to
which a bona fide dispute may arise, and for which Borrower has made provision
for adequate reserves in accordance with GAAP in all of the foregoing cases,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.8NOTICE TO ADMINISTRATIVE AGENT
Promptly (but in no event more than ten Business Days after a Responsible
Officer has knowledge of the occurrence of each such event or matter) give
notice to Administrative Agent in reasonable detail of: (i) the occurrence of
any Default; (ii) any termination or cancellation of any insurance policy which
Borrower or Subsidiary is required to maintain to preserve as true and correct
the representations of Section 4.13 as though remade at such time of evaluation,
unless such policy is replaced without any break in coverage with an equivalent
or better policy; (iii) any uninsured or partially uninsured loss in excess of
$50,000,000 during any twelve month period; (iv) any change in the form or
jurisdiction of organization of Borrower; (v) the commencement of any labor
controversy, litigation, action or proceeding of the type described in Section
4.7; (vi) any ERISA Event; (vii) the occurrence of any event that could
reasonably be expected to have a Material Adverse Effect; (viii) Borrower or any
Subsidiary entering into a credit facility under which $50,000,000 (or the
equivalent of such amount if denominated in a currency other than U.S. Dollar)
or more is advanced or available to be borrowed; (ix) any material change in
accounting or financial reporting practices by Borrower or any Subsidiary other
than as required by a Governmental Authority or a change in GAAP or otherwise
promulgated by FASB; and (x) any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
77
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.9CONDUCT OF BUSINESS
Except as otherwise permitted by this Agreement or where the failure could not
reasonably be expected to have a Material Adverse Effect, (a) conduct, and cause
each Subsidiary to conduct, its business in the ordinary course and (b) use, and
cause each Subsidiary to use, its reasonable efforts in the ordinary course and
consistent with past practice to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others with whom it has
business relations.
6.10PRESERVATION OF CORPORATE EXISTENCE, ETC.
Except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, preserve and maintain, and cause each
Subsidiary to preserve and maintain, all licenses, Permits, governmental
approvals, rights, privileges, franchises, intellectual property and general
intangibles necessary for the conduct of its business, and its corporate
existence and rights (charter and statutory).
6.11INSPECTION RIGHTS
Permit representatives and independent contractors of Administrative Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that excluding any such visits and inspections during the continuation
of an Event of Default, only Administrative Agent, on behalf of the Lenders, may
exercise rights of Administrative Agent and the Lenders under this Section 6.11
and Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Company’s expense; provided, further, that
when an Event of Default exists Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice. For purposes of this section, five Business Days’
advance notice shall constitute “reasonable advance notice” to the Company.
6.12PERFORMANCE AND COMPLIANCE WITH CONTRACTUAL OBLIGATIONS
Perform and observe, and cause each Subsidiary to perform and observe, all the
terms, covenants and conditions required to be performed and observed by it
under its Contractual Obligations, and do all things necessary to preserve and
to keep unimpaired its rights under such Contractual Obligations, other than
such failures the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.12 shall limit or prevent Borrower from contesting any of its
Contractual Obligations in good faith and by appropriate and lawful proceedings
diligently conducted.
78
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.13FISCAL YEAR; ACCOUNTING PRACTICES
Notify Administrative Agent of any change to (i) its fiscal year, which notice
shall be in advance of making such change or (ii) its method of accounting, any
accounting practice used by it, or the application of GAAP in a manner
inconsistent with the financial statements previously delivered by Borrower to
Administrative Agent.
6.14ENVIRONMENTAL
(a) Promptly give notice to Administrative Agent upon a Responsible Officer
obtaining knowledge of (i) any claim, injury, proceeding, investigation or other
action, including a request for information or a notice of potential
environmental liability, by or from any Governmental Authority or any
third-party claimant that could result in Borrower or any Subsidiary incurring
Environmental Liabilities and Costs that could reasonably be expected to have a
Material Adverse Effect or (ii) the discovery of any Release at, on, under or
from any real property, facility or equipment owned or leased by Borrower or any
Subsidiary in excess of reportable or allowable standards or levels under any
applicable Environmental Law, or in any manner or amount that could result in
Borrower or any Subsidiary incurring Environmental Liabilities and Costs that
could reasonably be expected to have a Material Adverse Effect.
(b) Except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, Borrower will, and will cause each
of its Subsidiaries to, comply with all Environmental Laws, and obtain, maintain
in full force and effect and comply with any permits, licenses or approvals
required for the facilities or operations of Borrower or any of its
Subsidiaries.
(c) Upon discovery of the presence on any property owned or leased by Borrower
or any Subsidiary of any Contaminant that reasonably could be expected to result
in Environmental Liabilities and Costs that could reasonably be expected to have
a Material Adverse Effect, take all Remedial Action required by applicable
Environmental Law.
6.15LIENS
Keep its assets free and clear of all Liens, except Permitted Liens.
6.16USE OF PROCEEDS
Use the proceeds of the Loans and other of extensions of credit hereunder
(including the issuance of any Letter of Credit) solely for Borrower’s general
working capital and other corporate purposes, including the financing of
acquisitions and capital expenditures permitted by the terms of this Agreement.
6.17COMPLIANCE WITH ERISA
Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan that is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.
79
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.18MOST FAVORED LENDER
If at any time Borrower or any Material Subsidiary incurs any Indebtedness
permitted under Section 7.2 in an amount equal to or greater than $50,000,000
and the terms of such Indebtedness contain any covenant or event of default that
is materially more restrictive than the covenants and defaults contained in this
Agreement, then (a) such covenant or event of default shall be deemed
incorporated by reference in this Agreement as if set forth fully herein,
effective as of the date when such covenant or event of default became effective
with respect to such Indebtedness, and (b) upon Administrative Agent’s request,
Borrower shall enter into an amendment to this Agreement evidencing the
incorporation of such covenant or event of default, provided, however that
Borrower shall not be required to pay any fees (other than reasonable fees of
counsel to Administrative Agent) with respect to any such amendment.
6.19SUBSIDIARIES; ADDITIONAL GUARANTORS
Promptly notify Administrative Agent after any Person becomes a Material
Subsidiary (each a “New Material Subsidiary”) as a result of a Permitted
Acquisition, a Fundamental Change Transaction, or a capital contribution, and in
such notice set forth the date such Person became a New Material Subsidiary and
the full name and jurisdiction of organization of such Person. Notify
Administrative Agent within 45 days after the end of a fiscal quarter of
Borrower if any Subsidiary becomes a Material Subsidiary as a result of an
increase in the ordinary course of business of such Subsidiary’s assets in
proportion to the consolidated assets of Borrower. Borrower shall promptly cause
such New Material Subsidiary to (A) become a Guarantor by delivering to
Administrative Agent a duly executed joinder agreement or such other document as
Administrative Agent shall deem appropriate for such purpose, in each case in
form and substance satisfactory to Administrative Agent in its reasonable
discretion, (B) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such New Material
Subsidiary by delivering to Administrative Agent a duly executed joinder
agreement in form and substance satisfactory to Administrative Agent in its
reasonable discretion, and a supplement to each applicable Security Document or
such other document as Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each applicable Security Document, provided
that no real estate shall be taken as collateral without the consent of each
Lender, (C) deliver to Administrative Agent such opinions, documents and
certificates as required under Section 5.1, (D) if any equity interests owned by
such New Material Subsidiary in its Domestic Subsidiaries is evidenced by a
certificate, deliver such certificate, together with a corresponding assignment
in blank or other transfer power, (E) deliver to Administrative Agent such
updated Schedules to the Security Documents as requested by Administrative Agent
with respect to such New Material Subsidiary, and (F) deliver to Administrative
Agent such other documents as may be reasonably requested by Administrative
Agent, all in form, content and scope reasonably satisfactory to Administrative
Agent.
80
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



6.20SANCTIONS; ANTI-CORRUPTION LAWS
Maintain in effect policies and procedures designed to promote compliance by
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the FCPA and any other applicable
anti-corruption laws.
6.21BENEFICIAL OWNERSHIP; ANTI-MONEY LAUNDERING
Promptly following any request therefor, provide information and documentation
reasonably requested by Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation.
6.22FURTHER ASSURANCES
At Administrative Agent’s request at any time and from time to time, duly
execute and deliver, and cause each Subsidiary to execute and deliver, such
further agreements, documents and instruments, and do or cause to be done such
further acts as may reasonably be necessary or proper to effectuate the
provisions or purposes of the Loan Documents, at Borrower’s expense.
ARTICLE VII.
NEGATIVE COVENANTS
Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations, the termination of the Commitments, and the
termination or expiration of all Letters of Credit, Borrower will not, directly
or indirectly:
7.1LIENS
Create or suffer to exist, or permit any Material Subsidiary to create or suffer
to exist, any Lien upon or with respect to any of its properties, whether now
owned or hereafter acquired, or assign any right to receive income, except
Permitted Liens.
7.2INDEBTEDNESS
Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Indebtedness, except (a) the Obligations; (b) Indebtedness existing
on the Closing Date (including any Indebtedness arising under binding
commitments entered into prior to the Closing Date), in each case, as set forth
in the Disclosure Schedule, and any Permitted Refinancing Indebtedness in
respect thereof; (c) Indebtedness of Foreign Subsidiaries (and guaranties by
Borrower thereof) in an aggregate amount not to exceed the U.S. Dollar
equivalent of $116,000,000 at any time; (d) intercompany Indebtedness of
Borrower and the Subsidiaries (which intercompany Indebtedness under this clause
(d) shall not be considered an “Investment” for purposes of Section 7.5); (e)
Indebtedness incurred in connection with loan programs initiated through the
CARES Act (or related supplemental legislation), provided that such Indebtedness
shall not exceed an amount to be determined by the Required Lenders, in their
sole discretion, within 10 Business Days after Borrower’s written request to
Administrative Agent and
81
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Required Lenders to participate in any such program, and such Indebtedness shall
be on terms and conditions satisfactory to the Required Lenders in their sole
discretion; and (f) unsecured Indebtedness not described in the foregoing
clauses (a) through (e), in an aggregate amount not to exceed $350,000,000 at
any time outstanding.
7.3RESTRICTED PAYMENTS, REDEMPTIONS
At a time when a Default is continuing or would arise as a result thereof: (a)
declare or make, or permit any Subsidiary to declare or make, any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account or in respect of any of its Stock or Stock Equivalents,
except (i) dividends paid by Borrower Subsidiaries to Borrower and to
Subsidiaries that are directly or indirectly wholly owned by Borrower, (ii)
dividends in an aggregate amount greater than $75,000,000 on or after the
Closing Date and (iii) dividends payable solely in common Stock of the issuer;
or (b) purchase, redeem or otherwise acquire for value any of Borrower’s Stock
or Stock Equivalents in an aggregate amount greater than $10,000,000 on or after
the Closing Date.
7.4FUNDAMENTAL CHANGES; DISPOSITIONS
(a) Merge or consolidate with, or permit any Subsidiary to merge or consolidate
with, any Person or acquire all or substantially all of the Stock or Stock
Equivalents of any Person (each, a “Fundamental Change Transaction”); provided
(i) any Subsidiary may merge with and liquidate into, or have its equity
otherwise acquired by, Borrower, (ii) any Subsidiary may merge with and
liquidate into, or have its equity otherwise acquired by, a Subsidiary, provided
that a Material Subsidiary may only merge with and liquidate into, or have its
equity otherwise acquired by, a Domestic Subsidiary; (iii) Borrower or any
Subsidiary may merge with any Person as part of a Permitted Acquisition,
provided Borrower and (iv) Borrower and any Subsidiary may form one or more new
Subsidiaries;
(b) Except as part of a Permitted Acquisition, acquire all or substantially all,
or permit any Subsidiary to acquire all or substantially all of (i) the assets
of any Person (other than a Subsidiary) or (ii) the assets constituting the
business of a division, branch or other unit operation of any Person (other than
a Subsidiary); or
(c) Sell, convey, transfer, lease or otherwise dispose of, or permit any
Subsidiary to sell, convey, transfer, lease or otherwise dispose of, all or any
substantial portion (in Administrative Agent’s judgment) of its assets or any
interest therein to any Person, or permit or suffer any other Person to acquire
any interest in any of its assets, except (i) Permitted Liens, (ii) as otherwise
permitted under item (a) or (b) above, (iii) the sale or disposition of
inventory in the ordinary course of business and/or assets which have become
obsolete, unneeded or are replaced in the ordinary course of business, or (iv)
which could not reasonably be expected to have a Material Adverse Effect.
7.5INVESTMENTS
Except as permitted by Section 7.3 or 7.4, make, incur, assume or suffer to
exist, or permit any Subsidiary to make, incur, assume or suffer to exist,
directly or indirectly, any loan or advance to any other Person or own, purchase
or otherwise acquire Stock, Stock Equivalents, other equity interests,
82
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



obligations or other securities of, or otherwise invest in, any other Person
(any such transaction being an “Investment”), except:
(a) Investments existing on the Closing Date and identified in Section 7.5 of
the Disclosure Schedule;
(b) incidental advances to employees in the ordinary course of business;
(c) Investments by Borrower or any Subsidiary in any Subsidiary that (except
with respect to Borrower’s repatriation of cash) are consistent with Borrower’s
prior practices, provided that immediately before and after giving effect
thereto no Default is continuing;
(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers in settlement of
obligations of, or disputes with, such Persons arising in the ordinary course of
business;
(e) Permitted Acquisitions;
(f) Investments arising under Hedge Agreements permitted hereunder; and
(g) Investments in accordance with Borrower’s investment policies attached
hereto as Exhibit I, as such policies may be modified from time to time,
provided a copy of each such modification is promptly delivered to
Administrative Agent.
7.6CHANGE IN NATURE OF BUSINESS
Directly or indirectly engage, or permit any Subsidiary to directly or
indirectly engage, in any material manner in any business activity other than
the type of business activities in which Borrower is currently engaged, or any
business reasonably related or incidental thereto or representing a reasonable
expansion thereof.
7.7ERISA
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) engage in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA, or (b) permit any Plan to (i) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); or (ii) fail to comply
with ERISA or any other applicable Laws.
7.8MARGIN REGULATIONS
Use, or permit any Subsidiary to use, the proceeds of any Loan to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).
7.9ENVIRONMENTAL
Permit any lessee or any other Person to dispose of any Contaminant by placing
it in or on the ground or waters of any property owned or leased by Borrower or
Subsidiary, except in material
83
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



compliance with Environmental Law or the terms of any Permit or other than those
that in the aggregate could not reasonably be expected to have a Material
Adverse Effect.
7.10GUARANTIES
Guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any of its assets as security for, any liabilities or obligations of
any other Person, or permit any Subsidiary to do so, except:
(a) any of the foregoing required by this Agreement;
(b) Guaranties by Borrower of the Indebtedness of a Subsidiary incurred in the
ordinary course of business (including guarantees by Borrower of premises leases
by Columbia Sportswear USA Corporation);
(c) Guaranties in connection with Investments permitted by Section 7.5;
(d) Guaranties of Indebtedness permitted by Section 7.2;
(e) Guaranties existing on the Closing Date that are described in the Disclosure
Schedule; and
(f) Guaranties by Subsidiaries of Indebtedness of Borrower or any other
Subsidiary.
7.11NO SPECULATIVE TRANSACTIONS
Engage in, or permit any Subsidiary to engage in, any Hedge Agreement, except
for hedging purposes with respect to transactions engaged in by Borrower or any
Subsidiary in the ordinary course of business and not for speculative purposes.
7.12CANCELLATION OF INDEBTEDNESS OWED TO IT
Cancel, or permit any Subsidiary to cancel, any claim or Indebtedness owed to
it, except (a) in the ordinary course of business for legitimate business
purposes in the reasonable judgment of Borrower or the Subsidiary or (b) the
cancelation of Indebtedness of Borrower or any Subsidiary so long as such
Indebtedness is not owed to a Loan Party by a Person that is not a Loan Party.
7.13TRANSACTIONS REGARDING RELATED PARTIES
Enter, or permit any Subsidiary to enter, into any transaction or series of
transactions directly or indirectly with or for any Affiliate of Borrower except
(i) in the ordinary course of business on a basis no more favorable to such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate and in circumstances where doing so could not reasonably
be expected to have a Material Adverse Effect or (iii) as otherwise permitted by
Sections 7.2(d), 7.3, 7.4, 7.5, 7.10 and 7.12.
84
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



7.14OTHER RESTRICTIONS
Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any restriction or limitation on (a) the ability of any Subsidiary to
make any dividend or other distribution to Borrower or (b) the ability of
Borrower or any Subsidiary to grant a Lien to Administrative Agent or Lenders to
secure all or any part of the Obligations, except, with respect to clauses (a)
and (b) hereof: (i) restrictions and limitations existing as of the Closing Date
and disclosed in the Disclosure Schedule, (ii) restrictions and limitations
applicable to a Subsidiary existing at the time such Subsidiary becomes a
Subsidiary of Borrower and not incurred in contemplation thereof, as long as no
such restriction or limitation is made more restrictive after the date such
Subsidiary becomes a Subsidiary of Borrower, (iii) restrictions and limitations
imposed by any generally applicable Governmental Rule, and (iv) other
restrictions and limitations that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
7.15SANCTIONS; ANTI-CORRUPTION USE OF PROCEEDS
Knowingly, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law, or (b) (i) to fund any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as Administrative Agent,
arranger, issuing lender, Lender, underwriter, advisor, investor, or otherwise).
ARTICLE VIII.
FINANCIAL COVENANTS
8.1FUNDED DEBT RATIO
Borrower shall maintain a Funded Debt Ratio, calculated on a consolidated basis,
of not greater than 3.25 to 1.00, determined as of the last day of each fiscal
quarter, for the fiscal quarters ending (a) June 30, 2020 and (b) March 31, 2021
and thereafter.
8.2INTEREST COVERAGE RATIO
Borrower shall maintain an Interest Coverage Ratio, calculated on a consolidated
basis, not less than 3.00 to 1.00 as of each fiscal quarter end, determined on a
rolling 4-quarter basis, for the fiscal quarters ending (a) June 30, 2020 and
(b) March 31, 2021 and thereafter.
8.3ASSET COVERAGE RATIO
        Commencing with the fiscal quarter ending June 30, 2020, Borrower shall
maintain an Asset Coverage Ratio, calculated on a consolidated basis, not less
than 1.00 to 1.00 as of each fiscal quarter end.
85
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



8.4MINIMUM LIQUIDITY
        Borrower shall maintain Liquidity of not less than $200,000,000 as of
each calendar month end from July 31, 2020 through December 31, 2020.
ARTICLE IX.
EVENTS OF DEFAULT
9.1EVENTS OF DEFAULT
The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:
(a) Borrower shall fail (i) to pay any principal of any Loan or Reimbursement
Obligation when due (whether at maturity, by reason of acceleration or
otherwise) or (ii) to pay any other Obligation (including payment of interest on
any Loan or Reimbursement Obligation, or to provide Cash Collateral as required
hereunder), within 5 days after the date any such payment or Cash Collateral is
due;
(b) any financial statement or certificate furnished to Administrative Agent or
any Lender in connection with, or any representation or warranty made by
Borrower under any of the Loan Documents, shall prove to be false or misleading
in any material respect when furnished or made;
(c) Borrower shall fail to provide any certificate, report or other information
which it is required to provide pursuant to Section 6.3 or Section 6.8 on the
date specified in Section 6.3 or Section 6.8; provided that unless Borrower has
previously failed to provide any required certificate, report or other
information by the required date on one prior occasion within the preceding
twelve months, such failure shall be considered an Event of Default only if
Borrower fails to provide such certificate, report or other information within
five Business Days of the earlier of (i) the date a Responsible Officer has
knowledge of the failure to so provide such certificate, report or other
information, or (ii) the date Administrative Agent, at the request of a Lender,
notifies Borrower of such failure;
(d) any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in Sections 6.5, 6.10, 6.11,
6.15, 6.16, 6.18, 6.20 or contained in Article VII or Article VIII;
(e) any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in any Loan Document (other
than those referred to in subsections (a) through (d) above) continues for 30
days after notice thereof has been given to Borrower by Administrative Agent;
(f) any default by Borrower in the payment or performance of any other
obligation, or the occurrence and continuation of any defined event of default,
under the terms of any contract or instrument (other than any of the Loan
Documents) evidencing Indebtedness (other than trade payables incurred in the
ordinary course of business) in excess of $50,000,000 to any Person where (i)
the event of default consists of the outstanding principal balance not being
paid at its scheduled maturity date, or
86
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(ii) the effect of such default or event of default is to permit or cause the
acceleration of such obligation or Indebtedness;
(g) any judgment or order for the payment of money exceeding $50,000,000 (in
either circumstance to the extent not covered by independent third-party
insurance or indemnified against by an indemnitor that, in Administrative
Agent’s reasonable judgment, is financially able to satisfy its indemnification
obligation and with respect to which the insurer or indemnitor (as the case may
be) has been notified of the claim and does not dispute coverage or its
indemnification obligation) shall be rendered against one or more of Borrower
and Subsidiaries and either (i) a notice of levy and/or a writ of attachment or
execution, or other like process, is served on or against any of the assets of
Borrower and/or one or more Subsidiaries with respect to obligations in excess
of $50,000,000; or (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;
(h) Borrower or Guarantor becomes insolvent, or suffers or consents to or
applies for the appointment of a receiver, trustee, custodian or liquidator of
itself or any material part of its property, or is generally unable to or
generally fails to pay its debts as they become due, or makes a general
assignment for the benefit of creditors; Borrower or Guarantor files a voluntary
petition in bankruptcy, or seeks to effect a plan or other arrangement for
relief from its debts under the Bankruptcy Code or under any state or other
federal law granting relief to debtors, whether now or hereafter in effect; or
any involuntary petition or proceeding pursuant to the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors is filed or commenced against Borrower or Guarantor and
is not dismissed, stayed or vacated within 60 days thereafter or Borrower or
Guarantor files an answer admitting the jurisdiction of the court and the
material allegations of any such involuntary petition; Borrower or Guarantor is
adjudicated a bankrupt, or an order for relief is entered by any court of
competent jurisdiction under the Bankruptcy Code or any other applicable state
or federal law relating to bankruptcy, reorganization or other relief for
debtors; or Borrower or Guarantor takes any corporate action authorizing, or in
furtherance of, any of the foregoing;
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $50,000,000, or (ii) Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000;
(j) the dissolution or liquidation of Borrower or Guarantor, or Borrower or
Guarantor or either of their respective directors or stockholders shall take
action seeking to effect such dissolution or liquidation of Borrower or
Guarantor;
(k) any Change of Control; or
87
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(1) (i) any Loan Document shall (except in accordance with its terms or for
reasons expressly permitted by this Agreement), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of Borrower or Guarantor (whichever is party thereto); (ii) Borrower
or Guarantor shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability (except for the
reasons set forth in the foregoing clause (i)); or (iii) a Guarantor shall seek
to repudiate, terminate or otherwise void any of its obligations under any
Guaranty.
9.2REMEDIES
(a)Remedies. Upon the occurrence and during the continuance of an Event of
Default, with the consent of the Required Lenders, Administrative Agent may, or
upon the request of the Required Lenders, Administrative Agent shall, by notice
to the Borrower, terminate the Commitments and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to Administrative Agent under this
Agreement or any of the other Loan Documents (except as provided in Section
9.2(b), including all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Loan Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the credit
facilities provided hereunder and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 9.1(h) or (j), the Commitments shall
be automatically terminated and all Obligations shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Loan Party, anything in this Agreement
or in any other Loan Document to the contrary notwithstanding.
(b)Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower shall
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the Minimum Collateral Amount of the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in such Cash
Collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Secured Obligations in accordance with
Section 9.4. After all such Letters of Credit shall have expired or been fully
drawn upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrower.
(c)General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Governmental Rule, in order to satisfy all of the Secured Obligations.
88
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



9.3RIGHTS AND REMEDIES CUMULATIVE; NON-WAIVER; ETC.
(a)The enumeration of the rights and remedies of Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by Administrative Agent and the Lenders of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of Administrative Agent or any Lender in exercising any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.2 for the benefit of all the Lenders;
provided that the foregoing shall not prohibit (a) Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.8 (subject to the
terms of Section 2.7(b)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to Administrative Agent pursuant to
Section 9.2 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.7(b), any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
9.4CREDITING OF PAYMENTS AND PROCEEDS.
        In the event that the Obligations have been accelerated pursuant to
Section 9.2 or Administrative Agent or any Lender has exercised any remedy set
forth in this Agreement or any other Loan Document, all payments received on
account of the Secured Obligations and all net proceeds from the enforcement of
the Secured Obligations shall, subject to the provisions of Sections 3.7 and
3.10, be applied by Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to
Administrative Agent in its capacity as such;
89
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees payable to the Revolving A Lenders or Revolving B
Lenders), indemnities and other amounts (other than principal and interest)
payable to the Lenders and the Swing Line Lender under the Loan Documents,
including attorneys’ fees, ratably among the Lenders and the Swing Line Lender
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Revolving A Loan Commitment Fees, Revolving B Loan Commitment
Fees and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations, and Secured Hedge
Obligations and Secured Cash Management Obligations then owing and to Cash
Collateralize any L/C Obligations then outstanding, ratably among the holders of
such obligations in proportion to the respective amounts described in this
clause Fourth payable to them; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Governmental Rule.
Notwithstanding the foregoing, Secured Cash Management Obligations and Secured
Hedge Obligations shall be excluded from the application described above if
Administrative Agent has not received written notice thereof, together with such
supporting documentation as Administrative Agent may request, from the
applicable holders thereof following such acceleration or exercise of remedies
and at least three (3) Business Days prior to the application of the proceeds
thereof. Each holder of Secured Hedge Obligations or Secured Hedge Obligations
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of Administrative Agent pursuant to the terms hereof
for itself and its Affiliates as if a “Lender” party hereto.
9.5ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.
        In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
this Agreement) allowed in such judicial proceeding; and
90
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
this Agreement.
9.6CREDIT BIDDING.
(1)Administrative Agent, on behalf of itself and the Secured Parties, shall have
the right, exercisable at the direction of the Required Lenders, to credit bid
and purchase for the benefit of Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by
Administrative Agent (whether by judicial action or otherwise) in accordance
with Governmental Rule. Such credit bid or purchase may be completed through one
or more acquisition vehicles formed by Administrative Agent to make such credit
bid or purchase and, in connection therewith, Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Collateral consisting of equity interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or such equity interests thereof, shall
be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.4.
Each Lender hereby agrees, on behalf of itself and each of its Affiliates that
is a Secured Party, that, except as otherwise provided in any Loan Document or
with the written consent of Administrative Agent and the Required Lenders, it
will not take any enforcement action, accelerate obligations under any of the
Loan Documents, or exercise any right that it might otherwise have under
Governmental Rule to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.
ARTICLE X.
ADMINISTRATIVE AGENT
10.1APPOINTMENT AND AUTHORITY
(a)Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative
91
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent and the Lenders,
and neither the Borrower nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Governmental Rule. Instead such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including each holder of Secured Hedge
Obligations and Secured Cash Management Obligations) hereby irrevocably appoints
and authorizes Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties). In this connection,
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by Administrative Agent pursuant to this Article X
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of Administrative Agent), shall be entitled
to the benefits of all provisions of Articles X and XI (including Section 11.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
10.2RIGHTS AS A LENDER
        The Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.3EXCULPATORY PROVISIONS
(a)Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, Administrative Agent:
92
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or Governmental Rule, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
(b)Administrative Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.2 and Section 9.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final non-appealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default and indicating that such
notice is a “Notice of Default” is given to Administrative Agent by the Borrower
or a Lender.
(c)Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.
10.4RELIANCE BY ADMINISTRATIVE AGENT
        Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In
93
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5DELEGATION OF DUTIES
        Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by Administrative Agent. Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective related parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the related parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities hereunder, as well as activities as Administrative Agent.
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
subagents.
10.6RESIGNATION OF ADMINISTRATIVE AGENT
(a)Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent (not to be unreasonably withheld or delayed) of the
Borrower (provided no Event of Default has occurred and is continuing at the
time of such resignation), to appoint a successor, which shall be a bank or
financial institution reasonably experienced in serving as administrative agent
on syndicated bank facilities with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Governmental Rule, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such
94
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent or relating to its
duties as Administrative Agent that are carried out following its retirement or
removal.
(d)Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties, if in its sole discretion it elects to,
and Swing Line Lender, (ii) the retiring Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Lender, if in its sole
discretion it elects to, shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.
10.7NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS
        Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking
95
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
10.8NO OTHER DUTIES, ETC.
        Anything herein to the contrary notwithstanding, none of the syndication
agents, documentation agents, co-agents, arrangers or bookrunners listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent or a Lender hereunder.
10.9COLLATERAL AND GUARANTY MATTERS
(a)Each of the Lenders (including in its or any of its Affiliate’s capacities as
a holder of Secured Hedge Obligations and Secured Cash Management Obligations)
irrevocably authorize Administrative Agent, at its option and in its discretion:
(i)to release any Lien on any Collateral granted to or held by Administrative
Agent, for the ratable benefit of the Secured Parties, under any Loan Document
(A) upon the termination of the Revolving A Loan Commitment, Revolving B Loan
Commitment and payment in full of all Secured Obligations (other than (1)
contingent indemnification obligations and (2) Secured Cash Management
Obligations or Secured Hedge Obligations as to which arrangements satisfactory
to the applicable holders thereof shall have been made) and the expiration or
termination of all Letters of Credit, (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition to a Person other than a Loan Party permitted under the
Loan Documents, as certified by the Borrower, or (C) if approved, authorized or
ratified in writing in accordance with Section 11.2;
(ii)to subordinate any Lien on any Collateral granted to or held by
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(iii)to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents, as certified by the Borrower.
Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 10.9.
In each case as specified in this Section 10.9, Administrative Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.9 as
certified by the Borrower.
96
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)Administrative Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.
10.10SECURED HEDGE OBLIGATIONS AND SECURED CASH MANAGEMENT OBLIGATIONS
        No holder of any Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of Section 9.4 or any Collateral by virtue
of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, Administrative Agent shall not be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to, Secured
Cash Management Obligations and Secured Hedge Obligations unless Administrative
Agent has received written notice of such Secured Cash Management Obligations
and Secured Hedge Obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable holders thereof.
ARTICLE XI.
MISCELLANEOUS
11.1NOTICES
Except as specified otherwise herein, all notices, requests and demands which
any party is required or may desire to give to any other party under this
Agreement must be in writing. Each notice to be given to Administrative Agent or
any Lender shall be addressed to Administrative Agent and each Lender at its
address or fax number set forth as the “Address for Notices” for Administrative
Agent or such Lender in Schedule I hereto, or to such other address or fax
number as Administrative Agent or any Lender may designate for itself by notice
to all other parties. Each notice to be given to Borrower shall be addressed to
Borrower at the following address or fax number:
To Borrower: Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attn: Chief Financial Officer
Fax: (503) 985-5858
Email: jswanson@columbia.com


97
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



With a copy to: Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attn: General Counsel
Fax: (503) 985-5858
Email: pbragdon@columbia.com


or to such other address or fax number as Borrower may designate for itself by
notice to all other parties. Each such notice, request and demand shall be
deemed given or made as follows: (a) if sent by mail, upon delivery of
registered or certified mail, return receipt requested and postage prepaid; (b)
the next Business Day after such notice was delivered to a regularly scheduled
overnight delivery carrier, or (c) upon receipt with transmission confirmed of
notice given by email, fax, mailgram, telegram, telex, or personal delivery.
11.2COSTS, EXPENSES, ATTORNEYS’ FEES
Borrower shall pay within thirty days of receipt of written demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees (whether incurred at the trial or appellate level, in
an arbitration or administrative proceeding, in bankruptcy (including any
adversary proceeding, contested matter or motion) or otherwise), incurred by
Administrative Agent and/or any Lender in connection with (a) the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions of hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (b) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (c) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement, preservation
or protection (or attempted enforcement, preservation or protection) of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, or (C) the prosecution or defense of any action in
any way related to any of the Loan Documents, including any action for
declaratory relief, and including any of the foregoing incurred in connection
with any bankruptcy proceeding relating to any Loan Party.
11.3INDEMNIFICATION; DAMAGE WAIVER
(a) Borrower shall indemnify and hold harmless Administrative Agent and each
Lender and the Issuing Lender, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ fees, whether incurred at the
trial or appellate level, in an arbitration or administrative proceeding, in
bankruptcy (including any adversary proceeding, contested matter or motion) or
otherwise) of any kind or nature whatsoever that may at any time be imposed on,
incurred by
98
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby, the
extensions of credit (including the issuance of any Letter of Credit hereunder)
or the consummation of the transactions contemplated thereby, (b) any Loan or
Letter of Credit, or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of any substance regulated by any Environmental
Law on or from any property currently or formerly owned or operated by any Loan
Party, or any Environmental Liabilities and Costs related in any way to any Loan
Party, or (d) any actual or overtly threatened claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (including reasonable attorneys’ fees,
whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise) (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee; (y) result from a
claim brought by Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any Loan Document, if Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; or (z) result from a claim not
involving an act or omission of Borrower and that is brought by an Indemnitee
against another Indemnitee (other than against the arranger or Administrative
Agent in their capacities as such); and provided, further, that such indemnity
shall not include the fees and costs of a separate lead counsel law firm and a
local counsel law firm for any action brought in any state or federal court
within the State of Oregon. The agreements in this Section 11.3 shall survive
the resignation of Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. All amounts due under this Section 11.3 shall be
payable within ten Business Days after demand therefor.
(b) Upon receiving knowledge of any suit, claim or demand asserted by a third
party that an Indemnitee believes is covered by this indemnity, the Indemnitee
shall give Borrower notice of the matter and an opportunity to defend it, at
Borrower’s sole cost and expense, with legal counsel reasonably satisfactory to
the Indemnitee. An Indemnitee may also require Borrower to defend the matter.
Any failure or delay of an Indemnitee to notify Borrower of any suit, claim or
demand shall not relieve Borrower of its obligations of this Section 11.3, but
shall reduce such obligations to the extent of any increase in those obligations
caused solely by an unreasonable failure or delay in providing such notice.
(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under clause (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing,
99
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving A Lenders shall be required to pay such unpaid amounts, such payment
to be made severally among them based on such Revolving A Lenders’ Revolving A
Loan Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought or, if the Revolving A Loan
Commitment has been reduced to zero as of such time, determined immediately
prior to such reduction); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 3.7.
(d) To the fullest extent permitted by law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the Obligations hereunder.
11.4WAIVERS, AMENDMENTS
(a) Any term, covenant, agreement or condition of any Loan Document may be
amended or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or in the case of any amendment which directly affects only
one Class under the Credit Facility, the Required Facility Lenders, and not the
Required Lenders) (or by Administrative Agent with the written consent of the
Required Lenders or the Required Facility Lenders, as applicable), Borrower and
any other party thereto; provided, however, that any amendment, waiver or
consent which affects the rights or duties of Administrative Agent or Swing Line
Lender must be in writing and be signed also by the affected Administrative
Agent or Swing Line Lender and provided further, that no such amendment, waiver
or consent shall:
(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) without the written consent of such Lender
(it being
100
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



understood and agreed that a waiver of any condition precedent in Section 5.2 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments by any Lender);
(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled reduction of the Commitments hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (A) of the final proviso
to this Section 11.4) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of any Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Obligation or to reduce any fee payable hereunder;
(iv) change Section 2.7 or Section 9.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
(v) amend, modify or waive (A) Section 5.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
(x) the Required Revolving A Lenders (pursuant to, in the case of any such
amendment to a provision hereof other than Section 5.2, any substantially
concurrent request by the Borrower for a borrowing of Revolving A Loans or
issuance of Letters of Credit) to make Revolving A Loans, when such Lenders
would not otherwise be required to do so, without the written consent of the
Required Revolving A Lenders or (y) the Required Revolving B Lenders (pursuant
to, in the case of any such amendment to a provision hereof other than
Section 5.2, any substantially concurrent request by the Borrower for a
borrowing of Revolving B Loans) to make Revolving B Loans, when such Lenders
would not otherwise be required to do so, without the written consent of the
Required Revolving B Lenders (B) the amount of the Swing Line Commitment,
without the written consent of the Required Revolving A Lenders or (C) the
amount of the L/C Sublimit, without the written consent of the Required
Revolving A Lenders;
(vi) change any provision of this Section 11.4 or the definition of “Required
Lenders”, “Required Revolving A Lenders” or “Required Revolving B Lenders”
without the written consent of each Lender directly affected thereby;
(vii) impose any greater restriction on the ability of any Lender under any
Class to assign any of its rights or obligations hereunder without the written
consent of the Required Facility Lenders under such Class;
101
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(viii) amend any guaranty of the Obligations (or release any guarantor of its
obligations thereunder) (other than as authorized in Section 10.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Guaranty) without the written consent of each Lender directly
affected thereby; or
(ix) release all or substantially all of the Collateral or release any Security
Document which would have the effect of releasing all or substantially all of
the Collateral (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender,
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each the Issuing Lender in addition to the Lenders
required above, affect the rights or duties of the Issuing Lender under this
Agreement (including Section 10.9) or any Letter of Credit Documents relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender under this Agreement; (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document or modify Section 11.23 hereof;
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (v) each Letter of Credit
Document may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto; provided that a copy of such amended
Letter of Credit Document, cash collateral agreement or other document, as the
case may be, shall be promptly delivered to the Administrative Agent upon such
amendment or waiver; (vi) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time; (vii) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision; and (viii) the Administrative Agent may, without the consent of
any Lender, enter into amendments or modifications to this Agreement or any of
the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 3.8(c) in accordance with the terms of
Section 3.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, and (B) any amendment,
waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.
102
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement and the other
Loan Documents if, upon giving effect to such amendment and restatement, such
Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement and the other Loan Documents and (y) enter
into amendments or modifications to this Agreement (including amendments to this
Section 11.4) or any of the other Loan Documents or to enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to effectuate the terms of Section 3.9 (including as applicable, (1) to permit
the Incremental Increases to share ratably in the benefits of this Agreement and
the other Loan Documents, (2) to include an Incremental Increase, as applicable,
in any determination of (i) Required Lenders or Required Revolving B Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.
(b) No failure on the part of Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power, privilege or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy.
(c) This Agreement cannot be changed orally or by the conduct of the parties and
may be amended or modified only in writing signed by the party against whom
enforcement is sought.
11.5REVERSAL OF PAYMENTS.
To the extent any Loan Party makes a payment or payments to the Administrative
Agent for the ratable benefit of any of the Secured Parties or to any Secured
Party directly or the Administrative Agent or any Secured Party receives any
payment or proceeds of the Collateral or any Secured Party exercises its right
of setoff, which payments or proceeds (including any proceeds of such setoff) or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Secured
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent, and each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its (or its
applicable Affiliate’s) applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.
103
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



11.6INJUNCTIVE RELIEF.
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
11.7SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENT
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) below and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b) Any Lender may at any time assign to one or more Eligible Assignees (as
defined in subsection (h) below) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), Participations (as defined in
subsection (d) below) in Swing Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent shall not be less than
$5,000,000 in the case of any assignment of a Commitment unless Administrative
Agent and, so long as no Event of Default is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed), (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loans or the Commitment assigned, and (iii) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500. Subject to
acceptance and recording thereof by Administrative Agent pursuant to subsection
(c) below, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 10.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or
104
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
Participation (as defined in subsection (d) below) in such rights and
obligations in accordance with subsection (d) below. The assignee shall, on or
prior to the date on which the assignment is made, deliver to Borrower and to
Administrative Agent the appropriate IRS form as prescribed by Section 3.1 of
this Agreement. If an Assignment of all or a portion of a Lender’s rights and
obligations under this Agreement would result (under the terms of Section 3.1)
in any payment by Borrower of additional sums, notwithstanding Section 3.1 or
any other provision set forth in this Agreement, Borrower shall not be obligated
to pay such additional sums.
(c) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, for purposes of determining each Lender’s share of the
Loans and the Commitments, and Borrower, Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
(d) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Swing Loans) owing to it) (a
“Participation”); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) the Participant shall have
no rights against Borrower or any Subsidiaries or Administrative Agent, and
Borrower and Administrative Agent need give notices to and deal only with such
Lender and shall have no obligation to any Participant. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be paid to such Participant, (ii) reduce the
principal, interest, fees or other amounts payable to such Participant, (iii)
release any Guarantor from any Guaranty, or (iv) release all or substantially
all of the collateral, if any, securing any of the Obligations. Subject to
subsection (e) below, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a
Lender (provided it complies in fact with all the obligations of, and
requirements imposed on, Lenders thereunder to the same extent as were it a
Lender) and had acquired its interest by assignment pursuant to subsection (b)
above. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.7(c) as though it were a Lender.
105
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(e) Notwithstanding any other provision set forth in this Agreement, a
Participant shall not be entitled to receive any greater payment under the
Agreement than the applicable Lender would have been entitled to receive with
respect to the Participation sold to such Participant.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations, to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g) If the consent of Borrower to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 11.7(b)), Borrower shall be deemed to have given its consent
five (5) Business Days after the date notice thereof has been given to Borrower
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to the close of business on such fifth
Business Day.
(h) As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) a Lender; (b) an affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that is a
financial institution approved by (i) Administrative Agent, in the case of any
assignment of a Revolving A Loan or a Revolving B Loan (ii) the Swing Line
Lender and (iii) unless (A) such Person is taking delivery of an assignment in
connection with physical settlement of a credit derivative transaction or (B) an
Event of Default is continuing, Borrower (each such approval referred to in
clauses (i) through (iii) not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
Borrower or any of Borrower’s affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(i) Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo may, upon five (5) Business Days’ notice to Borrower
terminate the Swing Line. In the event of any such termination of the Swing
Line, Borrower shall be entitled to appoint from among the Lenders a successor
Swing Line Lender hereunder; provided, however, that no failure by Borrower to
appoint any such successor shall affect the termination of the Swing Line. If
Wells Fargo terminates the Swing Line, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such termination, including the
right to require the Lenders to make Base Rate Loans or fund participations in
outstanding Swing Loans pursuant to Section 2.2.
106
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (ii) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Revolving A Loan Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
11.8SETOFF
In addition to any rights and remedies of Lenders provided by law, each Lender
shall have the right, with the prior consent of Administrative Agent (which
consent will not be unreasonably withheld) but without prior notice to Borrower,
any such notice being expressly waived by Borrower to the extent permitted by
applicable law, during the continuance of an Event of Default to setoff and
apply against any indebtedness, whether matured or unmatured, of Borrower to
such Lender any amount owing from such Lender or any affiliate thereof to
Borrower at any time during the continuation of an Event of Default. This right
of setoff may be exercised by such Lender against Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of Borrower or
against anyone else claiming through or against Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of setoff shall not have been exercised by such Lender
prior to the occurrence of an Event of Default. Each Lender agrees promptly to
notify Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
11.9CUMULATIVE REMEDIES
The rights and remedies under the Loan Documents are cumulative and not
exclusive of any rights, powers, privileges and remedies that may otherwise be
available to Administrative Agent or any Lender.
11.10ENTIRE AGREEMENT
The Loan Documents constitute the entire agreement among Borrower,
Administrative Agent and Lenders with respect to the Loans and supersede all
prior negotiations, communications, discussions, correspondence and agreements
concerning the subject matter hereof. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
107
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been paid and satisfied in
full in cash, all Letters of Credit have been terminated or expired or otherwise
satisfied in a manner acceptable to the Issuing Lender) and the Commitments have
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
11.11CONFIDENTIALITY
Lenders shall hold all non-public information (which has been identified as such
by Borrower) obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and may
make disclosure to any of their examiners, affiliates, outside auditors, counsel
and other professional advisors in connection with this Agreement or as
reasonably required by any bona fide transferee, participant or assignee or as
required or requested by any Governmental Authority or pursuant to legal
process; provided, however, that (a) unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrower of any request
by any Governmental Authority (other than any such request in connection with an
examination of the financial condition of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information, (b) prior to any such disclosure pursuant to this Section,
each Lender shall require any such bona fide transferee, participant and
assignee receiving a disclosure of non-public information to agree in writing
(i) to be bound by this Section and (ii) to require such Person to require any
other Person to whom such Person discloses such non-public information to be
similarly bound by this Section, (c) except as may be required by an order of a
court of competent jurisdiction and to the extent set forth therein, no Lender
shall be obligated or required to return any materials furnished by Borrower or
Subsidiary, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) on a confidential basis to
(i) any rating agency in connection with rating Borrower or its Subsidiaries or
the Revolving Loans or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Revolving Loans; (g) with the consent of Borrower; or (h) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to Administrative Agent, any Lender, or
any of their respective Affiliates on a nonconfidential basis from a source
other than Borrower who did not acquire such information as a result of a breach
of this Section.
11.12TIME
Time is of the essence of each and every provision of this Agreement and each of
the other Loan Documents.
108
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



11.13SEVERABILITY OF PROVISIONS
If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.
11.14COUNTERPARTS
This Agreement may be executed in any number of identical counterparts, any set
of which signed by all the parties hereto shall be deemed to constitute a
complete, executed original for all purposes. Delivery of an executed signature
page of this Agreement by fax shall be effective as delivery of a manually
executed counterpart hereof.
11.15PATRIOT ACT NOTICE
Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Administrative Agent and each Lender to identify Borrower in accordance with the
Patriot Act.
11.16GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon, without regard to the conflict of laws provisions thereof,
and any applicable laws of the United States.
11.17SUBMISSION TO JURISDICTION
EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY: (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND THE FEDERAL
COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS;
(B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE
FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO PRECLUDE ADMINISTRATIVE AGENT OR ANY LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO ENFORCE
A SECURITY INTEREST,
109
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE AGENT OR LENDER.
11.18WAIVER OF JURY TRIAL
EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED
HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OTHER OF THE LOAN
DOCUMENTS. A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.
11.19SWAP OBLIGATIONS
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Guaranty in respect of Swap Obligations (subject in
all cases to Section 5 of the Guaranty). The obligations of each Qualified ECP
Guarantor under this Section 11.19 shall remain in full force and effect until a
discharge of the Guaranty. Each Qualified ECP Guarantor intends that this
Section 11.19 constitute, and this Section 11.19 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
11.20PAYMENTS SET ASIDE
To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any insolvency proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. This Section 11.20 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of Administrative Agent.
110
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



11.21NO ADVISORY OR FIDUCIARY RESPONSIBILITY
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between Borrower and its Subsidiaries and Administrative
Agent, any Swing Line Lender or any Lender is intended to be or has been created
in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether Administrative Agent, any Swing Line Lender
or any Lender has advised or is advising Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by Administrative Agent, the Swing Line Lenders and the Lenders are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and Administrative Agent, the Swing Line Lenders and the Lenders, on the other
hand, (iii) Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) Administrative Agent, the Swing Line Lenders and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower or any of its
Affiliates, or any other Person; (ii) none of Administrative Agent, the Swing
Line Lenders and the Lenders has any obligation to Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, the Swing Line Lenders and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of Borrower and its Affiliates, and none of Administrative Agent, the
Swing Line Lenders and the Lenders has any obligation to disclose any of such
interests to Borrower or its Affiliates. To the fullest extent permitted by law,
Borrower hereby waives and releases any claims that it may have against any of
Administrative Agent, the Swing Line Lenders and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
11.22ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
111
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
11.23LENDER ERISA REPRESENTATION AND COVENANT
(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:
(i)  such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit the Commitments or this Agreement;
(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)  such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.
112
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



(b)  In addition, unless either (i) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
11.24AMENDMENT AND RESTATEMENT
THIS AGREEMENT AMENDS, EXTENDS AND RESTATES IN ITS ENTIRETY THE PRIOR CREDIT
AGREEMENT. THE EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
IN CONNECTION HEREWITH DOES NOT EXTINGUISH THE INDEBTEDNESS OUTSTANDING IN
CONNECTION THEREWITH NOR DOES IT CONSTITUTE A NOVATION WITH RESPECT TO THE
INDEBTEDNESS OUTSTANDING IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT. BORROWER
HEREBY REPRESENTS AND WARRANTS THAT AS OF THE DATE OF THIS AGREEMENT THERE ARE
NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO BORROWER’S
OBLIGATIONS UNDER THE PRIOR CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.
BORROWER WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS,
WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AGREEMENT. NOTHING
CONTAINED HEREIN SHALL TERMINATE ANY SECURITY INTERESTS, GUARANTIES,
SUBORDINATIONS OR OTHER DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT OR LENDERS
EXECUTED IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT OR THE INDEBTEDNESS
DESCRIBED THEREIN, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT UNLESS
EXPRESSLY AMENDED HEREBY.
11.25OREGON STATUTORY NOTICE
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.
11.26Acknowledgement Regarding Any Supported QFCs
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Contracts or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with
113
Columbia – Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



respect to the resolution power of the Federal Deposit Insurance Corporation
under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States): In the event a Covered Entity
that is party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
114
Columbia – Second Amended and Restated Credit Agreement

